Exhibit 10.1

WORLD SHAREHOLD LIMITED

(Registration Number. 575688)

(Incorporated in the British Virgin Islands)

20 July 2008

 

To:   China Holdings Acquisition Corp.  

33 Riverside Avenue, 5th Floor

Westport, CT 06880 U.S.A.

Attention: The Board of Directors

Dear Sirs

Deed of Undertaking

In consideration of China Holdings Acquisition Corp., including any assigns or
successors-in-interest (the “Offeror”), agreeing to make a voluntary conditional
cash offer (the “Offer”) to acquire all the issued shares in Bright World
Precision Machinery Limited (the “Company”), substantially on the terms and
subject to the conditions set out in the draft offer announcement attached as
Appendix 1 to this Deed of Undertaking (the “Pre-Conditional Offer
Announcement”), Messrs. Wang Wei Yao and Shao Jian Jun, each solely with respect
to the paragraphs specified in the signature page to this Deed of Undertaking,
and World Sharehold Limited (the “Selling Shareholder”) agree with the Offeror
as follows:

 

1. Irrevocable undertakings

 

1.1 Acceptance of Offer

The Selling Shareholder, Mr. Wang Wei Yao and Mr. Shao Jian Jun (each a “Seller”
and collectively, the “Sellers”) undertake to accept, or procure the acceptance
of, the Offer in respect of:

 

  1.1.1 the shares in the Company listed in Schedule 1 to this Deed of
Undertaking;

 

  1.1.2 any other shares in the Company of which any Seller may hereafter become
the beneficial owner or in which any Seller may become so interested; and

 

  1.1.3 any other shares in the Company deriving from shares falling within
either of paragraphs 1.1.1 or 1.1.2 above.

 

1



--------------------------------------------------------------------------------

The Sellers agree to fulfill this undertaking, in respect of the shares referred
to in paragraphs 1.1.1, 1.1.2 and 1.1.3 above on the Business Day immediately
preceding the first closing date of the Offer as set out in the formal document
containing the Offer (the “Offer Document”), or such other date as the Offeror
and the Sellers may jointly agree, but, in any event, no less than 18 days after
the dispatch of the Offer Document (or, in relation to the shares falling within
paragraphs 1.1.2 and 1.1.3 above, as soon as practicable after any Seller
becomes the beneficial owner of, or interested in, such shares), by returning to
the Offeror, or (if applicable) procuring that the Sellers’ nominee(s) return to
the Offeror, or as the Offeror may direct, duly completed and signed form(s) of
acceptance relating to the Offer. The Sellers also agree to forward to the
Offeror, or (if applicable) procure that the Sellers’ nominee(s) forward to the
Offeror, with such form(s) of acceptance or as soon as possible thereafter, the
share certificate(s) or other document(s) of title in respect of the relevant
shares (if any).

The shares referred to in paragraphs 1.1.1, 1.1.2 and 1.1.3 shall together be
referred to in this Deed of Undertaking as the “Shares”.

 

1.2 Dealings with Shares

The Sellers agree that they will or (if applicable) they will procure that the
Sellers’ nominee(s):

 

  1.2.1 notwithstanding the provisions of The Singapore Code on Take-overs and
Mergers (the “Code”) or any terms of the Offer regarding withdrawal, not
withdraw such acceptance(s);

 

  1.2.2 except pursuant to the Offer, not dispose of, transfer, charge, pledge
or otherwise encumber or grant any option or other right over or otherwise deal
with any of the Shares or any interest in them (whether conditionally or
unconditionally); and

 

  1.2.3 not enter into any agreement or arrangement with any Person, whether
conditionally or unconditionally, to do any of the acts prohibited by the above
terms of this paragraph 1.2.

 

1.3 Action to facilitate the Offer

 

  1.3.1 The Sellers and the Offeror agree not to take any action which may be
prejudicial to the successful outcome of the Offer; and

 

  1.3.2 Without prejudice to the generality of paragraph 1.3.1 above, the
Sellers agree:

 

  (i)

not to solicit or enter into negotiations regarding any offer for the shares
and/or assets of the Selling Shareholder and/or the Company and/or World Precise
Machinery (China) Co. (“WPM”) and/or Bright World Heavy

 

2



--------------------------------------------------------------------------------

 

Machine Tools (China) Co., Ltd. (“BWHM”) and/or Shanghai Shangduan Stamping
Machines Co., Ltd. (“SSS”) and/or any of their subsidiaries (the Company, WPM,
BWHM, SSS and any of their subsidiaries herein referred to each as a “Group
Company”, and together as the “Group Companies” or the “Group”) from any third
party or any proposal for a merger or amalgamation of the Selling Shareholder or
a Group Company with any other entity;

 

  (ii) to notify the Offeror immediately after the Selling Shareholder becomes
aware of any approach by any third party made with a view to the making of an
offer for the shares and/or assets of the Selling Shareholder or any Group
Company, including an offer for the Shares, or any proposal for a merger or
amalgamation of the Selling Shareholder or a Group Company with any other
entity; and

 

  (iii) to vote against any proposal or transaction which would or which has an
effect of any of the following:

 

  (a) precluding or restricting or delaying or prejudicing the Offer;

 

  (b) any Person (other than the Offeror and its Affiliates) acquiring or
becoming the holder of, or being deemed to have an interest (whether legal or
beneficial or economic) in all or any part of the business or assets or
undertakings of any Group Company;

 

  (c) any Person (other than the Offeror and its Affiliates) acquiring five per
cent. or more of the share capital of, or any Securities issued by, any Group
Company;

 

  (d) any Person (other than the Offeror and its Affiliates) merging or
amalgamating with any Group Company.

 

  1.3.3 Without prejudice to the generality of paragraph 1.3.1 above, the
Offeror agrees:

 

  (i) not to solicit or enter into negotiations regarding (x) any offer for the
shares and/or assets of the Offeror or any Offeror Subsidiary from any third
party or (y) any proposal for a merger or amalgamation of the Offeror or any
Offeror Subsidiary with any other entity (other than the Merger (as defined in
paragraph 1.6.12 below)); and

 

  (iii) to notify the Selling Shareholder immediately after the Offeror becomes
aware of any approach by any third party made with a view to the making of an
offer for the shares and/or assets of the Offeror or any proposal for a merger
or amalgamation of Offeror or any Offeror Subsidiary with any other entity
(other than the Merger).

 

3



--------------------------------------------------------------------------------

  1.3.4 For the avoidance of doubt, for the purposes of paragraphs 1.3.1,
1.3.2(i) and 1.3.2(ii), acts of, or information coming to the knowledge or
awareness of, Mr. Wang Wei Yao and Mr. Shao Jian Jun in their respective
capacities as directors of the Group Companies, shall not be deemed to be the
acts of, or information coming to the knowledge or awareness of the Selling
Shareholder.

 

1.4 Announcements

Save as may be required to be disclosed by any applicable law, regulation, code,
governmental authority or regulatory authority, the Sellers agree not to make:

 

  1.4.1 any public announcement or communication in connection with the Offer,
or concerning any Group Company which is or may be material in the context of
the Offer, without the Offeror’s prior consent (such consent not to be
unreasonably withheld or delayed); or

 

  1.4.2 any public announcement or communication prior to the release of the
Pre-Conditional Offer Announcement which refers expressly or impliedly to the
Offeror.

 

1.5 CHAC Note

 

  1.5.1 In accordance with paragraph 5.1 of the Pre-Conditional Offer
Announcement, at the first closing of the Offer (the “Closing”), the Offeror
shall issue to the Selling Shareholder a convertible promissory note in the form
attached hereto as Schedule 2 (the “CHAC Note”) as consideration for the Shares
tendered by the Selling Shareholder in connection with the Offer. The principal
amount denominated in United States Dollars of the CHAC Note shall be calculated
as follows:

 

  (i) the number of Shares to which this Deed of Undertaking relates multiplied
by the cash offer price per Share (in Singapore Dollars) (the “Selling
Shareholder’s SGD Consideration”); and

 

  (ii) the Selling Shareholder’s SGD Consideration multiplied by the Average
Exchange Rate.

 

  1.5.2 The Selling Shareholder agrees that it will deliver the CHAC Note to the
Offeror as consideration for the Initial Offeror Shares.

 

1.6 Offeror Shares

 

  1.6.1 Immediately after the Closing, the Offeror shall issue and sell to the
Selling Shareholder, and the Selling Shareholder shall purchase from the
Offeror, the Initial Offeror Shares (the “Subsequent Closing,” and together with
the Closing, the “Closings”).

 

4



--------------------------------------------------------------------------------

  1.6.2 At the Subsequent Closing, the Offeror shall deliver or cause to be
delivered to the Selling Shareholder the following:

 

  (i) a certificate evidencing the Initial Offeror Shares registered in the name
of the Selling Shareholder; and

 

  (ii) the legal opinion of counsel to the Offeror, in agreed form attached as
Schedule 3 to this Deed of Undertaking, addressed to the Selling Shareholder.

 

  1.6.3 At the Subsequent Closing, the Selling Shareholder shall deliver or
cause to be delivered to the Offeror the CHAC Note.

 

  1.6.4 The Obligations of the Selling Shareholder to consummate the
transactions contemplated at the Closings shall be subject to the fulfilment, or
waiver by the Selling Shareholder, of the following conditions:

 

  (i) each of the representations and warranties of the Offeror contained in
paragraph 2.2.1 that is expressly qualified by a reference to materiality will
by fulfilled down to and will be true and accurate and not misleading in all
respects as so qualified, and each of the representations and warranties of the
Offeror contained in paragraph 2.2.1 that is not so qualified will be fulfilled
down to and will be true and accurate and not misleading in all material
respects, in each case as of the date on which the Closings occur (the “Closing
Date”), as if made at and as of the Closing Date, and the Offeror shall deliver
a certificate by an appropriate officer to such effect;

 

  (ii) all Obligations, undertakings and agreements of the Offeror required to
be performed at or prior to the Closing Date shall have been performed in all
material respects;

 

  (iii)

the execution and delivery of each of the Transaction Documents by the Offeror
and the consummation by it of the transactions contemplated thereby (i) do not
violate, conflict with or result in a violation of, or constitute a default
(whether after the giving of notice, lapse of time or both) under, any provision
of any law, regulation or rule, or any order of, or any restriction imposed by,
any court or United States state or federal or foreign governmental agency or
authority, or self-regulatory organization (any, a “Governmental Authority”),
including without limitation, the United States Securities and Exchange
Commission (the “SEC”), the Commodities Futures Trading Commission, the
Financial Industry Regulatory Authority and the National Futures Association,
applicable to the Offeror and (ii) do not require from the Offeror or the
Offeror Subsidiaries any notice to, declaration or filing with, or consent or
approval of any Governmental Authority or

 

5



--------------------------------------------------------------------------------

 

other third party, except for the filing of the SEC Documents and the approvals
of the Offeror’s shareholders set forth in paragraphs 2.3.1, 2.3.2, 2.3.3 and
2.3.4 of the Pre-Conditional Cash Offer;

 

  (iv) no court, arbitrator or Governmental Authority shall have issued any
order restraining the consummation of the transactions contemplated by the
Closings; and

 

  (v) the Offeror shall deliver a certificate by an appropriate officer to the
effect that on the date immediately prior to the Closing Date the balance in the
Trust Account is at least USD$120,000,000.

 

  1.6.5 The Obligations of the Offeror to consummate the transactions
contemplated at the Closings shall be subject to the fulfilment, or waiver by
the Offeror, of the conditions:

 

  (i) subject to any matter which is fairly disclosed in the Disclosure Letter,
each of the representations and warranties of the Sellers contained in this Deed
of Undertaking and Schedule 4 that is expressly qualified by a reference to
materiality will be fulfilled down to and will be true and accurate and not
misleading in all respects as so qualified, and each of the representations and
warranties of the Sellers contained in this Deed of Undertaking and Schedule 4
that is that is not so qualified will be fulfilled down to and will be true and
accurate and not misleading in all material respects, in each case as of the
Closing Date, as if made at and as of the Closing Date, and the Selling
Shareholder shall deliver a certificate to such effect; and

 

  (ii) the Sellers shall have performed all of their respective undertakings and
agreements to be performed on or prior to the Closing Date.

 

  1.6.6 Additional Shares.

 

  (i) The Selling Shareholder may be entitled to receive Additional Offeror
Shares calculated as described in Paragraph V of Appendix 2 hereto.

 

  (ii) If the Offeror determines that the Selling Shareholder is entitled to
Additional Offeror Shares, no later than 30 Business Days thereafter, the
Offeror shall deliver or caused to be delivered to the Selling Shareholder a
certificate evidencing such number of Additional Offeror Shares registered in
the name of the Selling Shareholder or a book-entry transfer of such number of
Additional Offeror Shares to the Selling Shareholder.

 

6



--------------------------------------------------------------------------------

  1.6.7 Cash Adjustment.

 

  (i) If the RMB appreciates as against the United States Dollar between the
Execution Date and the Closing Date such that on the Closing Date the RMB/USD
Exchange Rate is less than 6.8168 RMB per one United States Dollar, then the
Offeror shall pay the Selling Shareholder an amount (in United Stated Dollars)
calculated as follows (the “Selling Shareholder Cash Adjustment”):

 

Net Trust Amount    x    RMB/USD Exchange Ratio I    x   

Number of Initial Offeror Shares to be acquired by Selling

Shareholder upon exchange of CHAC Note

           

Number of outstanding shares of Common Stock immediately after

Closings (including Initial Offeror Shares)

 

  (ii) If the RMB depreciates as against the United States Dollar between the
Execution Date and the Closing Date such that on the Closing Date the RMB/USD
Exchange Rate is greater than 6.8168 RMB per one United States Dollar, then the
Selling Shareholder shall pay the Offeror an amount (in United Stated Dollars)
calculated as follows (the “Offeror Cash Adjustment”):

 

Net Trust Amount    x    RMB/USD Exchange Ratio II    x   

Number of Initial Offeror Shares to be acquired by Selling

Shareholder upon exchange of CHAC Note

           

Number of outstanding shares of Common Stock immediately after

Closings (including Initial Offeror Shares)

Each of the Selling Shareholder Cash Adjustment and the Offeror Cash Adjustment
shall be referred to herein as a “Cash Adjustment.”

 

  (iii) Within 30 days after the Closing Date, the Offeror shall deliver to the
Selling Shareholder a Closing Statement setting forth the Offeror’s computation
of the Cash Adjustment. During the 10-day period after the Offeror delivers the
Closing Statement, the Selling Shareholder will advise the Offeror whether it
has any exceptions to the Closing Statement. The Selling Shareholder will have
the right to discuss the Closing Statement with the Offeror and to request
copies of supporting documentation. Unless the Selling Shareholder delivers to
the Offeror within such period written notice describing its exceptions to the
Closing Statement, the Closing Statement will be conclusive and binding. If the
Selling Shareholder timely submits the notice provided herein, then for 20 days
after the date the Offeror receives such notice, the Selling Shareholder and the
Offeror shall in

 

7



--------------------------------------------------------------------------------

 

good faith seek to agree on a final and binding Closing Statement, and
(y) lacking such agreement, the Closing Statement shall be referred to an
independent auditing firm that is mutually agreeable to the Selling Shareholder
and the Offeror, who will determine the final and binding Closing Statement
within 30 days of such referral, which determination shall thereupon be
conclusive and binding upon the parties. The costs of such independent auditing
firm shall be shared equally by the Offeror and the Selling Shareholder.

 

  1.6.8 Promptly (but not later than five (5) U.S. Business Days) after the
establishment of the Closing Statement that is conclusive and binding, the
Offeror shall pay the Selling Shareholder the Selling Shareholder Cash
Adjustment, if any, or the Selling Shareholder shall pay the Offeror the Offeror
Cash Adjustment, if any.

 

  1.6.9 Transfer.

 

  (i) The Offeror Shares may only be disposed of in compliance with state and
federal securities laws of the United States. In connection with any transfer of
the Offeror Shares other than pursuant to an effective registration statement or
Rule 144, to the Offeror or to an Affiliate of the Selling Shareholder, the
Offeror may require the transferor thereof to provide to the Offeror an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Offeror, to the effect that such
transfer does not require registration of such transferred Offeror Shares under
the Unites States Securities Act of 1933, as amended (the “Securities Act”). As
a condition of transfer, any such transferee shall agree in writing to be bound
by the terms of this Deed of Undertaking and shall have the rights of the
Selling Shareholder under this Deed of Undertaking.

 

  (ii)

Certificates evidencing the Offeror Shares will contain the following legend,
until such time as they are not required under paragraph 1.6.9(iii): THESE
SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN

 

8



--------------------------------------------------------------------------------

 

ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

  (iii) The Selling Shareholder agrees that the removal of the restrictive
legend from certificates representing Offeror Shares as set forth in this
paragraph 1.6.9 is predicated upon the Offeror’s reliance that the Selling
Shareholder will sell any Offeror Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 

  1.6.10 Lock-Up.

 

  (i) The Selling Shareholder hereby irrevocably agrees that following the
Closing and for a period of 180 days from the Closing Date (the “Initial Offeror
Shares Lock-Up Period End Date”), the Selling Shareholder will not, directly or
indirectly:

 

  (a) offer for sale, sell, pledge or otherwise dispose of or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any Person at any time in the future of Initial Offeror
Shares;

 

  (b) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Initial Offeror Shares, whether any such transaction is to be settled by
delivery of Initial Offeror Shares or other Securities, in cash or otherwise; or

 

  (c) publicly disclose the intention to do any of the foregoing, for a period
commencing on the Closing Date and ending on the Initial Offeror Shares Lock-Up
Period End Date.

 

  (ii) The Selling Shareholder hereby irrevocably agrees that following the
Additional Issuance and for a period of 180 days from the Additional Issuance
Date (the “Additional Offeror Shares Lock-Up Period End Date”), the Selling
Shareholder will not, directly or indirectly:

 

  (a) offer for sale, sell, pledge or otherwise dispose of or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any Person at any time in the future of Additional Offeror
Shares;

 

9



--------------------------------------------------------------------------------

  (b) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Additional Offeror Shares, whether any such transaction is to be settled by
delivery of Additional Offeror Shares or other Securities, in cash or otherwise;
or

 

  (c) publicly disclose the intention to do any of the foregoing, for a period
commencing on the Additional Issuance Date and ending on the Additional Offeror
Shares Lock-Up Period End Date.

 

  (iii) Notwithstanding anything to the contrary, the provisions of
paragraph 1.6.10(i) and 1.6.10(ii) shall not apply to:

 

  (a) transactions relating to shares of Common Stock or other Securities
acquired in open market transactions after the Closing Date; or

 

  (b) with the Offeror’s prior written consent.

 

  1.6.11 Registration of Offeror Shares.

 

  (i) Demand Registration. At any time after the first anniversary of the
Closing Date and from time to time thereafter, the Selling Shareholder or its
transferee(s) holding a majority-in-interest of the Offeror Shares may make a
written demand for registration under the Securities Act of all or part of its
Offeror Shares (a “Demand Registration”). Any demand for a Demand Registration
shall specify the number of Offeror Shares proposed to be sold and the intended
method(s) of distribution thereof. The Offeror will notify all holders of
Offeror Shares of the demand in writing, and each holder of Offeror Shares who
wishes to include all or a portion of such holder’s Offeror Shares in the Demand
Registration (each such holder including Offeror Shares in such registration, a
“Demanding Holder”) shall so notify the Offeror within fifteen (15) days after
the receipt by the holder of the notice from the Offeror. Upon any such request,
the Demanding Holders shall be entitled to have their Offeror Shares included in
the Demand Registration. The Offeror shall not be obligated to effect more than
three (3) Demand Registrations in respect of the Offeror Shares.

 

  (ii)

“Piggyback” Registration Rights. If the Offeror shall determine to proceed with
the actual preparation and filing of a new registration statement under the
Securities Act in connection with the proposed offer and sale of any of

 

10



--------------------------------------------------------------------------------

 

its Securities by it or any of its holders (other than a registration statement
on Form F-4, S-8 or other limited purpose form), the Offeror will give written
notice of its determination to the Selling Shareholder, its transferee(s) or
their nominee(s). Upon the written request from the Selling Shareholder or its
transferee(s) holding a majority-in-interest of the Offeror Shares, within
fifteen (15) days after receipt of any such notice from the Offeror, the Offeror
will, except as herein provided, cause all of the Offeror Shares covered by such
request (the “Requested Stock”) held by the Selling Shareholder or its
transferee(s) making such request (the “Requesting Holders”) to be included in
such registration statement (each, a “Piggy-Back Registration”), all to the
extent required to permit the sale or other disposition by the prospective
seller(s) of the Requested Stock; provided, further, that nothing herein shall
prevent the Offeror from, at any time, abandoning or delaying any registration.
If any registration pursuant to this paragraph 1.6.11(ii) shall be underwritten
in whole or in part, the Offeror may require that the Requested Stock be
included in the underwriting on the same terms and conditions as the Securities
otherwise being sold through the underwriters. In such event, the Requesting
Holders shall, if requested by the underwriters, execute an underwriting
agreement containing customary representations and warranties by selling
shareholders and a lock-up on Offeror Shares not being sold. If in the good
faith judgment of the managing underwriter of such public offering the inclusion
of all of the Requested Stock would reduce the number of shares to be offered by
the Offeror or interfere with the successful marketing of shares offered by the
Offeror, the number of shares of Requested Stock otherwise to be included in the
underwritten public offering may be reduced pro rata (by number of shares) among
the Requesting Holders and all other holders of registration rights who have
requested inclusion of their shares or excluded in their entirety if so required
by the underwriter. To the extent only a portion of the Requested Stock is
included in the underwritten public offering, those shares of Requested Stock
which are thus excluded from the underwritten public offering and any other
Securities of the Offeror held by such holders shall be withheld from the market
by the Selling Shareholder for a period, not to exceed 90 days, which the
managing underwriter reasonably determines is necessary in order to effect the
underwritten public offering. Registrations effected pursuant to this
paragraph 1.6.11(ii) shall be counted as Demand Registrations effected pursuant
to paragraph 1.6.11(i).

 

  (iii)

Registration on Shelf Registration Statement. The Selling Shareholder or its
transferee(s) holding a majority-in-interest of the Offeror Shares may at any
time and from time to time request in writing that the Offeror register

 

11



--------------------------------------------------------------------------------

 

the resale of any or all of such Offeror Shares on a Shelf Registration
Statement; provided, however, that the Offeror shall not be obligated to effect
such request through an underwritten offering. Upon receipt of such written
request, the Offeror will promptly give written notice of the proposed
registration to all other holders of Offeror Shares and, as soon as practicable
thereafter, effect the registration of all or such portion of such holder’s or
holders’ Offeror Shares, as the case may be, as are specified in such request,
together with all or such portion of the Offeror Shares of any other holder or
holders joining in such request as are specified in a written request given
within fifteen (15) days after receipt of such written notice from the Offeror;
provided, however, that the Offeror shall not be obligated to effect any such
registration pursuant to this paragraph 1.6.11(iii) if the holders of the
Offeror Shares, together with the holders of any other Offeror Shares of the
Offeror entitled to inclusion in such registration, propose to sell Offeror
Shares at any aggregate price to the public of less than USD$500,000.
Registrations effected pursuant to this paragraph 1.6.11(iii) shall be counted
as Demand Registrations effected pursuant to paragraph 1.6.11(i).

 

  (iv) Registration Procedures. To the extent required by
paragraphs 1.6.11(i),1.6.11(ii) or 1.6.11(iii), the Offeror will:

 

  (a) prepare and file with the SEC a Registration Statement with respect to
such Offeror Shares, and use its best efforts to cause such Registration
Statement to become and remain effective until the earlier of the date on which
all of the Offeror Shares included in the Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or two years from the effective date;

 

  (b) prepare and file with the SEC such amendments to such Registration
Statement and supplements to the prospectus contained therein as may be
necessary to keep such Registration Statement effective until the earlier of the
date on which all of the Offeror Shares included in the Registration Statement
have been disposed of in accordance with the intended method(s) of distribution
set forth in such Registration Statement or two years from the effective date;

 

  (c)

promptly take such reasonable action as may be necessary so that (A) each of the
Registration Statement and any amendment thereto and the prospectus forming a
part thereof and any amendment or supplement thereto (and each report or other
document incorporated therein by reference in each case) complies in all

 

12



--------------------------------------------------------------------------------

 

material respects with the Securities Act and the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act,” and together with the
Securities Act, the “Acts”), and the respective rules and regulations
thereunder, (B) each of the Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (C) each of the prospectus
forming a part of the Registration Statement and any amendment or supplement to
such prospectus does not at any time during such Registration Statement is
effective include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; furnish to the
holders participating in such registration and to the underwriters of the
Offeror Shares being registered, as applicable, such reasonable number of
copies, without charge, of the Registration Statement, preliminary prospectus,
final prospectus and such other documents as such holders or underwriters may
reasonably request, as applicable, in order to facilitate the public offering of
such Offeror Shares;

 

  (d) use its best efforts to register or qualify the Offeror Shares covered by
such Registration Statement under such state securities or blue sky laws of such
jurisdictions as the holders may reasonably request in writing within 20 days
following the original filing of such Registration Statement, except that the
Offeror shall not for any purpose be required to execute a general consent to
service of process or to qualify to do business as a foreign corporation in any
jurisdiction wherein it is not so qualified;

 

  (e) cause all Securities covered by such Registration Statements to be
qualified for inclusion in or listed on any securities exchange on which
Securities of the same class issued by the Offeror are then so qualified or
listed, if so requested by the holders or the underwriter or underwriters, if
any;

 

  (f) notify the holders, promptly after it shall receive notice thereof, of the
time when such Registration Statement has become effective or a supplement to
any prospectus forming a part of such Registration Statement has been filed;

 

13



--------------------------------------------------------------------------------

  (g) notify and consult the holders promptly of any request by the SEC for the
amending or supplementing of such Registration Statement or prospectus or for
additional information;

 

  (h) prepare, obtain the consent, which will not be unreasonably withheld,
conditioned or delayed, of the holders for such filing and promptly file with
the SEC and promptly notify such holders of the filing of such amendment or
supplement to such Registration Statement or prospectus as may be necessary to
correct any statements or omissions if, at the time when a prospectus relating
to such Offeror Shares is required to be delivered under the Securities Act, any
event shall have occurred as the result of which any such prospectus or any
other prospectus as then in effect would include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading;

 

  (i) advise the holders, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such Registration Statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued; and

 

  (j)

upon the occurrence or existence of any corporate development that, in the
discretion of the Offeror, makes it appropriate to suspend the availability of
the Shelf Registration Statement and the related Prospectus, (i) use reasonable
efforts to cause it to be declared effective or otherwise become effective as
promptly as is practicable, and (ii) give notice to the holders of the Offeror
Shares covered by such Registration Statement that the availability of the
Registration Statement is suspended (a “Deferral Notice”). Upon receipt of any
Deferral Notice, each holder of Offeror Shares covered by such Registration
Statement agrees not to sell any Offeror Shares pursuant to the Registration
Statement until such time the holder of such shares is advised in writing by the
Offeror that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Offeror will use its reasonable best
efforts to ensure that the use of the Prospectus may be resumed as soon as, in
the discretion of the Offeror, such suspension is no longer appropriate;
provided that the period during which the availability of the Shelf

 

14



--------------------------------------------------------------------------------

 

Registration Statement and any Prospectus is suspended, shall not exceed 90 days
in the aggregate in any 12 month period.

The Selling Shareholder or its transferee(s) shall cooperate with the Offeror in
providing the information necessary to effect the registration of the Offeror
Shares, including completion of customary questionnaires.

 

  (v) Expenses. The Offeror shall bear all costs and expenses incurred in
connection with any Demand Registration pursuant to paragraph 1.6.11(i), any
Piggy-Back Registration pursuant to paragraph 1.6.11(ii), any Shelf Registration
Statement pursuant to paragraph 1.6.11(iii) and all expenses incurred in
performing or complying with its other Obligations under this paragraph 1.6.11,
whether or not the Registration Statement becomes effective, including, without
limitation: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Offeror Shares);
(iii) printing expenses; (iv) the Offeror’s internal expenses (including,
without limitation, all salaries and expenses of its officers and employees);
(v) the fees and expenses incurred in connection with the exchange listing of
the Offeror Shares; (vi) National Association of Securities Dealers, Inc. fees;
(vii) fees and disbursements of counsel for the Offeror and fees and expenses
for independent certified public accountants retained by the Offeror (including
the expenses or costs associated with the delivery of any opinions or comfort
letters); (viii) the fees and expenses of any special experts retained by the
Offeror in connection with such registration and (ix) the fees and expenses of
one legal counsel selected by the holders of a majority-in-interest of the
Offeror Shares registrable pursuant to such registration. The Offeror shall have
no obligation to pay any underwriting discounts or selling commissions
attributable to the Offeror Shares being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such holders.
Additionally, in an underwritten offering, all selling holders and the Offeror
shall bear the expenses of the underwriter.

 

  (vi)

Indemnification by the Offeror. The Offeror agrees to indemnify and hold
harmless the Selling Shareholder, its partners, directors, officers, affiliates,
shareholders, members, employees, trustees and each Person who controls (within
the meaning of Section 15 of the Securities Act) the Selling Shareholder from
and against any and all Losses arising out of or based upon (a) any untrue, or
allegedly untrue, statement of a material fact contained in the Disclosure
Package, the Registration Statement, the Prospectus, any free writing prospectus
or in any

 

15



--------------------------------------------------------------------------------

 

amendment or supplement thereto; and (b) the omission or alleged omission to
state in the Disclosure Package, the Registration Statement, the Prospectus, any
free writing prospectus or in any amendment or supplement thereto any material
fact required to be stated therein or necessary to make the statements therein
not misleading under the circumstances under which such statements were made;
provided, however, that the Offeror shall not be held liable in any such case to
the extent that any such Loss arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission contained in such
Disclosure Package, Registration Statement, Prospectus, free writing prospectus
or such amendment or supplement thereto in reliance upon and in conformity with
information concerning the Selling Shareholder or its transferee(s) furnished in
writing to the Offeror by or on behalf of the Selling Shareholder or its
transferee(s) expressly for use therein.

 

  (vii)

Indemnification by the Selling Shareholder. To the fullest extent permitted by
law, the Selling Shareholder or its transferee(s) shall, if the Securities of
such holder are included in the Securities as to which registration,
qualification or compliance is being effected pursuant to this paragraph 1.6.11,
severally and not jointly, indemnify and hold harmless the Offeror, its
directors, officers, agents and employees, each Person who controls the Offeror
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons from and against all Losses, as incurred, to the extent
arising out of or based upon: (x) the Selling Shareholder’s or its transferee’s
failure to comply with any applicable prospectus delivery requirements of the
Securities Act or (y) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by the Selling Shareholder or its transferee(s) to the
Offeror specifically for inclusion in the Registration Statement or such
Prospectus or (ii) to the extent that such untrue statements or omissions are
based solely upon and in conformity with information regarding the Selling
Shareholder or its transferee(s) furnished in writing to the Offeror by the
Selling Shareholder or its transferee(s) expressly for use therein, or to the
extent that such information relates to the Selling Shareholder’s or any

 

16



--------------------------------------------------------------------------------

 

transferee’s proposed method of distribution of Offeror Shares registrable
pursuant to this paragraph 1.6.11. In no event shall the Loss of any selling
holder hereunder be greater in amount than the dollar amount of the net proceeds
received by the Selling Shareholder or its transferee(s) upon the sale of the
Offeror Shares registrable pursuant to this paragraph 1.6.11 covered by the
Registration Statement giving rise to such indemnification obligation.

 

  (viii)

Registration Rights Indemnification Procedures. Any Person entitled to
indemnification or contribution under this paragraph 1.6.11 (the “Registration
Indemnified Party”) agrees to give prompt written notice to the indemnifying
party (the “Registration Indemnifying Party”) after the receipt by the
Registration Indemnified Party of any written notice of the commencement of any
action, suit, proceeding or investigation or threat thereof made in writing for
which the Registration Indemnified Party intends to claim indemnification or
contribution pursuant to this paragraph 1.6.11; provided, however, that the
failure to so notify the Registration Indemnifying Party shall not relieve the
Registration Indemnifying Party of any Loss that it may have to the Registration
Indemnified Party hereunder (except to the extent that the Registration
Indemnifying Party forfeits substantive rights or defenses by reason of such
failure). If notice of commencement of any such action is given to the
Registration Indemnifying Party as above provided, the Registration Indemnifying
Party shall be entitled to participate in and, to the extent it may wish,
jointly with any other Registration Indemnifying Party similarly notified, to
assume the defense of such action at its own expense, with counsel chosen by it
and reasonably satisfactory to such Registration Indemnified Party. Each
Registration Indemnified Party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the reasonable
and documented out of pocket fees and expenses of such counsel shall be paid by
the Registration Indemnified Party unless (i) the Registration Indemnifying
Party agrees to pay the same, (ii) the Registration Indemnifying Party fails to
assume the defense of such action with counsel reasonably satisfactory to the
Registration Indemnified Party or (iii) the named parties to any such action
(including any impleaded parties) include both the Registration Indemnifying
Party and the Registration Indemnified Party and such parties have been advised
by such counsel that either (x) representation of such Registration Indemnified
Party and the Registration Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to the Registration Indemnified
Party which are different from or additional to those available to the
Registration Indemnifying Party. In any of such cases,

 

17



--------------------------------------------------------------------------------

 

the Registration Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Registration Indemnified Party, it
being understood, however, that the Registration Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all Indemnified Parties and all fees and
expenses shall be reimbursed as incurred. No Registration Indemnifying Party
shall be liable for any settlement entered into without its written consent,
which consent shall not be unreasonably withheld. No Registration Indemnifying
Party shall, without the consent of such Registration Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which such
Registration Indemnified Party is a party and indemnity has been sought
hereunder by such Registration Indemnified Party, unless such settlement
includes an unconditional release of such Registration Indemnified Party from
all Loss for claims that are the subject matter of such proceeding.
Notwithstanding the foregoing, if at any time a Registration Indemnified Party
shall have requested the Registration Indemnifying Party to reimburse the
Registration Indemnified Party for fees and expenses of counsel as contemplated
by this paragraph 1.6.11, the Registration Indemnifying Party agrees that it
shall be liable for any settlement of any proceeding effected without the
Registration Indemnifying Party’s written consent if (i) such settlement is
entered into more than 30 U.S. Business Days after receipt by the Registration
Indemnifying Party of the aforesaid request and (ii) the Registration
Indemnifying Party shall not have reimbursed the Registration Indemnified Party
in accordance with such request or contested the reasonableness of such fees and
expenses prior to the date of such settlement.

 

  (ix)

Contribution. If the indemnification provided for in this paragraph 1.6.11 from
the Registration Indemnifying Party is unavailable to a Registration Indemnified
Party hereunder or insufficient to hold harmless a Registration Indemnified
Party in respect of any Losses referred to herein, then the Registration
Indemnifying Party, in lieu of indemnifying such Registration Indemnified Party,
shall contribute to the amount paid or payable by such Registration Indemnified
Party as a result of such Losses in such proportion as is appropriate to reflect
the relative fault of the Registration Indemnifying Party and Registration
Indemnified Party in connection with the actions which resulted in such Losses,
as well as any other relevant equitable considerations. The relative faults of
such Registration Indemnifying Party and Registration Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a

 

18



--------------------------------------------------------------------------------

 

material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such Registration Indemnifying
Party or Registration Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the Losses referred
to above shall be deemed to include, subject to the limitations set forth in
paragraph 1.6.11(vi), 1.6.11(vii) and 1.6.11(viii), any reasonable and
documented out of pocket legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding;
provided that the total amount to be contributed by the Selling Shareholder or
its transferee(s) shall be limited to the net proceeds received by the Selling
Shareholder or its transferee(s) in the offering.

 

  1.6.12 Redomestication Merger. Immediately prior to the Closings, and
contingent upon the consummation of the Closings (i.e., the Merger will occur
only if the Closings are consummated), Offeror shall merge with and into a
newly-formed, wholly-owned subsidiary incorporated under the laws of the British
Virgin Islands (“Newco”), with Newco surviving the merger (the “Merger”).
Pursuant to the Merger, Newco will assume all rights and obligations of Offeror
under this Deed of Undertaking. For purposes of clarification, after the Merger
every reference in this Deed of Undertaking to Offeror shall be to Newco.

 

2. Representations, Warranties and Undertakings

 

2.1 Representations, Warranties, Undertakings, etc. of the Selling Shareholder

 

  2.1.1 The Selling Shareholder represents, warrants and undertakes to the
Offeror as follows:

 

  (i) that the Shares include all the shares in the Company registered in the
Selling Shareholder’s name or beneficially owned by the Selling Shareholder or
in respect of which the Selling Shareholder is interested (as defined in
Section 7 of the Companies Act, Chapter 50 of Singapore (the “Companies Act”));

 

  (ii) that as of the date of this Deed of Undertaking as first set forth above
(the “Execution Date”), there are 400,000,000 issued shares in the Company;

 

  (iii) that the Selling Shareholder has full power and authority to accept the
Offer or to undertake (in relation to any Shares of which the Selling
Shareholder is not both registered holder and beneficial owner) that the Offer
will be accepted, in respect of all the Shares; and

 

19



--------------------------------------------------------------------------------

  (iv) as set forth in Schedule 4 (Scheduled Representations and Warranties),
subject to any matter which is fairly disclosed by the Selling Shareholder in
the disclosure letter of even date with this Deed of Undertaking (the
“Disclosure Letter”) or set forth in reasonable detail in the reports,
registration statements or other filings filed by the Company with the Singapore
Exchange Securities Trading Limited (the “SGX-ST”) between January 1, 2005 and
the date of this Deed of Undertaking and publicly available at least two (2)
Business Days prior to the date of this Deed of Undertaking (other than
disclosures regarding risks and any other disclosures that are predictive or
forward looking in nature).

 

  2.1.2 The Selling Shareholder further undertakes to procure that, during the
period from the date of this Deed of Undertaking up to (and including) the date
on which the Selling Shareholder’s Obligations lapse in accordance with
paragraph 6.2 or the Closing Date (as the case may be), each Group Company:

 

  (i) shall carry on business in the ordinary and usual course as carried on
prior to the date of this Deed of Undertaking; and

 

  (ii) shall use its commercially reasonable efforts to maintain and preserve
the Group Company’s business organization intact, retain those individuals who
it reasonably believes are the Group Company’s respective present key employees
and maintain the Group Company’s relationships and goodwill with suppliers,
customers, landlords, employees and others having business relations with such
Group Company.

 

  2.1.3 The Selling Shareholder further undertakes to procure that, during the
period from the date of this Deed of Undertaking up to (and including) the date
on which the Selling Shareholder’s Obligations lapse in accordance with
paragraph 6.2 or the Closing, no Group Company will, and the Selling Shareholder
will cause each Group Company not to undertake any of the following actions,
without the prior written consent of Offeror:

 

  (i) (a) allot, issue, redeem or repurchase any share or loan capital or option
to subscribe for the same; (b) declare, set aside or pay any dividends on, or
make any other distributions (whether in cash, Securities or other property) in
respect of, or convertible into or exchangeable or exercisable for, any of its
capital stock (other than dividends and distributions by a direct or indirect
wholly-owned subsidiary of the Company to its parent), (c) adjust, split,
combine or reclassify any of its capital stock or issue or authorize the
issuance of any other Securities in respect of, in lieu of or in substitution
for shares of its capital stock or any of its other Securities;

 

20



--------------------------------------------------------------------------------

  (ii) amend any Group Company’s memorandum and articles of association, bylaws
or other comparable charter or organizational documents;

 

  (iii) acquire or agree to acquire (a) by merging or consolidating with, or by
purchasing a substantial equity interest in or portion of the assets of, or by
any other manner, any business or any corporation, partnership, joint venture,
association or other business organization or division thereof or (b) any assets
that are material, individually or in the aggregate, to the Group, taken as a
whole, except acquisitions in the ordinary course of business in a single
transaction involving payments or other purchase obligations that do not exceed
twenty million RMB yuan (RMB 20,000,000) during any fiscal quarter or seventy
million RMB yuan (RMB70,000,000) in the aggregate with all such transactions
during any fiscal quarter;

 

  (iv) (a) grant to any member of the board of directors of the Company (the
“Company Board”), the executive officers of any Group Company or any Person who
reports directly to any such executive officer any increase in compensation,
severance or termination pay or grant to any other key employee of any Group
Company any increase in compensation, severance or termination pay, other than
in the ordinary course of business, (b) enter into, terminate or materially
amend any employment, severance or termination agreement with any such member of
the Company Board, the executive officers of any Group Company or any Person who
reports directly to any such executive officer except in the ordinary course of
business, (c) with respect to any other key employee not covered by (b) above,
enter into, terminate or materially amend any employment, severance or
termination agreement except in the ordinary course of business, (d) establish,
adopt, enter into, terminate or amend in any material respect any collective
bargaining agreement (unless required by law) or employee benefit plan or
(e) take any action to accelerate any rights or benefits, or make any material
determinations not in the ordinary course of business, under any collective
bargaining agreement or employee benefit plan;

 

  (v) make any change in accounting methods, principles or practices, except
insofar as may be required by a change the Companies Act or the FRS or
applicable law or recommended by the audit committee of the Company;

 

21



--------------------------------------------------------------------------------

  (vi) sell, lease (as lessor), license, assign or otherwise dispose of or
subject to any Encumbrance any properties or assets that are material,
individually or in the aggregate, to the Group, taken as a whole, except in the
ordinary course of business;

 

  (vii) incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person, issue or sell any debt Securities or warrants or
other rights to acquire any debt Securities of any Group Company, guarantee any
debt Securities of another Person, enter into any “keep well” or other agreement
to maintain any financial statement condition of another Person or enter into
any arrangement having the economic effect of any of the foregoing, except for
borrowings permitted under credit facilities of any Group Company existing on
the Execution Date;

 

  (viii) make or agree to make any new capital expenditure or expenditures that,
individually, is in excess of thirty million RMB yuan (RMB30,000,000) or, in the
aggregate, are in excess of one hundred million RMB yuan (RMB100,000,000);

 

  (ix) (a) make any material change (or file any such change) in any method of
Tax accounting or any annual Tax accounting period; (b) make, change or rescind
any material Tax election; (c) settle or compromise any material Tax liability,
audit claim or assessment; (d) surrender any right to claim for a material Tax
refund; (e) file any amended Tax Return involving a material amount of
additional Taxes; (f) enter into any closing agreement relating to material
Taxes; or (g) waive or extend the statute of limitations in respect of material
Taxes, except (1) as required by applicable law, or (2) as otherwise is in the
ordinary course of business consistent with past practice;

 

  (x) pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction, in the ordinary course of business
consistent with past practice or in accordance with their terms, of liabilities
reflected or reserved against in, or contemplated by, the most recent Audited
Accounts or incurred in the ordinary course of business consistent with past
practice since such date;

 

  (xi) settle or compromise any material claim, suit, action, arbitration or
other proceeding whether administrative, civil or criminal, in law or in equity,
except (A) in the ordinary course for an amount less than one million RMB yuan
(RMB1,000,000) individually or ten million RMB yuan (RMB10,000,000), in the
aggregate;

 

22



--------------------------------------------------------------------------------

  (xii) enter into any transaction, contract, arrangement or understanding
between any Group Company, on the one hand, and Messrs. Wang Wei Yao or Shao
Jian Jun or any of their respective Affiliates, on the other hand;

 

  (xiii) enter into any transaction, contract, arrangement or understanding
between any Group Company and any third party, other than (a) in the ordinary
course of business or (b) involving less than ten million RMB yuan
(RMB10,000,000), or

 

  (xiv) authorize any of, or commit or agree to take any of, the foregoing
actions.

 

  2.1.4 The Sellers further undertake that, during the period commencing on the
Closing Date and ending on the first anniversary thereof, the Selling
Shareholder will continue to be solely a holding company and not to undertake
any of the following actions, without the prior written consent of Offeror:

 

  (i) any activities or operations, other than holding the Offeror Shares;

 

  (ii) sell, lease (as lessor), license, assign or otherwise dispose of or
subject to any Encumbrance any properties or assets, including the Offeror
Shares, that are material, individually or in the aggregate, to the Selling
Shareholder;

 

  (iii) incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person, issue or sell any debt securities or warrants or
other rights to acquire any debt securities of the Selling Shareholder,
guarantee any debt securities of another Person, enter into any “keep well” or
other agreement to maintain any financial statement condition of another Person
or enter into any arrangement having the economic effect of any of the
foregoing; or

 

  (iv) authorize any of, or commit or agree to take any of, the foregoing
actions.

Notwithstanding anything to the contrary in paragraph 2.1.4(ii) above, during
the period commencing after the expiration of the applicable lock-up period as
set forth in paragraph 1.6.10, but prior to the first anniversary of the Closing
Date, the Selling Shareholder may sell Offeror Shares provided the Selling
Shareholder (x) sells such Offeror Shares in accordance with the provisions of
paragraphs 1.6.9 and 1.6.11 and (y) does not pay any dividends on or make any
other distributions in respect of any of its Securities, or distribute the
proceeds received by it in connection with the sale of any Offeror Shares, in
each case, prior to the first anniversary of the Closing Date.

 

23



--------------------------------------------------------------------------------

  2.1.5 The Sellers further undertake as set forth in Schedule 5 (Waiver).

 

  2.1.6 The Sellers represent, warrant and undertake to the Offeror that none of
the information supplied or to be supplied by or on behalf of the Selling
Shareholder or the Group for inclusion or incorporation by reference in the SEC
Documents will, at the time the SEC Documents are filed with the SEC or at the
time they become effective under the Securities Act, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.

 

  2.1.7 Mr. Wang Wei Yao undertakes to the Offeror as follows:

 

  (i) to enter into a non-competition agreement in the form attached hereto as
Schedule 6;

 

  (ii) as set forth in Schedule 7 (Right of First Refusal);

 

  (iii) that he shall be personally liable for, and shall indemnify and hold the
Offeror and, after the Closing, the Group harmless from, any Losses arising as a
result of the Group’s failure to pay for any period prior to and including the
Closing all withholding individual income taxes, social welfare funds payments
and employer’s contributions for any of the Group’s employees as per their
respective due dates in accordance with Chinese law, the regulations of the
government of Jiangsu Province regarding social welfare, or the regulations and
policies of the Group;

 

  (iv) that if WPM ceases to exclusively use or is forced to vacate the
Collectively-Owned Land Parcel prior to the date on which the term of use
granted to Jiangsu World Machine Tool Co., Ltd. (formerly know as Jiangsu Fuhao
Machinery Manufactory Co., Ltd.) for the Collectively-Owned Land Parcel expires,
including any extensions or renewals thereof, Mr. Wang shall be personally
liable for, and shall indemnify and hold the Offeror and, after the Closing, the
Group harmless from, all costs incurred by WPM (a) in acquiring and relocating
to a land parcel (the “Replacement Parcel”) with characteristics comparable to
those of the Collectively-Owned Land Parcel, including, but not limited to, size
and location of land parcel and land use rights, and (b) to the extent that the
Replacement Parcel does not have buildings comparable to the Collectively-Owned
Land Buildings, all costs incurred in connection with the construction of
comparable buildings; and

 

24



--------------------------------------------------------------------------------

  (v)     

 

  (a) if Offeror wishes to assert an indemnification claim against Mr. Wang Wei
Yao under paragraph 2.1.7(iii) or paragraph 2.1.7(iv), it shall do so pursuant
to the procedures set forth in paragraph 4.2;

 

  (b) the sum of the aggregate Losses indemnified by Mr. Wang under
paragraph 2.1.7(iii) and costs reimbursed by Mr. Wang under paragraph 2.1.7(iv)
shall not exceed nine hundred sixty one million five hundred seventy four
thousand eight hundred nine RMB yuan (RMB961,574,809) (“Mr. Wang’s Maximum
Liability”);

 

  (c) Mr. Wang Wei Yao may, at his election, satisfy any Losses arising under
paragraph 2.1.7(iii) or costs incurred under paragraph 2.1.7(iv) by tendering to
Offeror a number of shares of Common Stock having an aggregate Fair Market Value
equal to the Losses claimed by Offeror under paragraph 2.1.7(iii) or costs
claimed by Offeror under paragraph 2.1.7(iv);

 

  (d) notwithstanding the foregoing, Mr. Wang’s liability for Losses arising
under paragraph 2.1.7(iii) or costs incurred under paragraph 2.1.7(iv) will be
deemed fully satisfied if Mr. Wang satisfies such Losses or costs by tendering
to Offeror a number of shares of Common Stock equal to the aggregate number of
Offeror Shares issued to WSL pursuant to the terms of this Undertaking
Agreement, even if the aggregate Fair Market Value of such shares of Common
Stock, as measured on the date(s) on which Mr. Wang tenders such shares of
Common Stock to Offeror, is less than Mr. Wang’s Maximum Liability; and

 

  (e) to the extent Mr. Wang Wei Yao pays Offeror an amount equal to any Loss
claimed by Offeror under paragraph 2.1.7(iii) or costs incurred under
paragraph 2.1.7(iv), Offeror shall not make an additional indemnification claim
for such Loss against the Selling Shareholder.

 

  2.1.8 Mr. Shao Jian Jun undertakes to enter into an employment agreement,
containing non-competition provisions, in the form attached hereto as
Schedule 8.

 

25



--------------------------------------------------------------------------------

  2.1.9 Subject to any matter which is fairly disclosed in the Disclosure
Letter, the Selling Shareholder undertakes to indemnify and save harmless the
Offeror or after the Closing, at the Offeror’s option, any Group Company from
and against the Selling Shareholder’s Share of Losses which the Offeror or such
Group Company (as the case may be) may at any time and from time to time
sustain, incur or suffer by reason of any breach of any representation or
warranty made in this Deed of Undertaking or in Schedule 4 as of the Execution
Date and on and as of the Closing, or undertaking given under this Deed of
Undertaking or in any Schedule to this Deed of Undertaking. For purposes hereof,
the “Selling Shareholder’s Share of Losses” shall be calculated as follows:

 

Losses    x   

Number of Shares

      Aggregate number of issued shares in the Company

in each case measured immediately prior to the Closing.

 

  2.1.10 The Selling Shareholder agrees to indemnify and save harmless the
Offeror or after the Closing, at the Offeror’s option, any Group Company from
and against any and all Losses which the Offeror or such Group Company (as the
case may be) may at any time and from time to time sustain, incur or suffer by
reason of any civil, criminal, regulatory or administrative action, claim,
investigation, remediation or other proceeding or suit relating to Environmental
Law or Environmental Permits and relating to an action or event that occurred
prior to the Closing Date.

 

2.2 Representations, Warranties, Undertakings, etc. of the Offeror

 

  2.2.1 The Offeror hereby represents and warrants to the Selling Shareholder as
follows:

 

  (i) Organization and Qualification. The Offeror is an entity duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as now conducted and as proposed to be conducted.
The Offeror is not in violation of any of the provisions of its certificate of
incorporation or bylaws. The Offeror is duly qualified to conduct business and
is in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect and no Action has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.

 

26



--------------------------------------------------------------------------------

  (ii) Authorization; Enforcement. The Offeror has the requisite corporate power
and authority, and has taken all requisite corporate action, other than as set
forth in paragraph 2.3.4 of the Pre-Conditional Offer Announcement with respect
to the need for approval by the Offeror’s shareholders of the issuance of the
Offeror Shares, to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its Obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Offeror and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Offeror and
no further action is required by the Offeror in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Offeror and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Offeror enforceable against
the Offeror in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) as limited by public policy.

 

  (iii)

No Conflicts. Other than as set forth in paragraph 2.3.4 of the Pre-Conditional
Offer Announcement with respect to the need for approval by the Offeror’s
shareholders of the issuance of the Offeror Shares, the execution, delivery and
performance of the Transaction Documents by the Offeror and the consummation by
the Offeror of the transactions contemplated thereby do not and will not
(i) conflict with or violate any provision of the Offeror’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing an Offeror or Offeror Subsidiary debt or otherwise) or
other understanding to which the Offeror or any Offeror Subsidiary is a party or
by which any property or asset of the Offeror or any Offeror Subsidiary is bound
or affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree, permit, license, authorization, approval or other
restriction of any court or Governmental Authority to which the Offeror is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the

 

27



--------------------------------------------------------------------------------

 

Offeror or any Offeror Subsidiary is bound or affected; except in the case of
each of clauses (ii)and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

  (iv) Filings, Consents and Approvals. Other than as set forth in
paragraph 2.3.4 of the Pre-Conditional Offer Announcement with respect to the
need for approval by the Offeror’s shareholders of the issuance of the Offeror
Shares, the Offeror is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other Governmental Authority or other
Person in connection with the execution, delivery and performance by the Offeror
of the Transaction Documents, other than (i) the filing with the SEC of the SEC
Documents, (ii) the filing with the SEC of Registration Statement(s) in
accordance with the requirements of the registration of Offeror Shares as set
forth in paragraph 1.6.11, (iii) the filing of Form D with the SEC and such
filings required by state securities laws, which the Offeror will promptly and
timely, and in any event prior to the effective date of a Registration
Statement, make, (iv) the application(s) to each Trading Market for the listing
of the Offeror Shares for trading thereon in the time and manner required
thereby, as applicable, (v) the filings required in accordance with
paragraph 2.2.3, and (vi) such other filings as may be required following the
Closing Date under the Acts.

 

  (v) Issuance of the Securities. The Offeror Shares have been duly authorized
and, when issued and paid for in accordance with the Transaction Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Encumbrances and preemptive rights. The Offeror has reserved from its duly
authorized capital stock all of the Offeror Shares issuable pursuant to this
Deed of Undertaking.

 

  (vi)

Capitalization. The capitalization of the Offeror conforms as to legal matters
to the description thereof contained in the Offeror’s most recent periodic
report filed with the SEC. Except as otherwise disclosed in the SEC Reports, no
Securities of the Offeror are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as a result of the purchase and sale of the
Offeror Shares, the shares of Common Stock and options or warrants to purchase
shares of Common Stock to be issued to shareholders, option holders and warrant
holders of the Offeror pursuant to the Merger, and except as described in the
SEC Reports, there are no outstanding options, warrants, rights to subscribe,
calls or commitments of any

 

28



--------------------------------------------------------------------------------

 

character whatsoever relating to, or Securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Offeror or any Offeror
Subsidiary is or may become bound to issue additional shares of Common Stock, or
Securities or rights convertible or exchangeable into, or exercisable for,
shares of Common Stock. The issue and sale of the Offeror Shares will not
obligate the Offeror to issue shares of Common Stock or other Securities to any
Person (other than the Selling Shareholder) and will not result in a right of
any holder of Offeror Securities to adjust the exercise, conversion, exchange or
reset price under such Securities. All of the outstanding shares of capital
stock of the Offeror are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase Securities. Other than as set forth
in paragraph 2.3.4 of the Pre-Conditional Offer Announcement with respect to the
need for approval by the Offeror’s shareholders of the issuance of the Offeror
Shares, no further approval or authorization of any shareholder, the Board of
Directors of the Offeror or others is required for the issuance and sale of the
Offeror Shares. Except as disclosed in the SEC filings, there are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Offeror’s capital stock to which the Offeror is a party or, to
the knowledge of the Offeror, between or among any of the Offeror’s
shareholders.

 

  (vii)

SEC Reports; Financial Statements. The Offeror has filed all reports,
registrations, schedules, forms, statements and other documents required to be
filed by it under the Acts and applicable state law, including pursuant to
Section 13(a) or 15(d) of the Exchange Act, or with any Governmental Authority,
(the foregoing materials being collectively referred to herein as the “SEC
Reports”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates (or, if amended, as of the date of such
amendment), the SEC Reports complied in all material respects with the
requirements of the Acts and the rules and regulations of the SEC promulgated
thereunder, and the rules and regulations of any other Governmental Authority
with which the SEC Reports were made or should have been made, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements

 

29



--------------------------------------------------------------------------------

 

therein, in light of the circumstances under which they were made, not
misleading, and any SEC Reports filed subsequent to the Execution Date will not,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Offeror included in or incorporated
by reference into the SEC Reports comply in all material respects with the rules
and regulations of the SEC with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Offeror and its consolidated
Offeror Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

  (viii) Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the SEC Reports, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Offeror has not
incurred any liabilities (contingent or otherwise) other than trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and, (iii) the Offeror has not altered its method or practices of
accounting or the identity of its auditors, (iv) the Offeror has not declared or
made any declaration, setting aside or payment of any dividend or distribution
of cash or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Offeror has not authorized any split in its capital stock, combination,
subdivision or reclassification of any of its capital stock or shares of its
capital stock, except as expressly contemplated hereby and (vi) the Offeror has
not issued any Securities to any officer, director or Affiliate, except pursuant
to existing Offeror stock option plans. The Offeror does not have pending before
the SEC any request for confidential treatment of information. Except for the
Merger, the Offer and the issuance of the Offeror Shares contemplated by this
Deed of Undertaking, no event, liability or development has occurred or exists
with respect to the Offeror or the Offeror Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Offeror under applicable securities laws at the time this
representation is made that has not been publicly disclosed one (1) Trading Day
prior to the date that this representation is made.

 

30



--------------------------------------------------------------------------------

  (ix) Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Offeror Shares or (ii) except as set forth in the SEC Reports, could, if
there were an unfavourable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Offeror nor the Offeror Subsidiaries, nor any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Offeror, there
is not pending or contemplated, any investigation by the SEC involving the
Offeror or any Offeror Subsidiary or any current or former director or officer
of the Offeror or any Offeror Subsidiaries. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Offeror or the Offeror Subsidiaries under the Acts.

 

  (x) Compliance. Each of the Offeror and the Offeror Subsidiaries is not (i) in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Offeror or the Offeror Subsidiaries under), nor has the Offeror or any
Offeror Subsidiary received notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any Governmental Authority, or (iii) been
in violation of any statute, rule or regulation of any Governmental Authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in each case as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

  (xi) Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Offeror and, to the
knowledge of the Offeror, none of the employees of the Offeror is presently a
party to, or has had an interest in, any transaction with the Offeror or the
Offeror Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Offeror, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

31



--------------------------------------------------------------------------------

  (xii) Private Placement. Assuming the accuracy of the Selling Shareholder’s
representations and warranties set forth in paragraphs 2.1.1, paragraph 2.1.6
and Schedule 4, no registration under the Securities Act is required for the
offer and sale of the Offeror Shares by the Offeror to the Selling Shareholder
as contemplated hereby. Upon satisfaction of the pre-condition set forth in
paragraph 2.3.4 of the Pre-Conditional Offer Announcement with respect to
approval by the Offeror’s shareholders of the issuance of the Offeror Shares,
the issuance and sale of the Offeror Shares hereunder will not contravene the
rules and regulations of the Trading Market.

 

  (xiii) Listing and Maintenance Requirements. The Offeror’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Offeror has
taken no action designed to, or which to its knowledge is likely to have the
effect of terminating the registration of the Common Stock under the Exchange
Act. Since the date of its formation, except as specified in the SEC Reports,
the Offeror has not received notice from any Trading Market to the effect that
the Offeror is not in compliance with the listing or maintenance requirements
thereof. The Offeror is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the
applicable Trading Market, including the eligibility rules thereunder. Upon
satisfaction of the pre-condition set forth in paragraph 2.3.4 of the
Pre-Conditional Offer Announcement with respect to approval by the Offeror’s
shareholders of the issuance of the Offeror Shares, the issuance and sale of the
Offeror Shares under the Transaction Documents do not contravene the rules and
regulations of the Trading Market on which the Common Stock is currently listed
or quoted.

 

  (xiv) Investment Company. The Offeror is not, and is not an Affiliate of, and
immediately after receipt of payment for the Offeror Shares, will not be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Offeror and the Offeror Subsidiaries shall
conduct their business in a manner so that they will not become subject to the
Investment Company Act, as amended.

 

  (xv) Registration Rights. Other than the Selling Shareholder, and as disclosed
in the SEC filings, no Person has any right to cause the Offeror to effect the
registration under the Securities Act of any Securities of the Offeror.

 

32



--------------------------------------------------------------------------------

  (xvi) No Integrated Offering. Assuming the accuracy of the Selling
Shareholder’s representations and warranties set forth in paragraphs 2.1.1,
paragraph 2.1.6 and Schedule 4, neither the Offeror, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Security or solicited any offers to buy any Security,
under circumstances that would cause this offering of the Offeror Shares to be
integrated with prior offerings by the Offeror for purposes of the Securities
Act, any state securities law or any applicable shareholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the Securities of the Offeror are listed or designated.

 

  (xvii) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Offeror and the Offeror Subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns and have paid or
accrued all taxes shown as due thereon, all tax returns filed by the Offeror
prior to the Execution Date were complete and accurate, and the Offeror has no
knowledge of a tax deficiency which has been asserted or threatened against the
Offeror or any Offeror Subsidiary. The Offeror is not a party to any pending
Action for the assessment or collection of taxes nor does the Offeror have
knowledge of any such threatened Action. No deficiency assessment or proposed
adjustment of the Offeror’s federal or state or municipal taxes, if any, is
pending, and the Offeror has no knowledge of any proposed liability for any tax
to be imposed on the Offeror’s properties or assets for which there is not an
adequate reserve reflected in the SEC Reports. The Offeror has withheld and paid
all taxes required to be withheld in connection with any amounts paid or owing
to any employee, creditor, independent contact or other third party with respect
to its business.

 

 

(xviii)

Trust Account. As at 5:00 p.m., New York City time, on the Business Day prior to
the Execution Date the balance in the Trust Account (excluding any interest
accrued) is USD$125,300,451.01.

 

  (xix) Compliance with Sarbanes-Oxley Act. The Offeror represents that it has
fully complied with all the requirements of the Sarbanes-Oxley Act of 2002, as
amended, and any rules and regulations thereunder adopted from time to time by
the SEC and any other applicable laws, in each case to the extent applicable to
the Offeror.

 

33



--------------------------------------------------------------------------------

  2.2.2 Furnishing of Information. As long as the Selling Shareholder owns the
Offeror Shares, the Offeror undertakes to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Offeror after the Execution Date pursuant to the
Exchange Act or otherwise make and keep adequate current public information with
respect to the Offeror available, as those terms are defined in Rule 144. As
long as the Selling Shareholder owns Offeror Shares, if the Offeror is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Selling Shareholder and make publicly available in accordance with
Rule 144(c) such information as is required for the Offeror to sell such Offeror
Shares under Rule 144. The Offeror further undertakes that it will take such
further action as any holder of Offeror Shares may reasonably request, all to
the extent required from time to time to enable such Person to sell such Offeror
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144 or Rule 144A.

 

  2.2.3 Securities Laws Disclosure; Publicity. By 8:30 a.m. (New York City time)
on the fourth U.S. Business Day following the Execution Date, the Offeror shall
have obtained the consent of the Selling Shareholder, which consent shall not be
unreasonably withheld, conditioned or delayed, to issue, and shall issue a press
release reasonably acceptable to the Selling Shareholder disclosing the
transactions contemplated hereby and file a Current Report on Form 8-K
disclosing the material terms of the transactions contemplated hereby. In
addition, the Offeror will make such other filings and notices in the manner and
time required by the SEC and the Trading Market on which the Common Stock is
listed. Notwithstanding the foregoing, nothing herein shall prevent the Offeror
from selling its Securities to additional purchasers, provided that, the Offeror
shall make the filings and disclosures as required by this paragraph 2.2.3, to
the extent required by law.

 

  2.2.4 Anti-Dilution. Notwithstanding anything herein to the contrary and in
addition to any other remedies available to the Selling Shareholder hereunder,
in the event that the Offeror breaches any of its representations and warranties
as contained in paragraph 2.2.1, in a manner which results in the dilution of
the Selling Shareholder’s relative shareholding in the Offeror as contemplated
herein, then the Selling Shareholder shall be entitled to the issuance of such
number of additional shares of Common Stock as is necessary to maintain the
Selling Shareholder’s relative shareholding in the Offeror as contemplated
herein.

 

  2.2.5 Reservation of Stock. As of the Execution Date, the Offeror has reserved
and the Offeror shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Offeror to issue the Offeror Shares pursuant to the
terms and conditions of this Deed of Undertaking.

 

34



--------------------------------------------------------------------------------

  2.2.6 Conduct Pending Closing. The Offeror undertakes and agrees that, from
the date of this Deed of Undertaking until the Closing Date, unless earlier
terminated, (a) the Offeror shall give the Selling Shareholder and its
respective officers, directors, employees, accountants, consultants, legal
counsel, agents and other representatives (collectively, the “Representatives”)
reasonable access to the personnel, properties, books and records of the
Offeror, (b) the Offeror shall cause its business to be conducted in the
ordinary course consistent with applicable past practice and in compliance with
all applicable laws, regulations and rules of the Trading Market, including,
without limitations, not to take or fail to take any action that is reasonably
likely to make any representation or warranty of the Offeror contained herein
inaccurate, (c) the Offeror hereby agrees to use commercially reasonable efforts
to maintain the listing of the Common Stock on the Trading Market, and (d) the
Offeror shall use best efforts to take, or cause to be taken, all action, and to
do, or cause to be done, all things necessary, proper or advisable consistent
with applicable law to consummate and make effective in the most expeditious
manner practicable the transactions contemplated by this Deed of Undertaking.

 

  2.2.7 Form D. No later than ten (10) days after the Subsequent Closing, the
Offeror shall file a Form D with respect to the Offeror Shares as required under
Regulation D promulgated under the Securities Act and shall provide a copy
thereof to the Selling Shareholder promptly after the filing.

 

  2.2.8 Non-Public Information. The Offeror undertakes and agrees that,
following the termination of the Confidentiality Agreement, neither it nor any
other Person acting on its behalf will provide the Selling Shareholder or its
Representatives with any information that the Offeror reasonably believes
constitutes material non-public information, unless prior thereto the Selling
Shareholder shall have executed a written agreement regarding the
confidentiality and use of such information. The Offeror understands and
confirms that the Selling Shareholder shall be relying on the foregoing
representations in effecting transactions in Securities of the Offeror. The SEC
Documents will publicly disclose all of the material written information
heretofore provided to the Selling Shareholder by the Offeror with respect to
the Offeror.

 

  2.2.9 Term of Offer. The Offeror undertakes and agrees that, if after the
acceptance by the Sellers of the Offer in respect of the Shares on the Business
Day immediately preceding the first closing date, the Offer has been accepted in
respect of less than 90 per cent. of the issued shares of the Company, the
Offeror shall extend the Offer beyond the first closing date, unless the Offeror
and the Sellers otherwise mutually agree.

 

35



--------------------------------------------------------------------------------

3. Form F-4 Registration Statement, Proxy Statement and Access to Information

 

3.1 SEC Documents

As soon as practicable following the date of this Deed of Undertaking, the
Selling Shareholder shall use its reasonable best efforts to assist the Offeror
to prepare and the Offeror shall prepare and file with the SEC the SEC
Documents, and such parties shall use their reasonable efforts to respond as
promptly as practicable to any comments of the SEC with respect thereto. Without
limiting the generality of the foregoing, the Selling Shareholder will furnish,
and will use its reasonable best efforts to procure that the Company furnish, to
the Offeror and its Representatives the information relating to the Selling
Shareholder and the Group Companies required by the Acts and the rules and
regulations promulgated thereunder to be set forth in the SEC Documents. Prior
to filing and mailing the SEC Documents (or any amendment or supplement thereto)
or responding to any comments of the SEC with respect thereto, the Offeror
(i) shall provide the Selling Shareholder an opportunity to review and comment
on such documents or response, (ii) shall discuss with the Selling Shareholder
and include in such documents or response all reasonable comments that are
promptly proposed by Selling Shareholder and (iii) shall not file or mail such
documents or respond to the SEC prior to receiving the approval of the Selling
Shareholder, which approval shall not be unreasonably withheld or delayed. The
Offeror shall use reasonable best efforts to have the Form F-4 Registration
Statement declared effective by the SEC under the Securities Act as promptly as
reasonably practicable after the date of this Deed of Undertaking.

 

3.2 Access to Information

From the Execution Date to the Closing Date or the date, if any, on which the
Selling Shareholder’s Obligations lapse pursuant to paragraph 6.2 hereof, except
as otherwise prohibited by applicable law or the terms of any contract entered
into prior to the Execution Date or as would reasonably be expected to violate
or result in a loss or impairment of any attorney-client or work product
privilege (it being understood that the parties shall use their reasonable best
efforts to cause such information to be provided in a manner that does not
result in such violation, loss or impairment), the Selling Shareholder shall and
shall use its reasonable best efforts to cause the Group to provide to the
Offeror (and its Representatives) information as the Offeror may reasonably
request concerning the business, properties, contracts, assets, liabilities,
personnel and other aspects of the Selling Shareholder and the Group for the
Offeror’s preparation of the documents required to be filed with the SEC.

 

36



--------------------------------------------------------------------------------

4. Indemnification

 

4.1 Survival of Representations and Warranties

 

  4.1.1 Each representation and warranty of the Selling Shareholder contained in
this Deed of Undertaking and in Schedule 4 will survive the Closing and continue
in full force and effect for twelve months thereafter, except (i) the
representations and warranties set forth in paragraphs 2.1.1(i), 2.1.1(ii) and
2.1.1(iii) of this Deed of Undertaking and Sections A.1.1, A.1.2, B.1.1, B.1.2,
B.1.3, B.4.4, B.6.2 and B.8.2 of Schedule 4, which will survive the Closing and
continue in full force and effect for three (3) years thereafter, and (ii) the
representations and warranties set forth in Sections B.3.5, B.7.1, B.7.2, B.7.3,
B.7.4, B.7.5 and B.7.6 of Schedule 4, which will survive the Closing and
continue in full force and effect for five (5) years.

 

  4.1.2 Each representation and warranty of the Offeror contained in this Deed
of Undertaking will survive the Closing and continue in full force and effect
for twelve months thereafter, except the representations and warranties set
forth in paragraphs 2.2.1(i), 2.2.1(ii), 2.2.1(v) and 2.2.1(vi) of this Deed of
Undertaking, which will survive the Closing and continue in full force and
effect for three (3) years thereafter, and (ii) the representations and
warranties set forth in paragraph 2.2.1(xvii), which will survive the Closing
and continue in full force and effect for five (5) years.

 

  4.1.3 If the Indemnified Party (as defined below) delivers to the Indemnifying
Party (as defined below) before expiration of a representation or warranty, a
Claim Notice based upon a breach of such representation or warranty, then the
applicable representation or warranty shall survive until, but only for purposes
of, the resolution of the matter covered by such notice.

 

4.2 Indemnification Procedures

 

  4.2.1 If either the Offeror or the Selling Shareholder (in such instance, the
“Indemnified Party”) wishes to assert an indemnification claim in respect of a
particular matter, other than an indemnification claim in respect of a matter
covered by paragraphs 1.6.11(vi) or 1.6.11(vii), which claims shall be asserted
solely in accordance with the procedures set forth in paragraphs 1.6.11(viii)
and 1.6.11(ix), the Indemnified Party shall deliver to the Person from whom
indemnity is sought (the “Indemnifying Party”) a written notice (a “Claim
Notice”) setting forth to the extent it actually knows:

 

  (i) the matter giving rise to the claim for indemnification;

 

  (ii) a description of all of the facts and circumstances giving rise to the
claim;

 

37



--------------------------------------------------------------------------------

  (iii) a description of, and an estimate of the total amount of, the monetary
amounts actually incurred or expected to be incurred for which indemnification
is sought (the “Claimed Amount”).

Failure to deliver a Claim Notice by the Indemnified Party to the Indemnifying
Party shall relieve the Indemnifying Party of liability with respect to such
claim only to the extent such Indemnifying Party has been actually prejudiced by
such failure.

 

  4.2.2

If an indemnification claim results from or arises out of a third party claim (a
“Third Party Claim”), then, within 20 days after delivery of the relevant Claim
Notice, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of such Third Party Claim with
counsel reasonably satisfactory to the Indemnified Party; provided, that (i) the
Indemnifying Party may only assume control of such defense if (A) it
acknowledges in writing to the Indemnified Party that any Losses that may be
assessed against the Indemnified Party in connection with such Third Party Claim
constitute Losses for which the Indemnified Party shall be indemnified pursuant
to this paragraph 4 and (B) the ad damnum is less than or equal to the amount of
Losses for which the Indemnifying Party is liable under this paragraph 4 and
(ii) the Indemnifying Party may not assume control of the defense of any Third
Party Claim involving criminal liability of the Indemnified Party or in which
relief other than money damages is sought against the Indemnified Party. If the
Indemnifying Party does not, or is not permitted under the terms hereof to, so
assume control of the defense of a Third Party Claim, the Indemnified Party
shall control such defense. The Non-Controlling Party may participate in such
defense at its own expense. The Controlling Party shall keep the Non-Controlling
Party advised of the status of such Third Party Claim and the defense thereof
and shall consider in good faith recommendations made by the Non-Controlling
Party with respect thereto. The Non-Controlling Party shall furnish the
Controlling Party with such information as it may have with respect to such
Third Party Claim (including copies of any summons, complaint or other pleading
which may have been served on such party and any written claim, demand, invoice,
billing or other document evidencing or asserting the same) and shall otherwise
cooperate with and assist the Controlling Party in the defense of such Third
Party Claim. The reasonable fees and expenses of counsel to the Indemnified
Party with respect to a Third Party Claim shall be considered Losses for
purposes of this Deed of Undertaking only if (i) the Indemnified Party controls
the defense of such Third Party Claim pursuant to the terms of this
paragraph 4.2.2 or (ii) the Indemnifying Party assumes control of such defense
and the Indemnified Party reasonably concludes that the Indemnifying Party and
the Indemnified Party have conflicting interests or different defenses available
with respect to such Third Party Claim. The Indemnifying Party shall not agree
to any settlement of, or the entry of any judgment arising from, any Third Party
Claim without the prior written consent of the Indemnified Party, which shall
not be unreasonably withheld, conditioned or delayed; provided, that such
consent shall not be required if such settlement or judgment (i) fully releases
both the Indemnified Party and the Indemnifying Party and (ii)

 

38



--------------------------------------------------------------------------------

 

involves only the payment of money damages that are covered in full by the
indemnity obligations of the Indemnifying Party hereunder. The Indemnified Party
shall not agree to any settlement of, or the entry of any judgment arising from,
any such Third Party Claim without the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld, conditioned or delayed;
provided, that such consent shall not be required if such settlement or judgment
(i) fully releases both the Indemnified Party and the Indemnifying Party and
(ii) involves only the payment of money damages that are covered in full by the
indemnity obligations of the Indemnifying Party hereunder.

 

  4.2.3 If an indemnification claim does not result from a Third Party Claim,
then, within thirty (30) days after receipt of any Claim Notice, the
Indemnifying Party will acknowledge in writing its responsibility for all or
part of the Claimed Amount for which indemnification is sought under this
paragraph 4, or give written notice to the Indemnified Party of its intention to
dispute or contest all or part of such responsibility. Upon delivery of such
notice of intention to contest, the parties will negotiate in good faith to
resolve as promptly as possible any dispute as to responsibility for, or the
amount of, any such Claimed Amount.

 

4.3 Limitations on Indemnification Liability

 

  4.3.1 Any indemnification claim by the Offeror made under this paragraph 4
will be limited as follows:

 

  (i) Ceiling. The aggregate Selling Shareholder’s Share of Losses under this
Deed of Undertaking related to breaches of representations, warranties and
undertakings will not exceed one billion one hundred seventy two million six
hundred fifty two thousand two hundred five RMB yuan (RMB1,172,652,205) provided
that the limitation contemplated hereby will not be applicable with respect to
breaches of paragraphs 2.1.1(i), 2.1.1(ii) and 2.1.1(iii) of this Deed of
Undertaking and Sections A.1.1, A.1.2, B.1.1 and B.1.2 of Schedule 4 or any
instances of fraud by the Selling Shareholder.

 

  (ii) Basket/Threshold. The Selling Shareholder will have no liability for
money Losses related to breaches of the representations and warranties in this
Deed of Undertaking or in Schedule 4 unless and until the aggregate of

 

39



--------------------------------------------------------------------------------

 

such Losses claimed under paragraphs 2.1.9, 2.1.10 and 4.2 exceeds ten million
RMB yuan (RMB 10,000,000) (the “Selling Shareholder Indemnified Party Threshold
Amount”); provided, however, that if the aggregate Losses claimed under
paragraphs 2.1.9, 2.1.10 and 4.2 exceed the Selling Shareholder Indemnified
Party Threshold Amount, the Selling Shareholder’s liability will relate back to
and include the first RMB yuan of aggregate Losses so claimed.

 

  4.3.2 Any indemnification claim by the Selling Shareholder made under this
paragraph 4 will be limited as follows:

 

  (i) Ceiling. The aggregate Offeror’s Losses under this Deed of Undertaking
related to breaches of representations, warranties and undertakings will not
exceed one billion one hundred seventy two million six hundred fifty two
thousand two hundred five RMB yuan (RMB1,172,652,205) provided that the
limitation contemplated hereby will not be applicable with respect to breaches
of paragraphs 2.2.1(i), 2.2.1(ii), 2.2.1(v) and 2.2.1(vi) of this Deed of
Undertaking or any instances of fraud by the Offeror.

 

  (ii) Basket/Threshold. The Offeror will have no liability for money Losses
related to breaches of the representations and warranties in this Deed of
Undertaking unless and until the aggregate of such Losses claimed under
paragraph 4.2 exceeds ten million RMB yuan (RMB 10,000,000) (the “Offeror
Indemnified Party Threshold Amount”); provided, however, that if the aggregate
Losses claimed under paragraph 4.2 exceed the Offeror Indemnified Party
Threshold Amount, the Offeror’s liability will relate back to and include the
first RMB yuan of aggregate Losses so claimed.

 

  4.3.3 The amount of Losses required to be paid in connection with any claim
made by an Indemnified Party under this paragraph 4 will be reduced to the
extent of any amounts the Indemnified Party actually receives pursuant to the
terms of the insurance policies (if any) covering such indemnification claim.

 

4.4 Notification of Certain Matters; Update of Disclosure Letter.

 

  4.4.1 Prior to the Closing Date, the Selling Shareholder shall give prompt
written notice to Offeror of (i) any development occurring after the Execution
Date that causes or reasonably could be expected to cause any representation or
warranty of the Selling Shareholder set forth in this Deed of Undertaking or
Schedule 4 to be untrue or inaccurate in any material

 

40



--------------------------------------------------------------------------------

 

respect as of the date when the Offer is announced (the “Formal Offer
Announcement Date”), (ii) any development occurring after the Execution Date
that causes or reasonably could be expected to cause a material adverse change
as described in paragraphs 2.3.7 or 2.5.3 of the Pre-Conditional Offer
Announcement and (iii) any failure of the Selling Shareholder, Mr. Wang Wei Yao
or Mr. Shao Jian Jun to comply in any material respect with any undertaking,
obligation or condition of this Deed of Undertaking to be performed or complied
with by such Person as of the Formal Offer Announcement Date. Except as provided
in paragraph 4.4.2, no disclosure by the Selling Shareholder pursuant to this
paragraph 4.4.1 will be deemed to amend or supplement the Disclosure Letter or
to prevent or cure any misrepresentation or breach of any representation or
warranty of the Selling Shareholder set forth in this Deed of Undertaking or
Schedule 4.

 

  4.4.2 Notwithstanding the foregoing, if the Selling Shareholder delivers to
Offeror a supplement to the Disclosure Letter that (i) relates solely to a
representation or warranty that was true and accurate as of the Execution Date
ceasing to be true and accurate on or prior to the Formal Offer Announcement
Date or (ii) reflects a development that occurred after the Execution Date, but
prior to the Closing Date, that caused or could reasonably be expected to cause
a material adverse change as described in paragraphs 2.3.7 or 2.5.3 of the
Pre-Conditional Offer Announcement, in each case, other than as a result of the
Selling Shareholder’s, the Company’s, Mr. Wang Wei Yao’s and/or Mr. Shao Jian
Jun’s bad faith, negligence or willful act or misconduct, such supplement shall
be deemed to modify the representations or warranties of the Selling Shareholder
under this Deed of Undertaking and Schedule 4 provided the Selling Shareholder
concurrently acknowledges in writing (and in any event at least three (3)
Business Days prior to the Formal Offer Announcement Date or the Closing Date,
as applicable) that the matter described in the supplement to the Disclosure
Letter has caused a pre-condition specified in paragraph 2.3 or a condition
specified in paragraph 2.5 of the Pre-Conditional Offer Announcement not to be
satisfied, thereby permitting Offeror to not make the Offer pursuant to the
provisions of paragraph 6.1.2 hereof.

 

5. Publicity

The Selling Shareholder consents to the Pre-Conditional Offer Announcement
containing references to it and to this Deed of Undertaking substantially in the
terms set out in the Pre-Conditional Offer Announcement, to particulars of this
Deed of Undertaking being set out in the Offer Document (and any other documents
relating to the Offer) and to this Deed of Undertaking being available for
inspection during all or part of the period for which the Offer remains open for
acceptance.

 

41



--------------------------------------------------------------------------------

6. Conditions and termination

 

6.1 Making of Offer

 

  6.1.1 The Offeror’s agreement to make the Offer is conditional upon:

 

  (i) the Pre-Conditional Offer Announcement being released within three market
days from the date of this Deed of Undertaking (the “Long-Stop Date”); and

 

  (ii) no event or circumstance occurring or becoming known to it on or before
the Long-Stop Date in consequence of which the Securities Industry Council (the
“SIC”) requires the Offeror not to make the Offer (or, in the case of an event
or circumstance becoming known to the Offeror prior to the release of the
Pre-Conditional Offer Announcement, which is of such a nature that, had it
occurred thereafter, the SIC would have required the Offeror not to make the
Offer).

 

  6.1.2 The Offeror’s agreement to make the Offer shall be further subject to
the conditions set forth in the terms of the Pre-Conditional Offer Announcement.

 

6.2 Lapse

The Selling Shareholder’s Obligations shall lapse if:

 

  6.2.1 the Pre-Conditional Offer Announcement is not released by the Long-Stop
Date;

 

  6.2.2 the Offer lapses or is withdrawn without having become wholly
unconditional;

 

  6.2.3 the pre-conditions set forth in paragraph 2.3 of the Pre-Conditional
Offer Announcement are not met within nine (9) months from the Execution Date
(the “9-month date”); provided, however, that if the SEC has not declared the
Form F-4 Registration Statement effective by the 9-month date, the period in
this paragraph 6.2.3 will automatically be extended to one (1) year from the
Execution Date; or

 

  6.2.4 there is less than USD$120,000,000 in the Trust Account on or prior to
the date immediately preceding the Closing;

provided that the lapsing of the Selling Shareholder’s Obligations shall not
affect any rights or liabilities under this Deed of Undertaking in respect of
prior breaches thereof, and further shall not affect paragraph 7.1, paragraph 12
and Schedule 5 to this Deed of Undertaking, each of which shall survive the
lapsing of the Selling Shareholder’s Obligations.

 

42



--------------------------------------------------------------------------------

7. Enforcement

 

7.1 Governing law etc.

All questions concerning the construction, validity, enforcement and
interpretation of this Deed of Undertaking shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
(U.S.A.), without regard to principles of conflicts of law thereof. Each party
hereby waives all right to a trial by jury in any action, suit or proceeding
brought to enforce or defend any rights or remedies under this Deed of
Undertaking. Each party hereto irrevocably submits to the exclusive jurisdiction
of any Delaware state or federal court in any action or proceeding arising out
of or relating to this Deed of Undertaking, and hereby irrevocably agrees that
all claims in respect of such action or proceeding shall be heard and determined
in such a Delaware state or federal court. Each party irrevocably and
unconditionally waives and agrees not to assert by way of motion, as a defense
or otherwise any claims that it is not subject to the jurisdiction of the above
court, that such action is brought in an inconvenient forum or that the venue of
such action is improper. Each party irrevocably consents to the service of any
and all process in any such action, suit or proceeding by the delivery of such
process to such party at the address and in the manner provided in paragraph 15.

 

7.2 Specific performance

Without prejudice to any other rights or remedies provided herein or granted by
law, including recovery of Losses, the Offeror and the Selling Shareholder will
be entitled to specific performance under this Deed of Undertaking. Each party
agrees that monetary damages may not be adequate compensation for any Loss
incurred by reason of any threatened or actual breach of such party’s
Obligations under this Deed of Undertaking and hereby agrees to waive in any
action for specific performance of such Obligation the defense that a remedy at
law would be adequate.

 

8. Governance

Immediately after the Closing:

 

  8.1.1 the board of directors of Newco (the “Newco Board”) will be comprised of
five (5) members;

 

  8.1.2 the initial members of the Newco Board will be Wang Wei Yao
(Non-Executive Chairman), Shao Jian Jun, Paul K. Kelly (Vice Chairman), Xiao
Feng and Cheng Yan Davis;

 

  8.1.3 the names and titles of the executive officers of Newco will be Shao
Jian Jun (President and Chief Executive Officer), Mark L. Wilson (Chief
Financial Officer and Secretary) and Jiang Hongdi (Vice President);

 

43



--------------------------------------------------------------------------------

  8.1.4 the Memorandum of Association of Newco shall be in the form attached
hereto as Schedule 9; and

 

  8.1.5 the Articles of Association of Newco shall be in the form attached
hereto as Schedule 9.

 

9. Interpretation

 

9.1 Revised Offers

In this Deed of Undertaking, references to the Offer shall include any revised
Offer by the Offeror; provided, however, that in no event will the Offer Price
(as such term is defined in the Pre-Conditional Offer Announcement) be reduced
below S$0.70 per Share.

 

9.2 Additional Terms

The Offer shall be subject to such additional terms and conditions as may be
required to comply with the requirements of the Code, the SIC and the rules and
regulations of the SGX-ST or any other relevant regulatory authority.

 

9.3 Unconditional and irrevocable obligations

Except to the extent otherwise expressly specified, the Obligations set out in
this Deed of Undertaking are unconditional and irrevocable.

 

9.4 Time

Time shall be of the essence of the Obligations set out in this Deed of
Undertaking. Except to the extent otherwise expressly specified, a reference to
a time of day is a reference to Singapore time.

 

9.5 Meanings

 

  9.5.1 References in this Deed of Undertaking to:

 

  (i) “9-month date” shall have the meaning set forth in paragraph 6.2.3.

 

  (ii) “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any civil, criminal or administrative actions or partial proceeding
such as a deposition), claims, hearings or investigation pending or threatened
in writing against or affecting the Offeror or any of its respective properties
before or by any court, arbitrator, governmental or administrative agency,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.

 

44



--------------------------------------------------------------------------------

  (iii) “Acts” shall have the meaning set forth in paragraph 1.6.11(iv)(c).

 

  (iv) “Additional Issuance” means the issuance of Additional Offeror Shares
pursuant to paragraph 1.6.6.

 

  (v) “Additional Issuance Date” means the date of the Additional Issuance.

 

  (vi) “Additional Offeror Shares” means up to 15,765,000 shares of Common Stock
issuable to the Selling Shareholder pursuant to this Deed of Undertaking, as
more fully described in Paragraph V of Appendix 2 hereto.

 

  (vii) “Additional Offeror Shares Lock-Up Period End Date” shall have the
meaning set forth in paragraph 1.6.10(ii).

 

  (viii) “Affiliate,” with respect to any specified Person, means a Person that,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such specified Person. For
purposes hereof, a Person will be deemed to control a specified Person, if the
Person is the beneficial owner, directly or indirectly, of more than 10% of any
class of voting Securities of such specified Person.

 

  (ix) “Audited Accounts” means the audited consolidated balance sheets and
statements of income, changes in shareholders’ equity, and cash flow as of and
for the fiscal years ended December 31, 2005, 2006 and 2007 for the Group.

 

  (x) “Average Exchange Rate” means the average of the USD/SGD Exchange Rates
for the period consisting of the 20 U.S. Business Days immediately prior to the
Execution Date.

 

  (xi) “Business Day” means a day which is not a Saturday, a Sunday or a public
holiday in Singapore.

 

  (xii) “BWHM” shall have the meaning set forth in paragraph 1.3.2.

 

  (xiii) “Cash Adjustment” shall have the meaning set forth in
paragraph 1.6.7(ii).

 

  (xiv) “CHAC Note” shall have the meaning set forth in paragraph 1.5.1.

 

  (xv) “Claimed Amount” shall have the meaning set forth in paragraph 4.2.1.

 

45



--------------------------------------------------------------------------------

  (xvi) “Claim Notice” shall have the meaning set forth in paragraph 4.2.1.

 

  (xvii) “Closing” shall have the meaning set forth in paragraph 1.5.1.

 

  (xviii) “Closing Date” shall have the meaning set forth in paragraph 1.6.4(i).

 

  (xix) “Closings” shall have the meaning set forth in paragraph 1.6.1.

 

  (xx) “Closing Statement” means a statement prepared by the Offeror setting
forth its computation of the Cash Adjustment.

 

  (xxi) “Code” shall have the meaning set forth in paragraph 1.2.1.

 

  (xxii) “Collectively-Owned Land Parcel” means the collectively-owned land
parcel described on Schedule 10.

 

  (xxiii) “Collectively-Owned Land Buildings” mean the buildings located on the
Collectively-Owned Land Parcel as described on Schedule 10.

 

  (xxiv) “Common Stock” means the common stock of the Offeror, USD$0.001 par
value per share.

 

  (xxv) “Companies Act” shall have the meaning set forth in paragraph 2.1.1(i).

 

  (xxvi) “Company” shall have the meaning set forth in the introductory
paragraph.

 

  (xxvii) “Company Board” shall have the meaning set forth in paragraph 2.1.3.

 

  (xxviii) “Confidentiality Agreement” means that certain Confidentiality
Agreement, dated as of January 17, 2008, between Offeror and the Company.

 

  (xxix) “Controlling Party” means the party controlling the defense of any
Third Party Claim.

 

  (xxx) “Deferral Notice” shall have the meaning set forth in
paragraph 1.6.11(iv)(j).

 

  (xxxi) “Demand Registration” shall have the meaning set forth in
paragraph 1.6.11(i).

 

  (xxxii) “Demanding Holder” shall have the meaning set forth in
paragraph 1.6.11(i).

 

46



--------------------------------------------------------------------------------

  (xxxiii) “Disclosure Letter” shall have the meaning set forth in
paragraph 2.1.1(iv).

 

  (xxxiv) “Disclosure Package” means (i) the Prospectus and (ii) each “free
writing prospectus” as defined in Rule 405 promulgated under the Securities Act.

 

  (xxxv) “Encumbrance” means any lien, pledge, hypothecation, charge, mortgage,
security interest, assessment, encumbrance, claim, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature (including any restriction on the voting of any Security, any restriction
on the sale, transfer or other disposition of any Security or other asset, any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset).

 

  (xxxvi) “Environment” means all or any of the following media (alone or in
combination): air (including, without limitation, the air within buildings and
the air within other natural or man-made structures whether above or below
ground); water (including, without limitation, water under or within land or in
drains or sewers); soil (including, without limitation, land surface and
subsurface strata); and any ecological systems and living organisms supported by
these media.

 

  (xxxvii) “Environmental Authority” means any Chinese legal Person or Chinese
body of Persons (including, without limitation, any government department or
government agency or court or tribunal) having jurisdiction to determine any
matter arising under Environmental Laws, Environmental Permits and/or relating
to the Environment.

 

  (xxxviii) “Environmental Law” means all applicable Chinese laws, statutes,
regulations, orders, programs, statutory guidance notes and final and binding
court and other tribunal decisions of the People’s Republic of China in force in
the People’s Republic of China at Closing whose purpose is to protect, or
prevent pollution of, the Environment or to regulate emissions, discharges, or
releases of Hazardous Substances into the Environment, or to regulate the use,
treatment, storage, burial, disposal, transport or handling of Hazardous
Substances, and all by-laws, codes, regulations, decrees or orders issued or
promulgated or approved thereunder or in connection therewith to the extent that
the same have force of law at Closing.

 

  (xxxix)

“Environmental Permit” means any licence, approval, authorization, permission,
notification, waiver, order or

 

47



--------------------------------------------------------------------------------

 

exemption which is issued, granted or required under Environmental Law and which
is material to the operation of the business of the Group on or before Closing.

 

  (xl) “Exchange Act” shall have the meaning set forth in
paragraph 1.6.11(iv)(c).

 

  (xli) “Execution Date” shall have the meaning set forth in
paragraph 2.1.1(ii).

 

  (xlii) “Fair Market Value” means, as of the date of determination, (a) in the
case of publicly-traded Securities, the average of their last sales prices on
the applicable trading exchange or quotation system in each trading day during
the five trading-day period ending on such date and (b) in the case of any other
Securities or property, the fair market value of such Securities or property, as
reasonably determined in good faith by an independent accounting firm selected
jointly by the Offeror and Mr. Wang Wei Yao.

 

  (xliii) “Form F-4 Registration Statement” means the registration statement on
Form F-4 to be filed with the SEC by Offeror in connection with the issuance of
the Offeror Shares to the Selling Shareholder, including a prospectus,
amendments and supplements to the registration statement on Form F-4 or
prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in the registration statement on Form F-4.

 

  (xliv) “Formal Offer Announcement Date” shall have the meaning set forth in
paragraph 4.4.1.

 

  (xlv) “FRS” means Singapore Financial Reporting Standards.

 

  (xlvi) “GAAP” shall have the meaning set forth in paragraph 2.2.1(vii).

 

  (xlvii) “Group” or “Group Company” or “Group Companies” shall have the meaning
set forth in paragraph 1.3.2.

 

  (xlviii) “Governmental Authority” shall have the meaning set forth in
paragraph 1.6.4.

 

  (xlix) “Hazardous Substances” mean any wastes, pollutants, contaminants and
any other natural or artificial substance (whether in the form of a solid,
liquid, gas or vapor) the presence of which requires or may require
investigation or remediation under any Environmental Law or which is capable of
causing harm or damage to the Environment or a nuisance to any Person.

 

48



--------------------------------------------------------------------------------

  (l) “Indemnified Party” shall have the meaning set forth in paragraph 4.2.1.

 

  (li) “Indemnifying Party” shall have the meaning set forth in paragraph 4.2.1.

 

  (lii) “Initial Offeror Shares” mean up to 23,665,000 shares of common stock of
Offeror, as more fully described in Appendix 2 to this Deed of Undertaking.

 

  (liii) “Initial Offeror Shares Lock-Up Period End Date” shall have the meaning
set forth in paragraph 1.6.10(i).

 

  (liv) “Long-Stop Date” shall have the meaning set forth in paragraph 6.1.1.

 

  (lv) “Loss” or “Losses” mean losses, liabilities, damages, costs (including,
without limitation, legal costs), charges, expenses, actions, proceedings,
claims, demands, judgments, fines and amounts paid in settlement, but shall not
include incidental, consequential, special, indirect, punitive, or exemplary
losses or damages, or lost profits, unless such amounts are awarded in or paid
in connection with a Third Party Claim for which there is indemnification.

 

  (lvi) “market day” means a day on which the SGX-ST is open for trading of
Securities.

 

  (lvii) “Material Adverse Effect” means a material adverse effect on the
business, results of operations, properties, assets or prospects of the Offeror.

 

  (lviii) “Merger” shall have the meaning set forth in paragraph 1.6.12.

 

  (lix) “Mr. Wang’s Maximum Liability” shall have the meaning set forth in
paragraph 2.1.7(v)(b).

 

  (lx) “Net Trust Amount” means the amount in the Trust Account (in United
States Dollars) after payment by the Offeror (x) for all shares of Common Stock
redeemed, if any, by the holders thereof (y) for all issued shares in the
Company tendered by the Public Shareholders in connection with the Offer, if
any, and (z) of all expenses related to the Offer, the Merger and related
matters.

 

49



--------------------------------------------------------------------------------

  (lxi) “Newco” shall have the meaning set forth in paragraph 1.6.12.

 

  (lxii) “Newco Board” shall have the meaning set forth in paragraph 8.1.1.

 

  (lxiii) “Non-Controlling Party” means the party not controlling the defense of
any Third Party Claim.

 

  (lxiv) “Obligations” mean a party’s obligations arising as a result of its
agreements, undertakings, representations, warranties, indemnities and consents
set out in this Deed of Undertaking and other Transaction Documents.

 

  (lxv) “Offer” shall have the meaning set forth in the introductory paragraph.

 

  (lxvi) “Offer Document” shall have the meaning set forth in paragraph 1.1.

 

  (lxvii) “Offeror” shall have the meaning set forth in the introductory
paragraph.

 

  (lxviii) “Offeror Indemnified Party Threshold Amount” shall have the meaning
set forth in paragraph 4.3.2(ii).

 

  (lxix) “Offeror Cash Adjustment” shall have the meaning set forth in
paragraph 1.6.7(ii).

 

  (lxx) “Offeror Shares” mean up to 35,665,000 shares of Common Stock,
consisting of Initial Offeror Shares and Additional Offeror Shares, issued or
issuable to the Selling Shareholder pursuant to this Deed of Undertaking, as
more fully described on Appendix 2 hereto.

 

  (lxxi) “Offeror Subsidiaries” mean any Person (excluding the Group Companies
and their subsidiaries) in which the Offeror (i) has control; (ii) owns directly
or indirectly more than 50 per cent. of the voting capital or similar right of
ownership of that Person; or (iii) has the legal power to direct or cause the
direction of the general management and policies of that Person whether through
the ownership of voting capital, by contract or otherwise.

 

  (lxxii) “Per Offeror Share Purchase Price” means USD$8.00.

 

  (lxxiii) “Person” means any legal person, including any individual,
corporation, investment fund, partnership, limited partnership, limited
liability company, joint venture, joint stock company, association, trust,
unincorporated entity or other entity.

 

50



--------------------------------------------------------------------------------

  (lxxiv) “Piggy-Back Registration” shall have the meaning set forth in
paragraph 1.6.11(ii).

 

  (lxxv) “Pre-Conditional Offer Announcement” shall have the meaning set forth
in the introductory paragraph.

 

  (lxxvi) “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Shares covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

  (lxxvii) “Proxy Statement” means the proxy statement, together with any
amendments thereof or supplements thereto, relating to certain approvals by the
Offeror’s shareholders as more fully described in paragraphs 2.3.1, 2.3.2, 2.3.3
and 2.3.4 of the Pre-Conditional Offer Announcement.

 

  (lxxviii) “Public Shareholders” mean the holders of shares in the Company,
other than the Selling Shareholder.

 

  (lxxix) “Registration Indemnified Party” shall have the meaning set forth in
paragraph 1.6.11(viii).

 

  (lxxx) “Registration Indemnifying Party” shall have the meaning set forth in
paragraph 1.6.11(viii).

 

  (lxxxi) “Registration Statement” means the registration statement required to
be filed pursuant to paragraph 1.6.11, including the Prospectus, amendments and
supplements to the registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in the registration
statement.

 

  (lxxxii) “Replacement Parcel” shall have the meaning set forth in
paragraph 2.1.7(iv).

 

51



--------------------------------------------------------------------------------

  (lxxxiii) “Representatives” shall have the meaning set forth in
paragraph 2.2.6.

 

  (lxxxiv) “Requested Holders” shall have the meaning set forth in
paragraph 1.6.11(ii).

 

  (lxxxv) “Requested Stock” shall have the meaning set forth in
paragraph 1.6.11(ii).

 

  (lxxxvi) “RMB/USD Exchange Rate” means the nominal rate of exchange (vis-à-vis
United States Dollars) for the Chinese legal currency (RMB) published in the
Wall Street Journal (New York Edition) on the date(s) of determination (which
shall be a U.S. Business Day on which the Wall Street Journal (New York Edition)
is published), expressed as the number of units of RMB per one United States
Dollar.

 

  (lxxxvii) “RMB/USD Exchange Rate Ratio I” means a percentage expressed as a
fraction the numerator of which is the number of units of RMB per one United
States Dollar as of the Execution Date minus the number of units of RMB per one
United States Dollar as of the Closing Date and the denominator of which is the
number of units of RMB per one United States Dollar as of the Execution Date.

 

  (lxxxviii) “RMB/USD Exchange Rate Ratio II” means a percentage expressed as a
fraction the numerator of which is the number of units of RMB per one United
States Dollar as of the Closing Date minus the number of units of RMB per one
United States Dollar as of the Execution Date and the denominator of which is
the number of units of RMB per one United States Dollar as of the Execution
Date.

 

  (lxxxix) “Rule 144” means Rule 144 promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended from time to time, or, to the extent
replaced, the comparable successor thereto.

 

  (xc) “SEC” shall have the meaning set forth in paragraph 1.6.4(iii).

 

  (xci) “SEC Documents” mean the F-4 Registration Statement, the Proxy Statement
and documents filed with the SEC in connection with the Offer, Merger or related
matters.

 

  (xcii) “SEC Reports” shall have the meaning set forth in paragraph 2.2.1(vii).

 

52



--------------------------------------------------------------------------------

  (xciii) “Securities” mean, with respect to any Person, all equity interests of
such Person, all securities convertible into or exchangeable for equity
interests of such Person, and all options, warrants, and other rights to
purchase or otherwise acquire from such Person equity interests, including any
equity appreciation or similar rights, contractual or otherwise.

 

  (xciv) “Securities Act” shall have the meaning set forth in
paragraph 1.6.9(i).

 

  (xcv) “Seller” or “Sellers” shall have the meaning set forth in paragraph 1.1.

 

  (xcvi) “Selling Shareholder” shall have the meaning set forth in the
introductory paragraph.

 

  (xcvii) “Selling Shareholder Cash Adjustment” shall have the meaning set forth
in paragraph 1.6.7(i).

 

  (xcviii) “Selling Shareholder Indemnified Party Threshold Amount” shall have
the meaning set forth in paragraph 4.3.1(ii).

 

  (xcix) “Selling Shareholder’s SGD Consideration” shall have the meaning set
forth in paragraph 1.5.1.

 

  (c) “Selling Shareholder’s Share of Losses” shall have the meaning set forth
in paragraph 2.1.9.

 

  (ci) “SGX-ST” shall have the meaning set forth in paragraph 2.1.1(iv).

 

  (cii) “Shares” shall have the meaning set forth in paragraph 1.1.

 

  (ciii) “Shelf Registration Statement” means the shelf registration statement
referred to in paragraph 1.6.11(iii), to be filed on any Securities Act
registration form available at such time, as amended or supplemented by any
amendment or supplement, including post-effective amendments, and all materials
incorporated by reference or explicitly deemed to be incorporated by reference
in such Shelf Registration Statement.

 

  (civ) “SIC” shall have the meaning set forth in paragraph 6.1.1.

 

  (cv) “SSS” shall have the meaning set forth in paragraph 1.3.2(i).

 

  (cvi) “Subsequent Closing” shall have the meaning set forth in
paragraph 1.6.1.

 

53



--------------------------------------------------------------------------------

  (cvii) “subsidiaries” shall have the same meaning as in the Companies Act.

 

  (cviii) “Tax,” “Taxes” or “Taxation” mean any Singapore or People’s Republic
of China federal, provincial, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs, ad valorem, duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

 

  (cix) “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes required to be filed with any
governmental authority, including any schedule or attachment thereto, and
including any amendment thereof.

 

  (cx) “Third Party Claim” shall have the meaning set forth in paragraph 4.2.2.

 

  (cxi) “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed or admitted for
trading on a Trading Market, a day on which the Common Stock is traded in the
over-the-counter market or is quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i) or (ii)
hereof, then Trading Day shall mean a U.S. Business Day.

 

  (cxii) “Trading Market” means the American Stock Exchange (“AMEX”) or, if the
Common Stock is not listed on AMEX, such other exchange or quotation system on
which the Common Stock is listed or quoted for trading on the date in question.

 

  (cxiii) “Transaction Documents” mean this Deed of Undertaking, the CHAC Note
and any other documents or agreements executed to consummate the transactions
contemplated hereunder.

 

  (cxiv) “Trust Account” means the segregated trust account established by
Continental Stock Transfer and Trust Company, the trustee, at JPMorgan Chase.

 

54



--------------------------------------------------------------------------------

  (cxv) “U.S. Business Day” means any day except Saturday, Sunday and any day
which shall be a United States federal legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

  (cxvi) “USD/SGD Exchange Rate” means the nominal rate of exchange (vis-à-vis
Singapore dollars) for the United States dollar published in the Wall Street
Journal (New York Edition) on the date(s) of determination (which shall be a
U.S. Business Day on which the Wall Street Journal (New York Edition) is
published), expressed as the number of units of United States dollar per one
Singapore dollar.

 

  (cxvii) “WPM” shall have the meaning set forth in paragraph 1.3.2(i).

 

  9.5.2 References to this Deed of Undertaking include any Appendices and
Schedules to it and references to paragraphs, Schedules and Appendices are to
the paragraphs of, and schedules and appendices to, this Deed of Undertaking.

 

10. Third Party Rights

This Deed of Undertaking is not intended to, and shall not, confer any rights or
remedies upon any Person other than the parties hereto or otherwise create any
third-party beneficiary hereto.

 

11. Successors and Assigns

This Deed of Undertaking shall be binding upon and inure to the benefit of the
parties and their permitted assigns and successors-in-interest, including, but
not limited to, following the Merger, Newco. The Selling Shareholder may assign
any or all of its rights under paragraph 1.6 of this Deed of Undertaking to any
Person to whom the Selling Shareholder assigns or transfers any Offeror Shares
in accordance with the terms and conditions of paragraph 1.6.9, provided such
transferee agrees in writing to be bound, with respect to the transferred
Offeror Shares, by the provisions hereof that apply to the Selling Shareholder.

 

12. Confidentiality

 

  12.1.1 Prior to the Pre-Conditional Offer Announcement, the parties agree to
keep confidential any information concerning the Offer. Furthermore, commencing
on the date of this Deed of Undertaking, the parties agree not to deal or
recommend others to deal in the shares of the Company (save for acceptance of
the Offer pursuant to paragraph 1.1 above).

 

  12.1.2 The Confidentiality Agreement shall terminate as of the Execution Date.

 

55



--------------------------------------------------------------------------------

13. Costs

Each party shall bear its own legal and other professional costs and expenses
incurred by it in the negotiation and preparation of this Deed of Undertaking
and any other document entered into in connection therewith. The Offeror shall
pay all stamp and other Taxes levied in connection with the issuance of the
Offeror Shares under this Deed of Undertaking.

 

14. Language

This Deed of Undertaking has been prepared in both English and Chinese. However,
the parties hereby agree that only the English version will be executed and, for
the avoidance of doubt, the English version shall prevail under all
circumstances. The Chinese version of this Deed of Undertaking is solely a
reference for the Selling Shareholder.

 

15. Notices

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this paragraph 15 prior to 5:00 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this paragraph 15 on a day that is not a Trading Day or later than 5:00 p.m.
(New York City time) on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by United States nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

In the case of the Offeror to:

China Holdings Acquisition Corp.

33 Riverside Avenue, 5th Floor

Westport, CT 06880

Fax: 203.226.8022

Attention: Paul Kelly

With a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

Robert S. Strauss Building

1333 New Hampshire Avenue, N.W.

Washington, DC 20036-1564

Fax: 202.955.7778

Attention: Rick L. Burdick

 

56



--------------------------------------------------------------------------------

If to the Selling Shareholder, Mr. Wang Wei Yao or Mr. Shao Jian Jun:

World Sharehold Limited

Picheng Town, Danyang City, Jiangsu

Province 212311

China

Fax: +86 511 86342922

Attention: Wang Wei Yao/ Shao Jian Jun

With a copy to (which will not constitute notice):

Shook Lin & Bok LLP

AIA Tower

1 Robinson Road

#18-00

Singapore 048542

Fax: +65 6535 8577

Attention: Perry Yuen/ Bethia Su

File Reference: YPL/SYS/2080526

 

16. Amendments; Waivers

No provision of this Deed of Undertaking may be waived or amended except in a
written instrument signed by the Offeror and the Selling Shareholder. No waiver
of any default with respect to any provision, condition or requirement of this
Deed of Undertaking shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

17. Construction

The headings herein are for convenience only, do not constitute a part of this
Deed of Undertaking and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Deed of Undertaking will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Deed of
Undertaking shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favouring or disfavouring any party
by virtue of the authorship of any provisions of this Deed of Undertaking or any
of the Transaction Documents.

 

18. Execution

This Deed of Undertaking may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered

 

57



--------------------------------------------------------------------------------

by facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

19. Severability

If any provision of this Deed of Undertaking is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Deed of Undertaking shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Deed of
Undertaking.

 

20. Further Assurances

Each of the parties shall execute such documents and perform such further acts
as may be reasonably required or necessary to carry out or to perform the
provisions of this Deed of Undertaking or any other Transaction Document.

(Signature Page Follows)

 

58



--------------------------------------------------------------------------------

In witness whereof we have caused this Deed of Undertaking to be executed as a
deed on the day and year first above written.

The Common Seal of

 

World Sharehold Limited was hereunto affixed in the presence of:

/s/ Wang Wei Yao

Director

/s/ Shao Jian Jun

Director/Secretary

Mr. Wang Wei Yao agrees and undertakes to the Offeror solely as set forth in
paragraphs 1.1, 1.2, 1.3, 1.4, 2.1.4, 2.1.5, 2.1.6 and 2.1.7 of this Deed of
Undertaking:

/s/ Wang Wei Yao

Wang Wei Yao

Mr. Shao Jian Jun agrees and undertakes to the Offeror solely as set forth in
paragraphs 1.1, 1.2, 1.3, 1.4, 2.1.4, 2.1.5, 2.1.6 and 2.1.8 of this Deed of
Undertaking:

/s/ Shao Jian Jun

Shao Jian Jun



--------------------------------------------------------------------------------

AGREED AND ACCEPTED BY: China Holdings Acquisition Corp.

/s/ Paul K. Kelly

Paul K. Kelly Chairman and Chief Executive Officer

Signature Page to Deed of Undertaking



--------------------------------------------------------------------------------

Appendix 1

Pre-Conditional Voluntary Cash Offer

by

CIMB-GK Securities Pte. Ltd.

(Company Registration No. 1987016210)

(Incorporated in the Republic of Singapore)

for and on behalf of

China Holdings Acquisition Corp.

(Incorporated in the state of Delaware, the United States of America)

to acquire all the issued and paid-up ordinary shares

in the capital of

Bright World Precision Machinery Limited

(Company Registration No. 200409453N)

(Incorporated in the Republic of Singapore)

 

1. Introduction

 

1.1 The Offer.

CIMB-GK Securities Pte. Ltd. (“CIMB-GK”) wishes to announce, for and on behalf
of China Holdings Acquisition Corp. (“CHAC”), including any assigns or
successors-in-interest (the “Offeror”), that the Offeror intends, subject to the
fulfilment of the Pre-Conditions (as defined in paragraph 2.3 below) to make a
voluntary conditional cash offer (the “Offer”) for all the issued and paid-up
ordinary shares (the “Shares”) in the capital of Bright World Precision
Machinery Limited (the “Company”).

 

1.2 Pre-Conditions.

The Offer will not be made unless and until the Pre-Conditions are satisfied, no
later than the date falling nine months after the date of the Deed of
Undertaking (the “9-month date”); provided, however, that if the United States
Securities and Exchange Commission (the “SEC”) has not declared the Offeror’s
Form F-4 Registration Statement (as such term is defined in the Deed of
Undertaking) effective by the 9-month date, the period will automatically be
extended to one (1) year from the date of the Deed of Undertaking (the “12-month
date”). Accordingly, all references to the Offer in this announcement (the
“Pre-Conditional Offer Announcement”) refer to the possible Offer which will
only be made if and when the Pre-Conditions are satisfied, no later than the
9-month date or 12-month date, as applicable.

 

1



--------------------------------------------------------------------------------

1.3 Redomestication Merger.

Immediately prior to the consummation of the Closing (as defined below), and
contingent upon consummation of the Closing (i.e., the Merger (as defined below)
will occur only if the Closing is consummated), CHAC shall merge with and into a
newly-formed, wholly-owned subsidiary incorporated under the laws of the British
Virgin Islands (“Newco”), with Newco surviving the merger (the “Merger”).
Pursuant to the Merger, Newco will assume all rights and obligations of the
Offeror under the Offer. For purposes of clarification, after the Merger every
reference in the Offer to Offeror or CHAC shall be to Newco.

 

2. The Offer

 

2.1 Terms.

Subject to the satisfaction of the Pre-Conditions, the Offer will be made by the
Offeror on the following basis:

 

  2.1.1 the Offer will be made for all the Shares (the “Offer Shares”), in
accordance with Section 139 of the Securities and Futures Act, Chapter 289 of
Singapore and the Singapore Code on Take-overs and Mergers and subject to the
terms and conditions set out in the formal document in relation to the Offer to
be issued by CIMB-GK, for and on behalf of the Offeror (the “Offer Document”);

 

  2.1.2 the Offer, when made, will be on the following basis:

 

  (i) in the event that the Offeror receives acceptances in respect of the Offer
Shares which, when aggregated with the Shares held by the Offeror are less than
90 per cent. of the issued share capital of the Company:

For each Offer Share: S$0.70; or

 

  (ii) in the event that the Offeror receives acceptances in respect of the
Offer Shares which, when aggregated with the Shares held by the Offeror are
equal to or exceed 90 per cent. of the issued share capital of the Company:

For each Offer Share: S$0.75;

(as applicable, the “Offer Price”); and

 

  2.1.3

the Offer Shares will be acquired (i) fully paid, (ii) free from all liens,
equities, charges, encumbrances, rights of pre-emption and any other third party
rights or interests of any nature whatsoever and (iii) together with all rights,

 

2



--------------------------------------------------------------------------------

 

benefits and entitlements attached thereto as at the date of this
Pre-Conditional Offer Announcement (the “Pre-Conditional Offer Announcement
Date”) and hereafter attaching thereto, including all voting rights, the right
to receive and retain all dividends, rights and other distributions (if any)
which may be announced, declared, paid or made by the Company on or after the
Pre-Conditional Offer Announcement Date.

 

2.2 Deed of Undertaking.

World Sharehold Limited (“Selling Shareholder”), which is the majority
shareholder of the Company, and the shareholders of the Selling Shareholder,
namely, Mr. Wang Wei Yao and Mr. Shao Jian Jun (who are also directors of the
Company and collectively, the Selling Shareholder, Mr. Wang Wei Yao and Mr. Shao
Jian Jun shall be referred to as the “Sellers”) have entered into a deed of
undertaking with the Offeror dated 20 July 2008 (“Deed of Undertaking”) which
sets out, inter alia, undertakings by the Sellers to accept the Offer in respect
of all the Shares owned by them, the consideration to be paid by the Offeror to
the Sellers for accepting the Offer in respect of their Shares and certain
obligations to be fulfilled by the Sellers and the Offeror in connection with
the Offer as well as following the close of the Offer.

 

2.3 Pre-Conditions.

The Offer will not be made unless and until the Pre-Conditions are satisfied no
later than the 9-month date or 12-month date, as applicable. The pre-conditions
(the “Pre-Conditions”) to the making of the Offer are as follows:

 

  2.3.1. the passing by a majority of the shares of the Offeror issued in
connection with the Offeror’s initial public offering (the “IPO Shares”) voted
at a duly held shareholders meeting of the Offeror of a resolution approving the
making of the Offer by the Offeror in compliance with applicable laws and
regulations governing it and the Merger (collectively, the “Offer
Transactions”);

 

  2.3.2. shareholders of the Offeror holding 33.33 per cent. or more of the IPO
Shares do not vote against the Offer Transactions and exercise their redemption
rights in relation to their IPO Shares;

 

  2.3.3. the passing by a majority of the shares of the Offeror (the “CHAC
Shares”) voted at a duly held shareholders meeting of the Offeror of a
resolution approving an amendment to the Offeror’s certificate of incorporation
to revise the definition of “Business Combination” to specifically include the
Offer Transactions;

 

3



--------------------------------------------------------------------------------

  2.3.4. the passing by a majority of the CHAC Shares voted at a duly held
shareholders meeting of the Offeror of a resolution approving the issuance of
the new CHAC Shares;

 

  2.3.5. all representations and warranties set out in the Deed of Undertaking
including Schedule 4 thereto remaining true and correct in all material respects
as of the date (the “Formal Offer Announcement Date”) when the Offer is
announced (the “Formal Offer Announcement”);

 

  2.3.6. the Sellers have performed and complied in all material respects with
all undertakings, obligations and conditions of the Deed of Undertaking that
they are required to perform and comply with as of the Formal Offer Announcement
Date;

 

  2.3.7. since the Pre-Conditional Offer Announcement Date, there is no change
which has occurred in the financial condition, operations, results of operations
or prospects of the Company, World Precise Machinery (China) Co., Ltd (“WPM”),
Bright World Heavy Machine Tools (China) Co., Ltd. (“BWHM”), Shanghai Shangduan
Stamping Machines Co., Ltd. (“SSS”) or any of their subsidiaries (the Company,
WPM, BWHM, SSS and their subsidiaries herein collectively referred to as the
“Group Companies” or the “Group”) that:

 

  (i) has caused the net assets of the Group Companies to decrease by 10 per
cent. or more by reference to the Group Companies’ net assets as at 31 December
2007; or

 

  (ii) has caused or may reasonably be expected to cause the Group Companies’
profit after tax for the six-month period ended on 30 June 2008, nine-month
period ending 30 September 2008 and full year period ending 31 December 2008 to
decrease by 10 per cent. or more as compared to the Group Companies’ profit
after tax for the corresponding six-month period, nine-month period and full
year period ended on 30 June 2007, 30 September 2007 and 31 December 2007,
respectively; and

 

  2.3.8. the independent financial adviser of the Company (“IFA”) publicly
stating that in its opinion, the arrangements relating to the Reinvestment and
the Cash Adjustment (both as defined in paragraph 5 below) are fair and
reasonable (the “IFA Statement”).

 

2.4 Formal Offer Announcement and Offer Document.

If the Pre-Conditions are satisfied no later than the 9-month date or 12-month
date, as applicable, CIMB-GK, for and on behalf of the Offeror, will immediately
announce the firm intention on the part of the Offeror to make the Offer. The
offer document (the “Offer Document”) containing the terms and conditions of the
Offer will be despatched to the shareholders of the

 

4



--------------------------------------------------------------------------------

Company (the “Shareholders”) not earlier than 14 days but not later than 21 days
from the date of the Formal Offer Announcement. However, if any of the
Pre-Conditions is not satisfied, the Offer will not be made and CIMB-GK will
issue an announcement confirming that fact as soon as reasonably practicable.

 

2.5 Offer Conditions.

The Offer, when made, will be subject to the following conditions
(“Conditions”):

 

  2.5.1 the Offeror having received by the close of the Offer, valid acceptances
(which have not been withdrawn) in respect of such number of Shares which, when
taken together with Shares owned, controlled or agreed to be acquired by the
Offeror will result in the Offeror holding such number of Shares carrying not
less than 70 per cent. (“Offer Threshold”) of the voting rights attributable to
all the issued Shares as at the close of the Offer.

The Offeror reserves the right to revise the Offer Threshold to a level below
70 per cent. but above 50 per cent., provided that such revision be made after
obtaining the consent of the Securities Industry Council of Singapore. In the
event that the Offer Threshold is revised, the Offer shall remain open for
another 14 days following such revision and Shareholders who have accepted the
initial Offer will be allowed to withdraw their acceptances within eight days of
the notification of such revision;

 

  2.5.2 the Sellers have performed and complied in all material respects with
all undertakings, obligations and conditions of the Deed of Undertaking that
they are required to perform and comply with as of the close of the Offer (the
“Closing”); and

 

  2.5.3 since the Pre-Conditional Offer Announcement Date, there is no change
which has occurred in the financial condition, operations, results of operations
or prospects of the Group Companies that:

 

  (i) has caused the net assets of the Group Companies to decrease by 10 per
cent. or more by reference to the Group Companies’ net assets as at 31 December
2007; or

 

  (ii) has caused or may reasonably be expected to cause the Group Companies’
profit after tax for the six-month period ended on 30 June 2008, nine-month
period ending 30 September 2008 and full year period ending 31 December 2008 to
decrease by 10 per cent. or more as compared to the Group Companies’ profit
after tax for the corresponding six-month period, nine-month period and full
year period ended on 30 June 2007, 30 September 2007 and 31 December 2007,
respectively;

 

5



--------------------------------------------------------------------------------

  2.5.4. the IFA confirming in the circular to be despatched to the Company’s
shareholders in connection with the Offer that the IFA Statement has not
changed.

 

3. Deed of Undertaking, etc.

 

3.1 Irrevocable Undertakings by the Sellers.

 

  3.1.1 Acceptance of the Offer. As at the Pre-Conditional Offer Announcement
Date, the Offeror has, pursuant to the Deed of Undertaking, received irrevocable
undertakings from the Sellers, to, inter alia, accept the Offer in respect of
all the Shares legally and/or beneficially owned by them prior to and up to the
close of the Offer. Details of the Shares which are the subject of these
irrevocable undertakings as of the date of Pre-Conditional Offer Announcement
Date are set out in the Appendix to this Pre-Conditional Offer Announcement.

World Sharehold Limited is an investment holding company owned by Mr. Wang Wei
Yao and Mr. Shao Jian Jun. Mr. Wang Wei Yao owns 82 per cent. of World Sharehold
Limited and is also the Chairman of the Company and Mr. Shao Jian Jun owns
18 per cent. of World Sharehold Limited and is also the Chief Executive Officer
and director of the Company.

The irrevocable undertakings provided by the Sellers are hereafter referred to
as the “Irrevocable Undertakings”.

As at the Pre-Conditional Offer Announcement Date, the aggregate number of
Shares legally and/or beneficially owned by the Sellers amount to 309,697,000
Shares, representing approximately 77.42 per cent. of all the Shares.1

 

  3.1.2 Termination. The Deed of Undertaking shall lapse if:

 

  (i) the Offer lapses or is withdrawn without having become wholly
unconditional;

 

  (ii) the Pre-Conditions are not met within the 9-month date; provided,
however, that if the SEC has not declared the Offeror’s Form F-4 Registration
Statement effective by the 9-month date, the period in this paragraph will
automatically be extended to one (1) year from the date of the Deed of
Undertaking; or

 

1

In this Offer Announcement, for the purpose of computation, the aggregate number
of Shares is 400,000,000 (as extracted from the Company’s annual report in
relation to its financial year ended 31 December 2007).

 

6



--------------------------------------------------------------------------------

  (iii) there is less than USD$120,000,000 in the Trust Account (as defined in
paragraph 4.1 below) on or prior to the date immediately preceding the Closing.

 

  3.1.3 No Further Undertakings. Save as disclosed in this Pre-Conditional Offer
Announcement, neither the Offeror nor any party acting in concert with it has
received any irrevocable undertaking from any other party to accept or reject
the Offer as at the Pre-Conditional Offer Announcement Date.

 

3.2 Employment Agreements.

Mr. Shao Jian Jun has undertaken to enter into a new employment agreement to
continue in the employment of the Company for a fixed term of five years from
the close of the Offer, on terms and conditions to be agreed to by the parties.

 

3.3 Non-Competition Agreements.

Each of Mr. Wang Wei Yao and Mr. Shao Jian Jun has undertaken to enter into a
non-competition agreement not to compete with the Group Companies for a fixed
term of five years from the close of the Offer, on terms and conditions to be
agreed to by the parties.

 

3.4 Right of First Refusal.

The Deed of Undertaking also provides Newco with a right of first refusal to
acquire other companies controlled by Mr. Wang Wei Yao that manufacture
agricultural machinery, auto parts and components, lawn equipment and
construction equipment.

 

3.5 Cooperation by the Company.

The Board of Directors of the Company has agreed to use reasonable endeavours
to, inter alia, assist the Offeror and provide information relating to the Group
for the purpose of the Offeror’s Form F-4 Registration Statement, provided it
may withhold such information if, among other things, in its reasonable opinion,
the provision thereof would result in the breach of Singapore laws and
regulations.

 

4. Information on the Offeror

 

4.1 The Offeror.

CHAC was incorporated in the state of Delaware, the United States of America, on
22 June 2007 and is listed on the American Stock Exchange. CHAC is a special
purpose acquisition company which was formed to acquire or acquire control of
one or more operating businesses which have primary operations in Asia through a
merger, stock exchange or similar business combination. The Offeror’s sole
assets consist of the cash proceeds of its initial public offering (the “IPO”)
and related private placements of its securities, and that substantially all of
those proceeds have been deposited in a trust account at JPMorgan

 

7



--------------------------------------------------------------------------------

Chase Bank, N.A. with Continental Stock Transfer & Trust Company, acting as
trustee (the “Trust Account”) for the benefit of the Offeror, certain of its
shareholders and the underwriters of its IPO. The directors of the Offeror are
Mr. Paul K. Kelly; Mr. James D. Dunning, Jr.; Mr. Alan G. Hassenfeld;
Mr. Gregory E. Smith; Mr. Xiao Feng; and Ms. Cheng Yan Davis.

The Offer and the transactions related thereto have been unanimously approved by
the board of directors of the Offeror and are expected to be completed in the
fourth quarter of 2008, barring any unforeseen circumstances and pending
approval by CHAC’s shareholders (and less than 33.3 per cent. of CHAC’s public
shareholders exercising their right to redeem their shares for cash) and
clearance by the SEC, China’s Securities Regulatory Commission and the
Securities Industry Council of Singapore.

Further information on the Offeror can be found in documents filed by the
Offeror with the SEC which are available from the SEC’s website at
http://www.sec.gov.

A copy of the Form 8-K filed by the Offeror in connection with the Offer is
enclosed together with this Pre-Conditional Offer Announcement.

 

4.2 Newco.

Immediately prior to the consummation of the Offer and contingent thereon, CHAC
will merge with and into Newco, with Newco surviving and assuming all of CHAC’s
rights and obligations under the Offer. Newco will be formed under the laws of
the British Virgin Islands shortly prior to the Merger and consummation of the
Offer. Upon completion of the Offer, CHAC will seek a listing of Newco on the
New York Stock Exchange. Mr. Wang Wei Yao and Mr. Shao Jian Jun, non-executive
Chairman and Chief Executive Officer, respectively, of the Company, will
continue in those roles with Newco. Mr. Paul K. Kelly will serve as
Vice-Chairman and Mark L. Wilson, an officer and director of Stuart Management
Corp., which provides administrative and management services to CHAC, will serve
as Chief Financial Officer of Newco.

 

5. Investment by the Sellers in the Offeror

 

5.1 CHAC Note.

At Closing, the Offeror will deliver a convertible promissory note (the “CHAC
Note”) to World Sharehold Limited as payment for the aggregate Offer Price due
for the Shares tendered by World Sharehold Limited. Immediately after Closing,
the Offeror will issue and sell to World Sharehold Limited, and World Sharehold
Limited will purchase from the Offeror the initial new CHAC Shares by delivering
the CHAC Note to the Offeror as payment therefor. Under the CHAC Note, the
Offeror will issue to World Sharehold Limited a minimum of 19,900,000 initial
new CHAC Shares, amounting to approximately 50 per

 

8



--------------------------------------------------------------------------------

cent. of the enlarged issued share capital of the Offeror (assuming there are no
redemptions of CHAC Shares and the equity equivalent value of all its
outstanding warrants is determined by the Treasury Stock Method). World
Sharehold Limited will be eligible (pursuant to a prescribed formula) to receive
up to a maximum of 3,765,000 additional new CHAC Shares, based on the Group’s
realised profit (as defined in the Deed of Undertaking) for the financial year
ending 31 December 2008 (“FY 2008”), provided such maximum award will be
reduced, share-for-share, by the number of initial new CHAC Shares in excess of
19,900,000. World Sharehold will also be eligible to receive up to an additional
1,000 new CHAC Shares for each 0.001% increase in the Group’s net profit after
tax and minority interest (“Net Profit”) (in Renminbi or RMB) for FY 2008 above
20 per cent. compared with a base Net Profit of RMB 144,863,000, up to a maximum
award of 12,000,000 additional new CHAC Shares if the Group’s FY 2008 Net Profit
exceeds such base Net Profit by 32 per cent. The total number of new CHAC Shares
to be issued to World Sharehold Limited under the CHAC Note shall not exceed
35,665,000 new CHAC Shares, amounting to approximately 64 per cent. of the
enlarged issued share capital of the Offeror (assuming there are no redemptions
of CHAC Shares and the equity equivalent value of all its outstanding warrants
is determined by the Treasury Stock Method), in one or more issuances. The
initial new CHAC Shares will be issued to World Sharehold Limited at US$8 for
each CHAC Share.

 

5.2 Cash Adjustment.

CHAC will make a cash payment to World Sharehold Limited or World Sharehold
Limited will make a cash payment to CHAC, as the case may be, if the US Dollar
depreciates or appreciates against the RMB between the date of execution of the
Deed of Undertaking and the Closing, respectively (the “Cash Adjustment”).

 

5.3 Retention of Management.

The purpose behind the investment in CHAC Shares by World Sharehold Limited as
set out in paragraph 5.1 above (the “Reinvestment”) is that Mr. Wang Wei Yao, as
Non-Executive Chairman of the Company, and Mr. Shao Jian Jun, as the Chief
Executive Officer of the Company, are the principals behind the business of the
Company and the Offeror wishes to retain each of them for the purpose of
managing the business of the Company and also to align their interests with the
rest of the shareholders of the Offeror.

 

5.4 Moratorium.

The new CHAC Shares to be issued to World Sharehold Limited will be subject to a
moratorium of not less than 6 months from the date of their issue.

 

9



--------------------------------------------------------------------------------

6. Information on the Company

The Company was incorporated in Singapore on 28 July 2004 and is listed on the
Main Board of the Singapore Exchange Securities Trading Limited (the “SGX-ST”).
The immediate and ultimate holding company of the Company is World Sharehold
Limited, which is incorporated in the British Virgin Islands. The principal
activity of the Company is that of investment holding. The principal activity of
its subsidiaries, WPM, BWHM and SSS, which are based in the People’s Republic of
China (the “PRC”), is the manufacture and supply of stamping machines and metal
parts.

 

7. Rationale for the Offer and Offeror’s Intentions for the Company

 

7.1 Rationale for the Offer.

The Offeror was formed for the sole purpose of acquiring or acquiring control of
one or more operating businesses which have primary operations in Asia,
preferably the PRC. The Offeror views the Company as an attractive target due to
the fact that the Company is a public company listed on the SGX-ST, has a record
of operating subject to the governance and regulatory requirements of a
Singapore public-listed company, including preparing audited financial
statements in accordance with Singapore Financial Reporting Standards, and is in
an industrial manufacturing industry of interest to the Offeror. The Offeror
believes that the Offer represents an attractive proposition to Shareholders to
realise their investment in the Shares for cash at a premium over the recent
market price of the Shares.

 

7.2 The Offeror’s Intentions for the Company.

It is the current intention of the Offeror to retain substantially all of the
employees of the Group. The Offeror intends to work closely with the Group to
identify key employees and to coordinate the appropriate measures to facilitate
employee retention. Save as disclosed in this Pre-Conditional Offer
Announcement, the Offeror presently has no intention to (i) introduce any major
changes to the business of the Group, (ii) redeploy the fixed assets of the
Group or (iii) discontinue the employment of the employees of the Group.

Following the close of the Offer, the Offeror will undertake a comprehensive
review of the businesses and fixed assets of the Group. This review will help
the Offeror determine the optimal business strategy for the Group. The Offeror
plans to be able to grow through the use of cash flow from operations and cash
available from Trust Account.

 

10



--------------------------------------------------------------------------------

8. Listing Status and Compulsory Acquisition

 

8.1 Compulsory Acquisition.

Pursuant to Section 215(1) of the Companies Act, Chapter 50 of Singapore (the
“Companies Act”), if the Offeror receives acceptances pursuant to the Offer2 for
not less than 90 per cent. of the Shares (other than those already held by the
Offeror, its related corporations or their respective nominees as at the date of
the Offer), the Offeror will have the right to compulsorily acquire, at the
Offer Price, all the Shares of Shareholders who have not accepted the Offer. In
the event that the Offeror becomes entitled to exercise its right under
Section 215(1) of the Companies Act to compulsorily acquire all the Shares of
Shareholders who have not accepted the Offer, the Offeror intends to exercise
its rights of compulsory acquisition, and proceed to delist the Company from the
SGX-ST.

In addition, pursuant to Section 215(3) of the Companies Act, if the Offeror (or
its related corporations or their respective nominees) acquires such number of
Shares which, together with Shares held by it, comprise 90 per cent. or more of
the Shares, Shareholders who have not accepted the Offer have a right to require
the Offeror to acquire their Shares at the Offer Price. Shareholders who wish to
exercise such a right are advised to seek their own independent legal advice.

 

8.2 Listing Status.

Under Rule 1105 of the Listing Manual of the SGX-ST (the “Listing Manual”), in
the event that the Offeror and parties acting in concert with it, as a result of
the Offer or otherwise, own or control more than 90 per cent. of the Shares
(excluding treasury shares), the SGX-ST may suspend the listing of the Shares
until such time when the SGX-ST is satisfied that at least ten per cent. of the
Shares (excluding treasury shares) are held by at least 500 Shareholders who are
members of the public.

In addition, under Rule 724 of the Listing Manual, if the percentage of the
Shares (excluding treasury shares) held in public hands falls below ten per
cent., the Company must, as soon as practicable, announce that fact and the
SGX-ST may suspend trading of all the Shares, and under Rule 1303(1) of the
Listing Manual, where the Offeror succeeds in garnering acceptances exceeding
90 per cent. of the Shares (excluding treasury shares), thus causing the
percentage of the Company’s total number of Shares (excluding treasury shares)
held in public hands to fall below ten per cent., the SGX-ST will suspend
trading of Shares only at the close of the Offer.

 

2

For the avoidance of doubt, acceptances pursuant to the Offer will include
acquisitions or contracts for acquisitions of the Offer Shares in compliance
with the provisions of Section 215(11) of the Companies Act.

 

11



--------------------------------------------------------------------------------

Rule 725 of the Listing Manual states that the SGX-ST may allow the Company a
period of three months, or such longer period as the SGX-ST may agree, to raise
the percentage of Shares in public hands to at least ten per cent., failing
which the Company may be delisted.

It is the intention of the Offeror to make the Company its wholly-owned
subsidiary. It is therefore not the intention of the Offeror to preserve the
listing status of the Company. Accordingly, the Offeror does not intend to take
steps for any trading suspension of the Shares by the SGX-ST to be lifted in the
event that, inter alia, less than ten per cent. of the Shares (excluding
treasury shares) are held in public hands.

 

9. Attractiveness of the Offer

 

9.1 Attractiveness of the Offer.

The Offeror believes that the Offer (if made) represents an attractive
proposition to Shareholders to realise their investment in the Shares.
Shareholders are advised to read this Section in conjunction with the other
Sections of this Pre-Conditional Offer Announcement, including the Offeror’s
rationale for the Offer.

 

9.2 Financial Evaluation of the Offer.

The Offer Price represents an attractive exit price for Shareholders:

 

     Benchmark
price3    Premium of Offer Price over/
(discount to) the benchmark price       Offer Price


of $0.70

   Offer Price


of $0.75

(i)       Last transacted price per Share on the SGX-ST on July 18, 2008 (being
the market day immediately preceding the Pre-Conditional Offer Announcement
Date)

   S$0.370    89.2 per cent.    102.7 per cent.

(ii)      Volume weighted average price of the Shares on the SGX-ST (“VWAP”) for
the one month period prior to the Pre-Conditional Offer Announcement Date

   S$0.387    80.9 per cent.    93.8 per cent.

(iii)     VWAP for the three month period prior to the Pre-Conditional Offer
Announcement Date

   S$0.409    71.1 per cent.    83.4 per cent.

(iv)     VWAP for the six month period prior to the Pre-Conditional Offer
Announcement Date

   S$0.421    66.3 per cent.    78.1 per cent.

 

3

The figures set out in Section 9.2 of this Offer Announcement are based on data
extracted from Bloomberg.

 

12



--------------------------------------------------------------------------------

10. Disclosure of Shareholdings and Dealings

Certain disclosures on shareholdings and dealings in Shares are set out in the
Schedule to this Pre-Conditional Offer Announcement.

 

11. Responsibility Statement

The directors of the Offeror (including any who may have delegated detailed
supervision of this Pre-Conditional Offer Announcement) have taken all
reasonable care to ensure that the facts stated and all opinions expressed in
this Pre-Conditional Offer Announcement are fair and accurate and that no
material facts have been omitted from this Pre-Conditional Offer Announcement,
and they jointly and severally accept responsibility accordingly. Where any
information has been extracted or reproduced from published or otherwise
publicly available sources (including, without limitation, in relation to the
Company) or obtained from the Sellers or CIMB-GK, the sole responsibility of the
directors of the Offeror has been to ensure through reasonable enquires that
such information is accurately extracted from such sources or, as the case may
be, reflected or reproduced in this Pre-Conditional Offer Announcement.

 

13



--------------------------------------------------------------------------------

Issued by

CIMB-GK Securities Pte. Ltd.

For and on behalf of

China Holdings Acquisition Corp.

21 July 2008

Singapore

Any enquiries relating to this Pre-Conditional Offer Announcement or the Offer
should be directed to one of the following individuals:

 

Mah Kah Loon   Jason Chian Head, Corporate Finance   Director, Corporate Finance
CIMB-GK Securities Pte. Ltd.   CIMB-GK Securities Pte. Ltd. Tel. +65 6210 8889  
Tel. +65 6210 8878

 

1



--------------------------------------------------------------------------------

Appendix to Pre-Conditional Offer Announcement

Irrevocable Undertakings

The details of the number of Shares legally and/or beneficially owned by the
Sellers who have given Irrevocable Undertakings as at the Pre-Conditional Offer
Announcement Date are as follows:

 

Registered Holder and Address    Number of Shares    Percentage
of Issued
Shares (%)      Direct    Deemed     

World Sharehold Limited

   309,697,000    —      77.42

TrustNet Chambers, P.O. Box 3444

        

Road Town, Tortola

        

British Virgin Islands

        

 

1



--------------------------------------------------------------------------------

Schedule to Pre-Conditional Offer Announcement

Disclosures on Shareholdings and Dealings

 

1. Shareholdings and Dealings

 

  (i) Save as disclosed in this Pre-Conditional Offer Announcement, as at the
Pre-Conditional Offer Announcement Date, none of the Offeror, or its respective
wholly-owned subsidiaries (if any) or directors (a) owns, controls or has agreed
to acquire any Shares as at the Pre-Conditional Offer Announcement Date, (b) has
dealt for value in any Shares during the three month period immediately
preceding the Pre-Conditional Offer Announcement Date or (c) has received any
irrevocable undertaking from any party to accept or reject the Offer as at the
Pre-Conditional Offer Announcement Date.

 

  (ii) Save as disclosed in this Pre-Conditional Offer Announcement, as at the
Pre-Conditional Offer Announcement Date, none of the management of the Offeror
(a) owns, controls or has agreed to acquire any Shares as at the Pre-Conditional
Offer Announcement Date, (b) has dealt for value in any Shares during the three
month period immediately preceding the Pre-Conditional Offer Announcement Date
or (c) has received any irrevocable undertaking from any party to accept or
reject the Offer as at the Pre-Conditional Offer Announcement Date.

 

  (iii) Save as disclosed in this Pre-Conditional Offer Announcement, as at the
Pre-Conditional Offer Announcement Date, CIMB-GK (a) does not own, control nor
has it agreed to acquire any Shares as at the Pre-Conditional Offer Announcement
Date, (b) has not dealt for value in any Shares during the three month period
immediately preceding the Pre-Conditional Offer Announcement Date and (c) has
not received any irrevocable undertaking from any party to accept or reject the
Offer as at the Pre-Conditional Offer Announcement Date.

 

2. Enquiries

In the interests of confidentiality, the Offeror has not made any enquiries in
respect of certain other parties who are or may be deemed to be acting in
concert with it in connection with the Offer. Further enquiries will be made of
such persons and the relevant disclosures will be made in due course
subsequently and in the Formal Offer Announcement. For the same reason, CIMB-GK
will be making the necessary enquiries in respect of members of its group and
the relevant disclosures will be made in due course.

 

1



--------------------------------------------------------------------------------

Appendix 2

Offeror Shares

Capitalized terms used herein but not defined shall have the meanings assigned
thereto in the Deed of Undertaking.

I. Maximum Number of Offeror Shares: 35,665,000, consisting of Initial Offeror
Shares and Additional Offeror Shares. The Selling Shareholder will receive the
maximum number of Offeror Shares if (a) the Group achieves net profit after tax
and minority interest for fiscal year 2008 of one hundred ninety one million two
hundred nineteen thousand RMB yuan (RMB191,219,000) and (b) the Offeror owns
100% of the outstanding Securities of Company as of December 31, 2008.

II. Minimum Number of Offeror Shares: 19,900,000, consisting solely of Initial
Offeror Shares.

III. Number of Initial Offeror Shares and Additional Offeror Shares: The number
of Initial Offeror Shares and Additional Offeror Shares will vary depending upon
the cash offer price per issued share of the Company (“Company Share”) offered
to the Public Shareholders. The higher the cash offer price per Company Share,
the more Initial Offeror Shares the Selling Shareholder shall be entitled to
receive upon exchange of the CHAC Note. The maximum number of Initial Offeror
Shares is 23,665,000.

IV. Calculation of Initial Offeror Shares: The number of Initial Offeror Shares
shall be calculated as follows:

Step 1: Number of Shares held by the Selling Shareholder multiplied by cash
offer price per Company Share (in Singapore Dollars) (“BWPM SGD Consideration”);

Step 2: BWPM SGD Consideration multiplied by the Average Exchange Rate (“BWPM
USD Consideration”); and

Step 3: BWPM USD Consideration divided by Per Offeror Share Purchase Price, and
rounded down to the nearest one Share.

For example, assuming (a) the Selling Shareholder holds 309,697,000 Shares,
(b) a S$0.75 cash offer price per Company Share, (c) an Average Exchange Rate of
0.72659 and (d) a USD$8.00 Per Offeror Share Purchase Price, the number of
Initial Offeror Shares to be issued to the Selling Shareholder at Closing is
21,095,882.

 

1



--------------------------------------------------------------------------------

V. Calculation of Additional Offeror Shares: The Selling Shareholder shall be
entitled to receive the number of Additional Offeror Shares described below upon
satisfaction of certain Company ownership and Group 2008 net profit after tax
and minority interest triggers:

A. Up to a maximum of 3,765,000 Additional Offeror Shares, which shall be
calculated as follows:

Step 1: Percentage of Company owned by the Offeror as of December 31, 2008
multiplied by Group’s audited net profit4 after tax and minority interest for
fiscal year 2008 (data in RMB) (“CHAC Realized Profit”);

Step 2: CHAC Realized Profit minus one hundred fifty three million RMB yuan
(RMB153,000,000) (“Step 2 Realized Profit”);

Step 3: Step 2 Realized Profit divided by 20,000,000 (i.e., spread between one
hundred fifty three million RMB yuan (RMB153,000,000) and one hundred seventy
three million RMB yuan (RMB173,000,000), which represents approximately 120% of
Group’s unaudited net profit after tax and minority interest for fiscal year
2007) (“Step 3 Realized Profit”); and

Step 4: Step 3 Realized Profit multiplied by maximum Additional Offeror Shares
issuable under this Paragraph V.A., which is 3,765,000 minus the number of
Initial Offeror Shares in excess of 19,900,000;

provided, however, that the Selling Shareholder shall not be entitled to receive
any Additional Offeror Shares pursuant to this Paragraph V.A., unless Group’s
audited net profit after tax and minority interest for fiscal year 2008 equals
or exceeds one hundred seventy three million eight hundred thirty six thousand
RMB yuan (RMB173,836,000).

For example, assuming (a) the Selling Shareholder owns 89% of the outstanding
Company Shares as of December 31, 2008, (b) Group’s audited net profit after tax
and minority interest for fiscal year 2008 is one hundred seventy three million
eight hundred thirty six thousand RMB yuan (RMB173,836,000), and (c) the number
of Initial Offeror Shares is 21,095,882, the number of Additional Offeror Shares
issuable to the Selling Shareholder under this Paragraph V.A. shall be 220,178.

B. Up to a maximum of 12,000,000 Additional Offeror Shares, which shall be
calculated as follows:

If the Group achieves net profit after tax and minority interest of one hundred
ninety one million two hundred nineteen thousand RMB yuan (RMB191,219,000) for
fiscal year 2008, the Selling Shareholder will receive 12,000,000 Additional
Offeror Shares; or

If the Group does not achieve net profit after tax and minority interest of one
hundred ninety one million two hundred nineteen thousand RMB yuan
(RMB191,219,000) for fiscal year 2008, the Selling Shareholder will receive
1,000 Additional Offeror Shares for every 0.001% of growth of net profit after
tax and minority interest above 20% growth (through 32% growth) over

 

 

4 The Group’s net profit for fiscal year 2008 can not include more than ten
million RMB yuan (RMB10,000,000) of other income.

 

2



--------------------------------------------------------------------------------

Group’s unaudited net profit after tax and minority interest of one hundred
forty four million eight hundred sixty three thousand RMB yuan (RMB144,863,000)
for fiscal year 2007.

 

3



--------------------------------------------------------------------------------

Schedule 1

Shares to which this Deed of Undertaking relates

 

     Ordinary Shares Registered Holder and Address    Direct    Deemed

World Sharehold Limited

TrustNet Chambers, P.O. Box 3444

Road Town, Tortola

British Virgin Islands

   309,697,000    309,697,000

 

1



--------------------------------------------------------------------------------

Schedule 2

CHAC Note

NEITHER THIS CONVERTIBLE PROMISSORY NOTE NOR THE SECURITIES TO BE ISSUED UPON
ITS CONVERSION HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT OR IN COMPLIANCE WITH AN EXEMPTION THEREFROM AND ACCOMPANIED WITH AN OPINION
OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO NEWCO THAT SUCH TRANSFER IS IN
COMPLIANCE WITH AN EXEMPTION THEREFROM.

CONVERTIBLE PROMISSORY NOTE

 

USD$            

                 , 200    

Subject to the terms and conditions of this Convertible Promissory Note (this
“Note”), for value received, [INSERT NAME OF BVI NEWCO], a company formed under
the laws of the British Virgin Islands (“Newco”), promises to pay to World
Sharehold Limited, a company formed under the laws of the British Virgin Islands
(the “Holder”), the principal sum of [            ] United States Dollars
(USD$            ). The Note and the Initial Offeror Shares issuable upon
conversion of the Note pursuant to Section 2 hereof are collectively referred to
herein as the “Securities.” Capitalized terms used herein but not defined herein
shall have the meanings assigned thereto in that certain Deed of Undertaking,
dated July 20, 2008 (the “Deed of Undertaking”), between China Holdings
Acquisition Inc., the predecessor to Newco, on the one hand, and Holder,
Mr. Wang Wei Yao and Mr. Shao Jian Jun, on the other hand.

1. Maturity. Unless converted as provided in Section 2, the principal amount of
this Note shall be due and payable upon the written demand of the Holder (a
“Holder Demand”) at any time after [INSERT DATE OF NOTE] (the “Maturity Date”).

2. Conversion.

(a) Investment by the Holder. Immediately after the closing of the Offer and
with no further action being taken, nor any approval being required, the
principal amount of this Note shall be automatically converted into such number
of Initial Offeror Shares calculated as described in Annex 2 to the Deed of
Undertaking.

(b) Mechanics and Effect of Conversion. Concurrent with the conversion of this
Note pursuant to this Section 2, the Holder shall surrender this Note, duly
endorsed, to Newco. At its expense, Newco will, immediately thereafter, issue
and deliver to such Holder, at such Holder’s principal office, a certificate or
certificates for the number of Initial Offeror Shares to which such Holder is
entitled upon such conversion. Upon conversion of this Note pursuant to this
Section 2, Newco will be forever released from all of its obligations and
liabilities under this Note with regard to the principal amount hereunder.

 

1



--------------------------------------------------------------------------------

3. Cancellation. After the principal owed on this Note has been paid in full,
this Note will be surrendered to Newco for cancellation and will not be
reissued.

4. Transfer; Successors and Assigns. This Note may not be transferred by either
of the parties hereto.

5. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law.

6. Amendments and Waivers. Any term of this Note may be amended or waived only
with the written consent of Newco and the Holder.

7. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to the Holder upon a breach or default by Newco under this Note
shall impair any such right, power or remedy of the Holder, nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of any similar breach or default thereafter occurring. Any waiver,
permit, consent or approval of any kind or character on the part of the Holder
of a breach or default under this Note, or any waiver on the part of the Holder
of any provisions or conditions of this Note, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, under this Note, the Deed of Undertaking, or by law or otherwise
afforded to the Holder, shall be cumulative and not alternative.

8. Severability. If any term or provision of this Note is determined to be
illegal, unenforceable or invalid in whole or in part for any reason, such
illegal, unenforceable or invalid provisions or party thereof shall be stricken
from this Note, and such provision shall not affect the legality, enforceability
or validity of the remainder of this Note. If any provision or part thereof of
this Note is stricken in accordance with the provisions of this Section 8, then
such stricken provision shall be replaced, to extent possible, with a legal,
enforceable and valid provision that is as similar in tenor to the stricken
provision as is legally possible.

9. Counterparts. This Note may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together will
constitute one instrument.

[Signature to Follow]

 

2



--------------------------------------------------------------------------------

The Common Seal of   } World Sharehold Limited   was hereunto affixed in the
presence of:  

 

  Director  

 

  Director/Secretary  

 

The Common Seal of   } [INSERT NAME OF BVI NEWCO]   was hereunto affixed in the
presence of:  

 

  Director  

 

  Director/Secretary  

 

3



--------------------------------------------------------------------------------

Schedule 3

Legal Opinion

 

 

Harney Westwood & Riegels

Craigmuir Chambers

PO Box 71, Road Town

Tortola VG1110, British Virgin Islands

Tel: +1 284 494 2233

Fax: +1 284 494 3547

www.harneys.com

DRAFT   Your Ref   Our Ref BY   Doc ID            1783405_1

World Sharehold Limited

TrustNet Chambers, P.O. Box 3444

Road Town, Tortola

British Virgin Islands

Dear Sirs

[    ] as the survivor to the merger of [NewCo] and China Holdings Acquisition
Corp. Company No. [    ] (the “Company”)

 

1. We are lawyers qualified to practise in the British Virgin Islands and have
been asked to advise in connection with:

 

  (i) a deed of undertaking dated July 20, 2008 (the “Deed”) made by World
Sharehold Limited (the “Selling Shareholder”), Wang Wei Yao and Shao Jian Jun,
on the one hand, and China Holdings Acquisition Corp. (“CHAC”), on the other
hand, pursuant to which CHAC has made an offer to the Selling Shareholder for
all the issued shares in Bright World Machinery Limited (“Bright World”) held by
the Selling Shareholder payment for which was to be made inter alia by the issue
to the Selling Shareholder of a convertible promissory note; and

 

  (ii) a convertible promissory note dated [    ] (the “Note”) issued by the
Company in its capacity as the survivor to the merger of CHAC and [NewCo] in
favour of the Selling Shareholder and convertible into up to 23,665,000 shares
of the Company (the “Initial Offeror Shares”),

(the Deed and the Note are together referred to as the “Documents”).

 

1



--------------------------------------------------------------------------------

This opinion is given pursuant to clause 1.6.2(ii) of the Deed. Capitalised
terms defined in the Deed have the same meaning in this opinion unless otherwise
defined in this opinion.

 

2. For the purpose of this opinion, we have examined the following documents and
records:

 

  (a) A copy of the executed Documents;

 

  (b) a copy of the Memorandum and Articles of Association and Certificate of
Incorporation of the Company obtained from the British Virgin Islands Registry
of Corporate Affairs on [—];

 

  (c) a copy of the [unanimous written resolutions]/[minutes of a meeting of the
directors of the Company containing unanimous resolutions] of the directors of
the Company dated [—] approving the Company’s entry into and execution of the
Note and the issue of the Initial Offeror Shares (the “Board Resolutions”);

 

  (d) a copy of a certificate issued by a director of the Company dated [    ]
2008 (the “Director’s Certificate”); and

 

  (e) information revealed by our searches of:

 

  (i) the records and information certified by [—], the registered agent of the
Company, on [—] of the statutory documents and records maintained by the Company
at its registered office;

 

  (ii) the public records of the Company on file and available for inspection at
the Registry of Corporate Affairs, Road Town, Tortola, British Virgin Islands on
[—]; and

 

  (iii) the records of proceedings on file with, and available for inspection on
[•] at the High Court of Justice, British Virgin Islands,

(the “Searches”).

The above are the only documents or records we have examined and the only
enquiries we have carried out. In particular we have made no enquiries as to
matters of fact other than the Searches.

 

3. For the purposes of this opinion we have assumed without further enquiry:

 

  (a) the authenticity of all documents submitted to us as originals, the
conformity with the originals of all documents submitted to us as copies and the
authenticity of such originals;

 

  (b) the genuineness of all signatures and seals;

 

2



--------------------------------------------------------------------------------

  (c) the accuracy and completeness of all corporate minutes, resolutions,
certificates and records which we have seen;

 

  (d) that the information indicated by the Searches is and remains true and
correct;

 

  (e) the accuracy of any and all representations of fact expressed in or
implied by the documents we have examined;

 

  (f) that the Documents constitute valid, legally binding and enforceable
obligations of the Company under the laws of the State of Delaware in the United
States of America by which law they are expressed to be governed;

 

  (g) that no matters arising under any foreign law will affect the views
expressed in this opinion;

 

  (h) that no director of the Company has a financial interest in or other
relationship to a party to the transaction contemplated by the Documents except
as expressly disclosed in the Board Resolutions;

 

  (i) that the Board Resolutions remain in full force and effect; and

 

  (j) that no resolution of the members of the Company has been passed limiting
the powers of the directors.

 

4. Based on the foregoing, and subject to the qualifications expressed below,
our opinion is as follows:

 

  (a) Existence and Good Standing. The Company is a company duly registered with
limited liability for an unlimited duration under the BVI Business Companies Act
(No 16 of 2004), and is validly existing and in good standing under the laws of
the British Virgin Islands. It is a separate legal entity and is subject to suit
in its own name.

 

  (b) Capacity and Power. The Company has full capacity to execute the Note and
to perform its obligations under the Documents and the Company has taken all
necessary action to execute the Note and to authorise its exercise of its rights
and the performance of its obligations under the Documents.

 

  (c) Due Execution. The Documents have been duly executed for and on behalf of
the Company.

 

  (d) Valid and Binding. The Documents will be treated by the courts of the
British Virgin Islands as the legally binding, valid and enforceable obligations
of the Company.

 

3



--------------------------------------------------------------------------------

  (e) Consents. No consents or authorisations of any government or official
authorities of or in the British Virgin Islands are necessary for the grant and
execution of the Note by the Company, the performance by the Company of its
obligations and the exercise of its rights pursuant to the Documents and the
issue of the Initial Offeror Shares.

 

  (f) Non-conflict. The performance by the Company of its obligations and the
exercise of any of its rights pursuant to the Documents do not and will not
conflict with:

 

  (i) any law or regulation of the British Virgin Islands; or

 

  (ii) the Memorandum and Articles of Association of the Company.

 

  (g) Stamp Duty. No stamp duties or similar documentary taxes imposed by or in
the British Virgin Islands are payable in respect of the Documents or the issue
of the Initial Offeror Shares.

 

  (h) Shares. The Initial Offeror Shares, when issued against payment therefor
in accordance with the provisions of the Documents will be duly and validly
issued, fully paid and nonassessable and, to our knowledge, on the basis of the
Director’s Certificate, free and clear of all liens, charges, restrictions and
encumbrances imposed by or through the Company except as set forth in the
Documents.

 

5. This opinion is confined to the matters expressly opined on herein and given
on the basis of the laws of the British Virgin Islands as they are in force and
applied by the British Virgin Islands courts at the date of this opinion. We
have made no investigation of, and express no opinion on, the laws of any other
jurisdiction. We express no opinion as to matters of fact. Except as
specifically stated herein, we make no comment with respect to any
representations and warranties which may be made by or with respect to the
Company in the Documents. We express no opinion with respect to the commercial
terms of the transactions the subject of this opinion.

 

6. The opinions set out above are subject to the following qualifications:

 

  (a) The term “enforceable” as used above means that the obligations assumed by
the Company under the relevant instrument are of a type which the courts of the
British Virgin Islands enforce. It does not mean that those obligations will
necessarily be enforced in all circumstances in accordance with their terms. In
particular:

 

  (i) rights and obligations may be limited by bankruptcy, insolvency,
liquidation, arrangement and other similar laws of the British Virgin Islands of
general application affecting the rights of creditors;

 

4



--------------------------------------------------------------------------------

  (ii) claims under the Documents may become barred under the laws relating to
limitation of actions in the British Virgin Islands or may be or become subject
to defences of set-off or counterclaim;

 

  (iii) equitable remedies such as injunctions and orders for specific
performance are discretionary and will not normally be available where damages
are considered an adequate remedy and equitable rights may be defeated by a bona
fide purchaser for value without notice;

 

  (iv) where obligations are to be performed in a jurisdiction outside the
British Virgin Islands they may not be enforceable under the laws of the British
Virgin Islands to the extent that such performance would be contrary to the laws
of that jurisdiction or contrary to mandatory laws or public policy of that
jurisdiction;

 

  (v) strict legal rights may be qualified by doctrines of good faith and fair
dealing - for example a certificate or calculation as to any matter might be
held by a British Virgin Islands court not to be conclusive if it could be shown
to have an unreasonable or arbitrary basis, or in the event of manifest error;

 

  (vi) enforcement may be prevented by reason of fraud, misrepresentation,
public policy or mistake or limited by the doctrine of frustration of contracts;

 

  (vii) provisions, for example, for the payment of additional interest in
certain circumstances, may be unenforceable to the extent a court of the British
Virgin Islands determines such a provision to be a penalty; and

 

  (viii) enforcement may be limited by the principle of forum non conveniens or
analogous principles.

 

  (b) The courts in the British Virgin Islands will determine in their
discretion whether or not an illegal or unenforceable provision may be severed.

 

  (c) The courts of the British Virgin Islands may refuse to give effect to a
provision in respect of the cost of unsuccessful litigation brought before those
courts or where the courts themselves have made an order for costs.

 

  (d) In certain circumstances provisions in the Documents that (i) the election
of a particular remedy does not preclude recourse to one or more others, or
(ii) delay or failure to exercise a right or remedy will not operate as a waiver
of any such right or remedy, may not be enforceable.

 

5



--------------------------------------------------------------------------------

  (e) We express no opinion in relation to provisions making reference to
foreign statutes in the Documents.

 

7. This opinion is rendered for the benefit of Selling Shareholder and the
benefit of its legal counsel (in that capacity only) in connection with the
transactions contemplated by the Documents only. It may be disclosed to the
successors and assigns of Selling Shareholder only with our prior written
consent. It may not be disclosed to or relied on by any other party or for any
other purpose.

 

Yours faithfully HARNEY WESTWOOD & RIEGELS

 

6



--------------------------------------------------------------------------------

Schedule 4

Scheduled Representations and Warranties

Capitalized terms used herein but not defined shall have the meanings assigned
thereto in the Deed of Undertaking. If a statement in this Schedule 4 is
qualified by the expression “so far as the Selling Shareholder is aware” or “to
the best of the Selling Shareholder’s knowledge, information and belief” or any
similar expression, such statement shall be deemed to be made on the actual
knowledge after due inquiry of Mr. Wang Wei Yao and Mr. Shao Jian Jun.

 

A. Representations and Warranties regarding the Selling Shareholder

 

1. Selling Shareholder

 

1.1 Incorporation; Authority

The Selling Shareholder is duly incorporated, validly existing and in good
standing under the laws of the British Virgin Islands. The Selling Shareholder
is duly authorized to conduct its business and is in good standing under the
laws of each jurisdiction where such qualification is required. The Selling
Shareholder has the requisite power and authority necessary to own or lease its
properties and to carry on its businesses as currently conducted. The execution
and delivery of the Transaction Documents by the Selling Shareholder and the
performance by it of the transactions contemplated thereby has been duly
authorized by all necessary corporate action on the part of the Selling
Shareholder. Each Transaction Document has been duly executed by the Selling
Shareholder, and when delivered by the Selling Shareholder in accordance with
the terms thereof, will constitute the valid and legally binding obligation of
the Selling Shareholder, enforceable against it in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization, or
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) as limited by equitable principles generally.

 

1.2 Shares

The 41,000 shares held by Mr. Wang Wei Yao and the 9,000 shares held by Mr. Shao
Jian Jun comprise 82 per cent. and 18 per cent. of the allotted and issued share
capital of the Selling Shareholder, respectively, and have been properly and
validly allotted and issued and are each fully paid. There are no agreements
with respect to the voting or transfer of the Selling Shareholder’s Securities.

 

1.3 Pre-emption

No Person has the right (whether exercisable now or in the future and whether
contingent or not) to call for the allotment, conversion, issue, sale or
transfer of any share or loan capital or any other Security giving rise to a
right over the capital of the Selling Shareholder under any option or other
agreement (including conversion rights and rights of pre-emption) and there are
no Encumbrances on the shares of the Selling Shareholder or any arrangements or
obligations to create any Encumbrances.

 

1



--------------------------------------------------------------------------------

1.4 Holding Company

Except as set forth in paragraph 6, item 1 of the Disclosure Letter, since the
date of its formation, the Selling Shareholder has been and is a holding company
and has not engaged in any activities or operations, other than holding the
Shares comprising 77.42 per cent. of the allotted and issued share capital of
the Company.

 

1.5 No Liabilities

The Selling Shareholder does not have any outstanding indebtedness and, is not
subject to any liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise (including, but not limited to, tax liabilities and
social welfare funds payment liabilities).

 

1.6 Insolvency

The Selling Shareholder is solvent and is not, and has never been subject to,
(nor is currently threatened by), any insolvency, liquidation or dissolution
procedure, including without limitation to, bankruptcy or composition with
creditors or the like.

 

1.7 Litigation

 

  1.7.1 The Selling Shareholder is not involved whether as claimant or defendant
or other party in any claim, legal action, proceeding, suit, litigation,
prosecution, investigation, inquiry or arbitration and no such claim, legal
action, proceeding, suit, litigation, prosecution, investigation, inquiry or
arbitration is pending or threatened by or against Selling Shareholder.

 

  1.7.2 To the best of the Selling Shareholder’s knowledge, information and
belief, there are no investigations, disciplinary proceedings or other
circumstances likely to lead to any such claim or legal action, proceeding,
suit, litigation, prosecution, investigation, inquiry or arbitration.

 

1.8 Investment Intent

The Selling Shareholder understands that the Offeror Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law. The Selling Shareholder is acquiring the
Offeror Shares as principal for its own account for investment purposes only and
not with a present view to or for distributing or reselling such Offeror Shares
or any part thereof, has no present intention of distributing any of such
Offeror Shares, other than as set forth herein, and has no arrangement or
understanding with any other Person(s) regarding the distribution of such
Offeror Shares (this representation

 

2



--------------------------------------------------------------------------------

and warranty not limiting the Selling Shareholder’s right to sell the Offeror
Shares in compliance with applicable United States federal and state securities
laws). The Selling Shareholder has not engaged, during the one month prior to
the Execution Date, in any short sales with respect to the Common Stock. The
Selling Shareholder further represents that, between the time it became aware of
the transactions contemplated by the Deed of Undertaking and the public
announcement of this Deed of Undertaking or the termination hereof, it has not
engaged and will not engage in any trades, whether purchases, sales, short sales
or otherwise, with respect to the Common Stock or any other Security of the
Offeror.

 

1.9 Selling Shareholder Status

At the time the Selling Shareholder was offered the Offeror Shares, it was, and
as of the Execution Date it is an “accredited investor” as defined in
Rule 501(a) under the Securities Act. The Selling Shareholder is not a
registered broker-dealer under Section 15 of the Exchange Act.

 

1.10 Experience of the Selling Shareholder & Independent Investment Decision

The Selling Shareholder, either alone or together with its Representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Offeror Shares, and has so evaluated the merits of its
decision to purchase the Offeror Shares pursuant to the Deed of Undertaking,
such decision has been independently made by the Selling Shareholder and the
Selling Shareholder confirms that it has only relied on the advice of its own
business and/or legal counsel. The Selling Shareholder is able to bear the
economic risk of an investment in the Offeror Shares and is able to afford a
complete loss of such investment. The Selling Shareholder acknowledges that it
is familiar with, and that the Offeror has made no statements, representations
or warranties regarding, the assets and liabilities, the financial condition and
prospects of the Offeror.

 

1.11 General Solicitation

The Selling Shareholder is not purchasing the Offeror Shares as a result of any
advertisement, article, notice or other communication regarding the Offeror
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

1.12 Access to Information.

The Selling Shareholder acknowledges that it has reviewed the SEC Reports and
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, Representatives of the Offeror
concerning the terms

 

3



--------------------------------------------------------------------------------

and conditions of the offering of the Offeror Shares and the merits and risks of
investing in the Offeror Shares; (ii) the opportunity to have access to
information about the Offeror and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Offeror possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the Selling Shareholder or its
Representatives, nor any other provision in any Transaction Documents, shall
modify, amend or affect the Selling Shareholder’s right to rely on the truth,
accuracy and completeness of the SEC Reports and the Offeror’s representations
and warranties contained in the Deed of Undertaking.

 

1.13 Exemptions from Registration.

The Selling Shareholder understands that the Offeror Shares are being offered
and will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Offeror is relying upon the truth and accuracy of, and the Selling Shareholder’s
compliance with, the representations and warranties of the Selling Shareholder
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Selling Shareholder to acquire such Offeror Shares.

 

1.14 No Governmental Approval.

The Selling Shareholder understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Offeror Shares or the fairness or
suitability of the investment in the Offeror Shares by the Selling Shareholder
nor have such authorities passed upon or endorsed the merits of the offering of
the Offeror Shares.

 

1.15 Unregistered Offeror Shares.

The Selling Shareholder understands that the Offeror Shares have not been
registered under the Securities Act or any state securities laws and may not be
offered for sale, sold, assigned or transferred unless (i) subsequently
registered thereunder or (ii) sold in reliance on an exemption therefrom.

 

1.16 No Tax or Legal Advice.

The Selling Shareholder understands that nothing in the Deed of Undertaking, any
other Transaction Document or any other materials presented to the Selling
Shareholder in connection with the purchase and sale of the Offeror Shares
constitutes legal, tax or investment advice. The Selling Shareholder has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Offeror
Shares.

 

4



--------------------------------------------------------------------------------

B. Representations and Warranties regarding Group

 

1. Group Companies

 

1.1 Incorporation

Each Group Company is a company duly incorporated, validly existing and in good
standing under its respective laws of incorporation. Each Group Company is duly
authorized to conduct its business and is in good standing under the laws of
each jurisdiction where such qualification is required. Each Group Company has
the requisite power and authority necessary to own or lease its properties and
to carry on its businesses as currently conducted.

 

1.2 Shares

 

  1.2.1 The Shares comprise 77.42 per cent. of the allotted and issued share
capital of the Company, have been properly and validly allotted and issued and
are each fully paid.

 

  1.2.2 The Company is the holder of 100% of the fully paid-up registered
capital of BWHM amounting to US$6,500,000.

 

  1.2.3 The Company is the holder of 100% of fully paid-up registered capital of
WPM amounting to US$28,000,000.

 

  1.2.4 Except as set forth in paragraph 6, item 2 of the Disclosure Letter, WPM
is the holder of 60% of the fully paid-up registered capital of SSS amounting to
three million RMB yuan (RMB3,000,000).

 

  1.2.5 There are no agreements with respect to the voting or transfer of the
Shares, or any of BWHM’s, WPM’s and SSS’ equity interests.

 

1.3 Pre-emption etc.

Except as set forth in paragraph 6, item 3 of the Disclosure Letter, no Person
has the right (whether exercisable now or in the future and whether contingent
or not) to call for the allotment, conversion, issue, sale or transfer of any
share or loan capital or any other Security giving rise to a right over the
capital of any Group Company (the “capital” in this context refers to the
“registered capital” of a Group Company if the company is incorporated in the
People’s Republic of China) under any option or other agreement (including
conversion rights and rights of pre-emption) and there are no Encumbrances on
the shares of any Group Company or any arrangements or obligations to create any
Encumbrances.

 

5



--------------------------------------------------------------------------------

1.4 Operations

No Group Company engages in any activities, conducts any operations, provides
any services or sells any goods outside of Singapore or the People’s Republic of
China, other than non-material sales to Turkey, Iran, South Africa, Singapore,
Israel and Jordan.

 

2. Supply of Information

 

2.1 Accuracy and Adequacy of Information Disclosed to the Offeror

The information set forth in this Deed of Undertaking and the Disclosure Letter
and all information to be included in the Proxy Statement and Form F-4
Registration Statement, which has been given in writing or made available by or
on behalf of the Selling Shareholder or any Group Company to the Offeror or any
of its Representatives in the course of the negotiations leading to the Deed of
Undertaking or in the course of any due diligence or other investigation carried
out by or on behalf of the Offeror prior to entering into the Deed of
Undertaking or otherwise, does not contain and will not contain any untrue
statement of a material fact, does not omit and will not omit any material fact
necessary to make the information contained therein, in light of the
circumstances under which they were or are made, not misleading, and was when
given, and remains, true, complete and accurate in all material respects, and
the Selling Shareholder is not aware of any fact or matter or circumstance not
disclosed in writing to the Offeror the disclosure of which might reasonably
affect the willingness of the Offeror to purchase the Shares or the price at or
terms upon which the Offeror would be willing to purchase them.

 

2.2 Copies of Accounts and Articles etc.

The copies of the Audited Accounts of the Group and the constitutional documents
of each Group Company delivered to the Offeror are complete and accurate in all
respects and in the case of the constitutional documents contain full details of
the rights and restrictions attached to the share capital of such Group Company
and have attached to them copies of all such resolutions and agreements as are
required by applicable law to be delivered to the Registrar of Companies and
Businesses or any other authority for registration and all other resolutions
passed by such Group Company.

 

3. Accounts, Records and Projections

 

3.1 Latest Accounts

The Audited Accounts have been prepared in accordance with applicable law and in
accordance with the Companies Act and FRS and, subject thereto, on a basis
consistent with that adopted in preparing the Audited Accounts for the previous
two financial periods so as to give a true and fair view of the assets,
liabilities and state of affairs of each Group Company and of the Group as a
whole at March 31, 2008 (the “Balance Sheet Date”) and of the profits or losses
for the period concerned and as at that date make:

 

  3.1.1 provision for actual liabilities in accordance with FRS;

 

6



--------------------------------------------------------------------------------

  3.1.2 proper provision (or note in accordance with good accountancy practice)
for all contingent liabilities which would be provided for or noted under FRS;

 

  3.1.3 proper provision for accrued bonuses;

 

  3.1.4 provision reasonably regarded as adequate for all bad and doubtful
debts; and

 

  3.1.5 provision reasonably regarded as adequate for warranties covering
products manufactured, sold or supplied by the Group.

 

3.2 Undisclosed Liabilities

No Group Company has any liability, except for (a) liabilities quantified on the
face of the Audited Accounts and not heretofore paid or discharged, and
(b) liabilities that have arisen after the date of the most recent Audited
Accounts in the ordinary course of business which, individually or in the
aggregate, are not material and are of the same character and nature as the
liabilities quantified on the face of the Audited Accounts.

 

3.3 Filings

The Group has furnished or made available to Offeror true and complete copies of
all reports, registration statements or other filings it has filed with the
Monetary Authority of Singapore, SIC, SGX-ST or other relevant regulatory
authority, for all periods subsequent to January 1, 2005, all in the form so
filed (collectively the “Group Filed Documents”). Except as set forth in
paragraph 6, item 4 of the Disclosure Letter, as of their respective filing
dates, the Group Filed Documents complied in all material respects with the
requirements of the Companies Act and the Listing Manual of the SGX-ST, as
applicable, and none of the Group Filed Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading, except to the extent
corrected prior to the date of this Deed of Undertaking by a subsequently filed
document the SIC, SGX-ST or the relevant regulatory authority. No Group Filed
Document filed contained an untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading at the time such Group Filed Document became
effective under the applicable law.

 

7



--------------------------------------------------------------------------------

3.4 Corporate Governance & Internal Controls

 

  3.4.1 The Group has adopted the corporate governance practices that are set
out in the Singapore Code of Corporate Governance (the “Corporate Governance
Code”), and save as disclosed in paragraph 6, item 5 of the Disclosure Letter,
the Group has adhered to the principles and guidelines of the Corporate
Governance Code.

 

  3.4.2 The Group maintains internal control over financial reporting designed
to provide reasonable assurance to the Group’s management and the Company Board
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with the Code, the
Corporate Governance Code, the Companies Act and FRS.

 

3.5 Taxation

 

  3.5.1 Full provision or reserve has been made in the Audited Accounts for all
Taxation liable to be assessed, charged or imposed on each Group Company or for
which each is or may become accountable in respect of:

 

  (a) profits, gains or income (as computed for Taxation purposes) arising or
accruing or deemed to arise or accrue on or before the Balance Sheet Date;

 

  (b) any Transactions effected or deemed to be effected on or before the
Balance Sheet Date or provided for in the Audited Accounts; and

 

  (c) distributions made or deemed to be made on or before the Balance Sheet
Date or provided for in the Audited Accounts.

 

  3.5.2 Proper provision or reserve for deferred Taxation in accordance with FRS
has been made in the Audited Accounts.

 

  3.5.3 Except as disclosed by the Audited Accounts and save insofar as full
provision is made in them in a deferred taxation account for Taxation in respect
of any balancing charges which would arise or accrue in respect of any such
machinery and plant on disposal thereof at the value at which the machinery and
plant are included in the Audited Accounts, the machinery and plant are not
included in the Audited Accounts at such value that if it were obtained on the
disposal or deemed disposal of the machinery and plant as a whole a balancing
charge would arise or accrue.

 

3.6 Accounting and other Records

The statutory books, books of account and other records of whatsoever kind of
each Group Company are up-to-date and maintained in accordance with all
applicable legal and accounting requirements on a proper and consistent basis
and contain

 

8



--------------------------------------------------------------------------------

complete and accurate records of all matters required to be dealt with in such
books and all such books and records and all other documents (including
documents of title and copies of all subsisting agreements to which any Group
Company is a party) which are the property of each Group Company or ought to be
in its possession are in its possession (or under its control) and no notice or
allegation that any is incorrect or should be rectified has been received. All
accounts, documents and returns required by applicable law to be delivered or
made to the Registrar of Companies and Businesses or any other authority have
been duly and correctly delivered or made.

 

3.7 Changes since Balance Sheet Date

Since the Balance Sheet Date as regards each Group Company:

 

  3.7.1 there has been no material adverse change in its business, assets,
financial or trading position or prospects or turnover and no event, fact or
matter has occurred or is likely to occur which will or is likely to give rise
to any such change;

 

  3.7.2 its business has been carried on in the ordinary and usual course,
without any interruption or alteration in its nature, scope or manner, and so as
to maintain the same as a going concern;

 

  3.7.3 it has not entered into any material transaction or assumed or incurred
any material liabilities (including contingent liabilities) or made any material
payment not provided for in the Audited Accounts otherwise than in the ordinary
and usual course of carrying on its business;

 

  3.7.4 its profits have not been affected to a material extent by changes or
inconsistencies in accounting treatment, by any non-recurring items of income or
expenditure, by transactions of an abnormal or unusual nature or entered into
otherwise than on normal commercial terms or by any other factors rendering such
profits exceptionally high or low;

 

  3.7.5 its business has not been materially and adversely affected by the loss
of any important customer or source of supply or by any abnormal factor not
affecting similar businesses to a like extent and there are no facts which are
likely to give rise to any such effects. For these purposes, an important
customer or source of supply in respect of the Group means one which in either
of the two financial periods immediately preceding the Balance Sheet Date
accounted for ten per cent. or more (in the case of a customer) of the turnover
of the Group or (in the case of a source of supply) of the goods, services or
equipment supplied to the Group;

 

  3.7.6 there has been no unusual increase or decrease in the level of its
inventory;

 

9



--------------------------------------------------------------------------------

  3.7.7 no dividend or other distribution has been declared, made or paid to its
shareholder, partner or participant except as provided for in the relevant
balance sheet;

 

  3.7.8 no share or loan capital or any other Security giving rise to a right
over the capital has been allotted or issued or agreed to be allotted or issued;

 

  3.7.9 it has not redeemed or purchased or agreed to redeem or purchase any of
its share capital;

 

  3.7.10 it has not made or received any surrender relating to group relief or
any surrender of a tax refund;

 

  3.7.11 no insurance claims have been refused or settled below the amount
claimed; and

 

  3.7.12 it has not entered into any unusual, long term and onerous commitments
and contracts.

For purposes of this Section B.3.7 of Schedule 4, “inventory” means finished
goods, raw materials, work-in-process, packaging, stores, stock, supplies, and
other inventory, and wherever located, and “material” means seven million five
hundred thousand RMB yuan (RMB7,500,000).

 

4. Legal Matters

 

4.1 Compliance with Laws

To the best of the knowledge, information and belief of the Selling Shareholder,
each of the Group Companies has carried on and is carrying on its business and
operations in all material respects in compliance with all applicable laws,
regulations, ordinances or decrees of any court, tribunal or governmental
authority and there have been no breaches of applicable laws, regulations and
by-laws in each country in which they are carried on and there have not been and
are not any breaches by any Group Company of its constitutional documents and
there has not since January 1, 2005 been and there is no investigation or
inquiry by, or order, decree, decision or judgment of, any court, tribunal,
arbitrator, governmental agency or regulatory body outstanding or anticipated
against any Group Company or any Person for whose acts or defaults it may be
vicariously liable which has had or may have a material adverse effect upon its
assets, business, financial condition, results of operations or prospects, nor
is there any notice or other communication (official or otherwise) from any
court, tribunal, arbitrator, governmental agency or regulatory body with respect
to an alleged actual or potential violation and/or failure to comply with any
such applicable law, regulation, by-law or constitutional document, or requiring
it to take or omit any action which has had or may have a material adverse
effect upon its assets, business, financial condition, results of operations or
prospects.

 

10



--------------------------------------------------------------------------------

4.2 Licences and Consents

To the best of the knowledge, information and belief of the Selling Shareholder,
all statutorily required licences, permits, consents, authorizations, orders,
warrants, confirmations, permissions, certificates, approvals and authorities
(“Licences”) necessary or desirable for the carrying on of the businesses and
operations of each of the Group Companies as now carried on and as proposed to
be carried on have been obtained, are in full force and effect and all
conditions applicable to any such Licences have been and are being complied
with. To the best of the knowledge, information and belief of the Selling
Shareholder, there is no investigation, inquiry or proceeding outstanding or
anticipated which is likely to result in the suspension, cancellation,
modification or revocation of any of the Licences. None of the Licences has been
breached or is likely to be suspended, cancelled, refused, modified or revoked
(whether as a result of the entry into this Deed of Undertaking or the Closing
or otherwise).

 

4.3 Litigation

To the best of the knowledge, information and belief of the Selling Shareholder:

 

  4.3.1 Since the Balance Sheet Date no claim for damages or otherwise has been
made against any Group Company.

 

  4.3.2 No Group Company (or any Person for whose acts or defaults a Group
Company may be vicariously liable) is involved whether as claimant or defendant
or other party in any claim, legal action, proceeding, suit, litigation,
prosecution, investigation, inquiry or arbitration (other than as claimant in
the collection of debts arising in the ordinary and usual course of its business
none of which exceeds five million RMB yuan (RMB5,000,000)) and no such claim,
legal action, proceeding, suit, litigation, prosecution, investigation, inquiry
or arbitration is pending or threatened by or against any Group Company (or any
Person for whose acts or defaults a Group Company may be vicariously liable).

 

  4.3.3 There are no investigations, disciplinary proceedings or other
circumstances likely to lead to any such claim or legal action, proceeding,
suit, litigation, prosecution, investigation, inquiry or arbitration.

 

4.4 Environmental, Health and Safety and Products Liability

To the best of the knowledge, information and belief of the Selling Shareholder:

 

  4.4.1 Each Group Company is conducting, and during the Relevant Period has
conducted, the business of such Group Company in material compliance with
Environmental Law.

 

11



--------------------------------------------------------------------------------

  4.4.2 All Environmental Permits:

 

  (a) have been obtained;

 

  (b) are in force; and

 

  (c) have been complied with in all material respects during the Relevant
Period.

 

  4.4.3 No Group Company has received any written notice during the Relevant
Period of any civil, criminal, regulatory or administrative action, claim,
investigation or other proceeding or suit relating to Environmental Law or
Environmental Permits.

 

  4.4.4 No Group Company has received written notice during the Relevant Period
that either (i) an Environmental Authority is intending to revoke, suspend, vary
or limit any Environmental Permits or (ii) any amendment to any Environmental
Permit is required to enable the continued operation of the business of the
Group.

 

  4.4.5 No Group Company has manufactured, sold or supplied products or services
which do not comply in all material respects with Environmental Law.

 

  4.4.6 No employee of any Group Company was or is exposed to any prohibited or
hazardous materials or substances or unsafe working conditions that (i) are
hazardous to health and safety during his or her employment with the relevant
Group Company and/or (ii) could give rise to any claim against the
post-acquisition Group Company.

 

  4.4.7 For the purposes of this Section B.4.4, “Relevant Period” means, in the
case of each Group Company, the period commencing on the date of incorporation
of such Group Company and ending at Closing.

 

4.5 Insolvency, etc.

To the best of the knowledge, information and belief of the Selling Shareholder:

 

  4.5.1 No order has been made, petition presented, resolution passed or meeting
convened for the winding up (or other process whereby the business is terminated
and the assets of any Group Company concerned are distributed among the
creditors and/or shareholders or other contributories) of any Group Company and
there are no cases or proceedings under any applicable insolvency,
reorganisation, or similar laws in any jurisdiction concerning any Group Company
and no events have occurred which, under applicable laws, would justify any such
cases or proceedings.

 

12



--------------------------------------------------------------------------------

  4.5.2 No petition has been presented or other proceedings have been commenced
for an administration or judicial management order to be made (or any other
order to be made by which during the period it is in force, the affairs,
business and assets of any Group Company concerned are managed by a Person
appointed for the purpose by a court, governmental agency or similar body) in
relation to any Group Company, nor has any such order been made.

 

  4.5.3 No receiver (including an administrative receiver), liquidator, judicial
manager, trustee, administrator, custodian or similar official has been
appointed in any jurisdiction in respect of the whole or any part of the
business or assets of any Group Company and no step has been taken for or with a
view to the appointment of such a Person.

 

  4.5.4 No Group Company is insolvent or unable to pay its debts as they fall
due.

 

  4.5.5 No composition in satisfaction of the debts of any Group Company, or
scheme of arrangement of its affairs, or compromise or arrangement between it
and its creditors and/or shareholders, partners or participants or any class of
its creditors and/or shareholders, partners or participants, has been proposed,
sanctioned or approved.

 

  4.5.6 No distress, distraint, charging order, garnishee order, execution or
other process has been levied or applied for in respect of the whole or any part
of any of the property, assets and/or undertaking of any Group Company.

 

  4.5.7 No event has occurred causing, or which upon intervention or notice by
any third party may cause, any floating charge created by any Group Company to
crystallise or any charge created by it to become enforceable, nor has any such
crystallisation occurred or is such enforcement in process.

 

  4.5.8 In relation to any property or assets held by any Group Company under
any hire purchase, conditional sale, chattel leasing or retention of title
agreement or otherwise belonging to a third party, no event has occurred which
entitles, or which upon intervention or notice by the third party may entitle,
the third party to repossess the property or assets concerned or terminate the
agreement or any licence in respect of the same.

 

  4.5.9 None of the Group Companies has been party to any transaction with any
third party which, in the event of any such third party going into liquidation
or a bankruptcy order being made in relation to such third party, would have any
material adverse effect upon its assets, business, financial condition, results
of operations or prospects.

 

  4.5.10 No steps have been taken or are contemplated by the Selling Shareholder
or by any Group Company or any third party, and no circumstances exist, which
may at any time hereafter lead to a result which renders any of the warranties
and representations contained in Sections 4.5.1 to 4.5.9 to be no longer true or
accurate.

 

13



--------------------------------------------------------------------------------

4.6 Defective Products

Save as disclosed in the Audited Accounts, none of the Group Companies has
manufactured, sold or supplied products which are, or were, in any material
respect, faulty or defective, or which do not comply in any material respect
with any warranties or representations expressly or impliedly made by such Group
Company, or with all applicable regulations, standards and requirements.

 

4.7 Powers of Attorney

None of the Group Companies has given a power of attorney or any other authority
(express, implied or ostensible) which is still outstanding or effective to any
Person to enter into any contract or commitment or do anything on its behalf,
other than any authority to employees to enter into routine trading contracts in
the normal course of their duties.

 

4.8 Filing of Charges

All charges by or in favour of each Group Company have (if appropriate) complied
with the necessary formalities as to registration or otherwise in any relevant
jurisdiction. The registered particulars of charges over assets of each Group
Company are complete and accurate in all respects.

 

4.9 No Questionable Payments

To the best of the knowledge, information and belief of the Selling Shareholder:

 

  4.9.1 The Selling Shareholder and each Group Company has complied fully with
the Improper Payment Laws as applicable to its activities.

 

  4.9.2 Neither the Selling Shareholder nor any Group Company has done any of
the following:

 

  (a) made, offered, promised to make, or authorized any unlawful or improper
payment, which includes the provision of anything of value – directly or
indirectly – to a Government Official in violation of the Improper Payment Laws;

 

  (b) taken any action that furthers such an unlawful or improper payment in
violation of Improper Payment Laws; or

 

  (c) taken any other action that would cause any Group Company to violate the
Improper Payment Laws.

 

14



--------------------------------------------------------------------------------

  4.9.3 No employee, director, officer, consultant, shareholder, partner or
participant of the Selling Shareholder or any Group Company is a Governmental
Official or related to a Government Official of any governmental or
quasi-governmental entity with which any Group Company does business.

 

  4.9.4 All payments made by any Group Company to any consultant or other third
party were for bona fide services and not for the purpose or possible purpose of
making any payments to any Government Official in violation of Improper Payment
Laws.

 

  4.9.5 No Government Official or other Person has alleged in writing or orally
that the Selling Shareholder or any Group Company has violated the Improper
Payment Laws.

For purposes of this Section 4.9, “FCPA” means the U.S. Foreign Corrupt
Practices Act (15 U.S.C. §§ 78m, dd-1, -2 and -3 et seq); “Governmental
Official” means an employee, manager or official of any governmental or
quasi-governmental entity, any public international organization, any
state-owned enterprise and any political party, party official or candidate for
political office; and “Improper Payment Laws” mean the FCPA and any other
applicable law involving improper payments, including, but not limited to, the
laws of Singapore and the People’s Republic of China.

 

4.10 Warranties and Indemnities

None of the Group Companies has nor will at any time prior to Closing have sold
or otherwise disposed of any shares or assets in circumstances such that it is,
or may be, still subject to any liability (whether contingent or otherwise)
under any representation, warranty or indemnity given or agreed to be given on
or in connection with such sale or disposal.

 

5. Trading and Contractual Arrangements

 

5.1 Capital Commitments

There are no material capital commitments entered into or proposed by any of the
Group Companies. For these purposes, a “material capital commitment” is one
involving capital expenditure(s) of over twenty million RMB yuan (RMB20,000,000)
in a single transaction during any fiscal quarter or over one hundred million
RMB yuan (RMB100,000,000) in the aggregate during any fiscal quarter or over two
hundred million RMB yuan (RMB200,000,000) in the aggregate during any fiscal
year, in each case, exclusive of goods and services tax and value-added tax.

 

15



--------------------------------------------------------------------------------

5.2 Debts, Contracts and Arrangements with Affiliates

 

  5.2.1 There is no indebtedness (actual or contingent) nor any indemnity,
guarantee or security arrangement between any Group Company and (i) the Selling
Shareholder, (ii) Mr. Wang Wei Yao, (iii) Mr. Shao Jian Jun or (iv) any current
director, any current executive officer or any Affiliate of any Group Company.

 

  5.2.2 No Group Company is or has been a party to any contract, arrangement or
understanding (i) with the Selling Shareholder, Mr. Wang Wei Yao, Mr. Shao Jian
Jun or any current director, any current executive officer or any Affiliate of
any Group Company or (ii) in which the Selling Shareholder, Mr. Wang Wei Yao,
Mr. Shao Jian Jun or any current director, any current executive officer or any
Affiliate of any Group Company is interested (whether directly or indirectly).

 

  5.2.3 Neither the Selling Shareholder nor any Affiliate of the Selling
Shareholder has any right or interest, direct or indirect, in any business other
than those now carried on by the Group Companies which is, or is likely to
become, competitive with the businesses of the Group Companies or any proposed
new business, save as registered holder or beneficial owner of any class of
Securities of any company which is listed on a stock exchange and in respect of
which the Selling Shareholder together with any Affiliate of the Selling
Shareholder does not hold and is not beneficially interested in more than
five per cent. of any single class of the Securities of that company.

 

5.3 Effect of Sale of the Shares

 

  5.3.1 To the best of the knowledge, information and belief of the Selling
Shareholder, neither entering into this Deed of Undertaking, nor compliance with
this Deed of Undertaking, nor the Closing will, or is likely to, cause any Group
Company to lose the benefit of any right or privilege it presently enjoys or any
Person who normally does business with or gives credit to any Group Company not
to continue to do so on the same basis, or any officer or senior employee of any
Group Company to leave his employment. To the best of the knowledge, information
and belief of the Selling Shareholder, the attitude or action of customers,
suppliers, employees and other Persons with regard to any Group Company will not
be prejudicially affected thereby.

 

  5.3.2 Compliance with this Deed of Undertaking does not and will not conflict
with or result in the breach of or constitute a default under any agreement or
instrument to which any Group Company or the Selling Shareholder is now a party
or any loan to or mortgage created by any Group Company or the Selling
Shareholder or relieve any other party to a contract with any Group Company or
the Selling Shareholder of its obligations under such contract or entitle such
party to terminate such contract, whether summarily or by notice.

 

16



--------------------------------------------------------------------------------

5.4 Contracts

Except as set forth in paragraph 6, item 6 of the Disclosure Letter, no Group
Company is, or has been, a party to or bound by any “material contract” (as such
term is defined in Item 601(b)(10) of Regulation S-K of the SEC) (all contracts
of the type described in this Section B.5.4, being referred to herein as a
“Material Contracts”).

 

5.5 Compliance with Contracts

To the best of the knowledge, information and belief of the Selling Shareholder,
all Material Contracts are valid, binding and enforceable obligations of the
parties thereto and the terms thereof have been complied with by the relevant
Group Company and by all the other parties thereto and there are no
circumstances likely to give rise to any breach of such terms, no grounds for
rescission, avoidance or repudiation of any Material Contracts and no notice of
termination or of intention to terminate has been received in respect of any
thereof.

 

5.6 Anti-Trust

To the best of the knowledge, information and belief of the Selling Shareholder,
no Group Company is or has been a party to any agreement, arrangement or
concerted practice, or is or has been carrying on any practice material to the
business of the Group:

 

  5.6.1 which in whole or in part may contravene or may be invalidated by any
competition, anti-trust, fair trading, consumer protection, anti-dumping, state
aid, or similar legislation in Singapore or People’s Republic of China;

 

  5.6.2 which is the subject of any investigation or inquiry by, or order,
decree, decision or judgment of, any court, tribunal, arbitrator, governmental
agency or regulatory body outstanding or anticipated against any Group Company
in connection with any actual or alleged infringement of the legislation
referred to in Section B.5.6.1 and there are no circumstances likely to give
rise to any such investigation, disciplinary proceeding or inquiry;

 

  5.6.3 which is the subject of any notice or other communication (official or
otherwise) during the past 12 months from any court, tribunal, arbitrator,
governmental agency or regulatory body responsible for enforcing the legislation
referred to in Section B.5.6.1 and has not agreed to any terms, conditions or
remedies to such court, tribunal, arbitrator, governmental agency or regulatory
body which may affect the conduct of the business of the Group Companies; or

 

17



--------------------------------------------------------------------------------

  5.6.4 in respect of which any filing, registration or notification is required
or is advisable pursuant to the legislation referred to in Section B.5.6.1
(whether or not the same has in fact been made).

 

5.7 Guarantees etc.

Save as disclosed in the Audited Accounts, there is not outstanding any
guarantee, indemnity, suretyship or comfort (whether or not legally binding)
given by or for the benefit of any Group Company.

 

5.8 Dependence on Individual Suppliers or Customers

Except as set forth in paragraph 6, item 7 of the Disclosure Letter, neither
more than 10 per cent. of the aggregate amount of all the purchases, nor more
than 10 per cent. of the aggregate amount of all the sales, of any Group Company
are obtained or made from or to the same supplier or customer (including,
without limitation, any Person in any way connected with such supplier or
customer) nor is any material source of supply to any Group Company, or any
material outlet for the sales of any Group Company, in jeopardy or likely to be
in jeopardy.

 

5.9 Commissions and Finder’s Fees

No one is entitled to receive from any Group Company or the Selling Shareholder
any finder’s fee, brokerage or other commission in connection with the Offer or
consummation thereof.

 

6. Employees etc.

 

6.1 Employees and Terms of Employment

 

  6.1.1 There are no directors and key employees employed in the Group Companies
other than those whose details are set out in paragraph 6, item 8 of the
Disclosure Letter.

 

  6.1.2 There is not in existence any written contract of employment with any
director or employee of any Group Company, nor any consultancy agreements with
any Group Company, which cannot be terminated by three months’ notice or less or
(where not reduced to writing) by reasonable notice without giving rise to any
claim for damages or compensation (other than a statutory redundancy payment or
statutory compensation for unfair dismissal).

 

  6.1.3 There is no stock purchase or stock option or any other collective
bargaining agreements, employment agreement or employee retirement plan or other
agreement or plan or funding arrangement sponsored, maintained, or to which
contributions are made or required to be made by the employer.

 

18



--------------------------------------------------------------------------------

  6.1.4 Paragraph 6, item 9 of the Disclosure Letter contains full details, in
relation to each Group Company, of:

 

  (a) the total number of employees (including, without limitation, those who
are on maternity or paternity leave or absent on the grounds of disability or
other long-term leave of absence, and have or may have a statutory or
contractual right to return to work in a Group Company); and

 

  (b) the annual compensation paid to such Group Company’s employees in the
aggregate.

 

  6.1.5 There are no terms of employment for employees of any Group Company or
consultancy agreements with any Group Company or terms of appointment for
directors of any Group Company which provide that a change in control of any
Group Company (however change in control may be defined in said document, if at
all) shall entitle any employee, consultant or director to treat the change in
control as amounting to a breach of the contract or entitling him to any payment
or benefit whatsoever or entitling him to treat himself as redundant or
dismissed or released from any obligation.

 

6.2 Each of the Group Companies has in relation to each of its employees (and so
far as relevant to each of its former employees) complied in all material
respects with:

 

  6.2.1 all obligations imposed on it by all statutes, regulations and codes of
conduct and practice relevant to the relations between it and its employees or
any trade union and has maintained current adequate and suitable records
regarding the service of each of its employees (including without limitation,
payment of all withholding individual income taxes, social welfare funds
payments, respective employer’s contributions for all employees as per their
respective due dates, overtime pay and holiday pay);

 

  6.2.2 all collective agreements and customs and practices for the time being
dealing with such relations or the conditions of service of its employees; and

 

  6.2.3 all relevant orders, declarations and awards made under any relevant
statute, regulation or code of conduct and practice affecting the conditions of
service of its employees.

 

6.3 Trade Disputes

To the best of the knowledge, information and belief of the Selling Shareholder,
no Group Company is involved in, and there are no circumstances likely to give
rise to, any industrial or trade dispute or any dispute or negotiation regarding
a claim of

 

19



--------------------------------------------------------------------------------

material importance with any trade unions, staff association or other similar
organisation or other body (in any such case whether or not recognised by any of
the Group Companies for collective bargaining or other negotiating purposes)
representing any of its employees.

 

6.4 Incentive Schemes

None of the Group Companies has in existence nor is proposing to introduce any
share incentive scheme, share option scheme or profit sharing scheme for all or
any of its directors or employees.

 

6.5 Definitions

For the purposes of this Section B.6, “employee” includes any individual who is
employed by any Company Group.

 

7. Taxation Matters

 

7.1 Returns, Information and Clearances

 

  7.1.1 All returns, computations, notices and information which are or have
been required to be made or given by each Group Company for any Taxation purpose
(i) have been made or given within the requisite periods and on a proper basis
and are up-to-date and correct, and (ii) none of them is, or is likely to be,
the subject of any dispute with the Singapore Inland Revenue Authority or the
PRC State Administration of Taxation or its competent local branch.

 

  7.1.2 Each Group Company is in possession of sufficient information or has
reasonable access to such information to enable it to compute its liability to
Taxation insofar as it depends on any Transaction occurring on or before
Closing.

 

  7.1.3 No Transaction has been effected by a Group Company in respect of which
any consent or clearance from the relevant Taxation authorities or other
governmental authorities was required or was or could have been sought
(i) without such consent or clearance having been validly obtained before the
Transaction was effected, (ii) otherwise than in accordance with the terms of
and so as to satisfy any conditions attached to such consent or clearance, and
(iii) otherwise than at a time when and in circumstances in which such consent
or clearance was valid and effective.

 

  7.1.4 All particulars furnished to the relevant Taxation authorities or other
governmental authorities, in connection with the application for any consent or
clearance by each Group Company, fully and accurately disclosed all facts and
circumstances relevant to the decision of the relevant Taxation authorities.

 

20



--------------------------------------------------------------------------------

  7.1.5 There are no circumstances that have arisen since any application for
any such consent or clearance was made which might reasonably be expected to
cause such consent or clearance to be or become invalid or to be withdrawn by
the relevant Taxation authorities or the governmental authority concerned.

 

  7.1.6 None of the Group Companies has taken any action which has had, or will
have, the result of altering, prejudicing or in any way disturbing any
arrangement or agreement which it has previously had with the relevant Taxation
authorities.

 

7.2 Penalties and Interest

None of the Group Companies has nor any director or officer of such Group
Company has paid, or become liable to pay, any fine, penalty or interest charged
by virtue of any other statutory provision relating to Taxation.

 

7.3 Taxation Claims, Liabilities and Reliefs

 

  7.3.1 There are no matters relating to Taxation in respect of which any Group
Company (either alone or jointly with any other Person) has, or at Closing will
have, an outstanding entitlement to: make any claim (including a supplementary
claim) for relief; make any election, including an election for one type of
relief, or one basis, system or method of Taxation, as opposed to another; any
appeal or further appeal against an assessment to Taxation; make any application
for the postponement of, or payment by instalments of, Taxation; or disclaim or
require the postponement of any allowance or relief. Such details are reasonably
sufficient to enable the Offeror to procure that any time limit to such
entitlement expiring within six months after Closing can be met.

 

  7.3.2 No relief (whether by way of deduction, reduction, set-off, exemption,
postponement, roll-over, hold-over, repayment or allowance or otherwise) from,
against or in respect of any Taxation has been claimed and/or given to any Group
Company which could or might be effectively withdrawn, postponed, restricted,
clawed back or otherwise lost as a result of any act, omission, event or
circumstance arising or occurring at or at any time after Closing.

 

  7.3.3 None of the Group Companies is nor may it become liable to pay, or make
reimbursement or indemnity in respect of, any Taxation (or amounts corresponding
thereto) in consequence of the failure by any other Person to discharge such
Taxation within any specified period or otherwise, where such Taxation relates
to a profit, income or gain, transaction, event, omission or circumstance
arising, occurring or deemed to arise or occur (whether wholly or partly) prior
to Closing.

 

21



--------------------------------------------------------------------------------

  7.3.4 No Group Company has since January 1, 2005 taken any action which has
had, or will have, the result of altering, prejudicing or in any way disturbing
any arrangement or agreement which it has previously had with the Singapore
Inland Revenue Authority or the PRC State Administration of Taxation or its
competent local branch.

 

  7.3.5 There is no agreement, arrangement or election between any Group Company
and the Singapore Inland Revenue Authority or the PRC State Administration of
Taxation or its competent local branch pursuant to which the relevant Group
Company is authorized not to comply with what, but for such agreement or
arrangement, would be its statutory obligations.

 

  7.3.6 None of the Group Companies owns nor has agreed to acquire, any asset,
nor has received or agreed to receive any services or facilities (including,
without limitation, the benefit of any licences or agreements), the
consideration for the acquisition or provision of which was or will be in excess
of its market value, or otherwise than on an arm’s length basis.

 

  7.3.7 None of the Group Companies has disposed nor has it agreed to dispose of
any asset, nor has it provided or agreed to provide any services or facilities
(including, without limitation, the benefit of any licences or agreements), the
consideration for the disposal or provision of which was or will be less than
its market value, or otherwise than on an arm’s length basis.

 

  7.3.8 None of the Group Companies has incurred a loss on the disposal or
deemed disposal of an asset other than trading stock in relation to which its
ability to set the whole of that loss against any chargeable gain arising in the
same or a later accounting period is or may be restricted or excluded.

 

  7.3.9         

 

  (a) All Taxes of each Group Company (whether or not reflected on any Tax
Return) have been fully and timely paid;

 

  (b) no governmental authority in a jurisdiction where any Group Company does
not file Tax Returns has made a claim, assertion or threat to any Group Company
that it is or may be subject to taxation by such jurisdiction;

 

  (c) each Group Company has duly and timely collected or withheld, and paid
over and reported to the appropriate Taxation authorities all amounts required
to be so collected or withheld and paid over for all periods under all
applicable laws;

 

  (d) there are no Encumbrances with respect to Taxes on the Group Companies or
any of their property or assets; and

 

22



--------------------------------------------------------------------------------

  (e) none of the Group Companies are a party to any Tax allocation or sharing
agreement.

 

7.4 Group Company Residence

Each Group Company has been resident for tax purposes in its country of
incorporation and nowhere else at all times since its incorporation and will be
so resident at Closing.

 

7.5 Deductions from Payments

Each Group Company has complied in all respects with all statutory provisions
relating to Taxation and requiring the deduction of tax from any payment made by
it, and has properly accounted for, and remitted or paid to the Singapore Inland
Revenue Authority or the PRC State Administration of Taxation or its competent
local branch within the time required.

 

7.6 Anti-avoidance Provisions

None of the Group Companies has since its incorporation engaged in, or been a
party to, any transaction or series of transactions or scheme or arrangement of
which the main purpose, or one of the main purposes, was or could be said to be
the avoidance of, or deferral of or a reduction in the liability to, Taxation.

 

8. Assets

 

8.1 Assets of Group Companies

 

  8.1.1 The Group Companies shall possess and own at Closing the material
assets, including plant, machinery, vehicles and all other equipment, reflected
in the Audited Accounts, save for disposals in the ordinary course of business.

 

  8.1.2 In particular, each Group Company is the full owner of and entitled to
use without any restriction the buildings described in paragraph 6, item 10 of
the Disclosure Letter.

 

  8.1.3 For each piece of Land, the duration of the State-owned granted Land Use
Rights, which includes the period of time starting from the date of the current
“State-owned Land Use Rights Certificate” of the Land, is described in
paragraph 6, item 11 of the Disclosure Letter. The use of and/or activities
conducted by the Group on each piece of Land for which the Group or any
Affiliate of the Group has received State-owned granted Land Use Rights do not
violate such State-owned granted Land Use Rights. For purposes hereof, “Land”
shall mean the pieces of land described in paragraph 6, item 11 of the
Disclosure Letter, of which all the land use rights are State-owned land use
rights granted to a Group Company; and “Land Use Rights” mean shall mean the
granted (chu rang in Mandarin) land use rights of the Land.

 

23



--------------------------------------------------------------------------------

8.2 Title to Assets

 

  8.2.1 The Group Companies have good and valid ownership and marketable title
to the assets, including plant, machinery, vehicles and all other equipment, as
reflected in the Audited Accounts as of the date of this Deed of Undertaking.

 

  8.2.2 None of the assets are subject to (i) any mortgage or security interest;
or (iii) any restriction preventing them from being fully owned and operated.

 

  8.2.3 Except as otherwise stated in this Deed of Undertaking, all of the
assets including plant, machinery, vehicles and all other equipment, are in good
operating condition, except those resulting from normal wear and tear. All of
these assets are freely transferable, without having any types of security
interest therein.

 

8.3 Sufficiency of Assets

To the best of the knowledge, information and belief of the Selling Shareholder,
the property, rights and assets owned or leased by each Group Company and the
facilities and services to which such Group Company has a contractual right
comprise all the property, rights, assets, facilities and services necessary for
the carrying on of the business of each Group Company in and to the extent to
which it is presently conducted.

 

8.4 Insurance

 

  8.4.1 Paragraph 6, item 12 of the Disclosure Letter includes a copy of all
policies in which any Group Company is the owner, insured or the beneficiary,
and which shall remain in force at the Closing Date, including a list indicating
for each policy the risks insured, amount of coverage, premium rate, cash value
and expiration date.

 

  8.4.2 No Group Company has incurred any insured losses exceeding one hundred
thousand RMB yuan (RMB100,000) during the last two (2) years before the Closing
Date.

 

  8.4.3 All such policies and coverage set forth in paragraph 6, item 12 of the
Disclosure Letter are in full force and effect since the respective dates set
forth in paragraph 6, item 12 of the Disclosure Letter. Paragraph 6, item 12 of
the Disclosure Letter includes all the insurance policies as of the Execution
Date, and if there occurs any new insurance policy during the period commencing
on the Execution Date and ending on the Closing Date, the Selling Shareholder
shall separately make full disclosure to the Offeror on the Closing Date.

 

24



--------------------------------------------------------------------------------

  8.4.4 Neither the Selling Shareholder nor any Group Company has received any
notice that any such policies will be cancelled or will not be renewable on
substantially similar terms, and have no knowledge of any event occurred which
would be the basis for such a notice.

 

9. Intellectual Property and Information Technology

 

9.1 Definitions

For the purposes of this Section B.9:

“Business Information” means all information, know-how and records (whether or
not confidential and in whatever form held) including, without limitation, all
formulae, designs, specifications, drawings, data, manuals and instructions and
all client lists, sales information, business plans and forecasts, and all
technical or other expertise and all computer software and all accounting and
tax records, correspondence, orders and inquiries;

“Business IP” means all rights and interest owned by the Group Companies
(whether as owner, licensee or otherwise) in Intellectual Property which at or
immediately before Closing is used or is capable of being used in connection
with the business of the Group Companies;

“Confidential Business Information” means Business Information which is
confidential or not generally known; and

“Intellectual Property” means all Singapore or People’s Republic of China
intellectual property of any kind or nature, including: (i) inventions, and
patents and patent applications therefor, and any reissue, continuation,
continuation in part, divisional, revision, extension, reexamination or similar
properties thereof; (ii) trademarks, service marks, trade dress, domain names,
logos, slogans, trade names, corporate names, and other similar designations of
source or origin, together with all goodwill connected with or symbolized by any
of the foregoing; (iii) copyrights (including those in Software (as defined
below) and websites) and copyrightable works; (iv) rights of privacy and in
personal information and rights of publicity; (v) computer software and software
systems (whether in source code, object code, or other form), and including
data, databases, compilations, and related documentation and technology
(“Software”); (vi) all registrations, applications and renewals for any of the
foregoing; and (vii) all rights in any of the foregoing.

 

9.2 Ownership etc.

To the best of the knowledge, information and belief of the Selling Shareholder,
all Intellectual Property (whether registered or not) and all pending
applications therefor which have been, are, or are capable of being used in or
in relation to or which are necessary for the business of each Group Company are
(or, where appropriate in the case of pending applications, will be):

 

  9.2.1 legally and beneficially owned by such Group Company or lawfully used
with the consent of the owner under a licence;

 

25



--------------------------------------------------------------------------------

  9.2.2 valid and enforceable;

 

  9.2.3 not being infringed or attacked or opposed by any Person;

 

  9.2.4 not subject to any Encumbrance or any licence or authority in favour of
another;

 

  9.2.5 in the case of rights in such Intellectual Property as are registered,
the subject of applications for registration, or for which invention disclosures
have been made, and all renewal fees which are due and steps which are required
for their maintenance and protection have been paid and taken; and

 

  9.2.6 in the case of unregistered trade marks which are likely to be material
to any Group Company, listed and briefly described in paragraph 6, item 13 of
the Disclosure Letter,

and no claims have been made and no applications are pending (other than as
listed in Section B.9.2 of the Disclosure Letter), which if pursued or granted
might be material to the truth and accuracy of any of the above.

 

9.3 Intellectual Property

 

  9.3.1 All rights in all Intellectual Property and Business Information owned,
used by or otherwise required for the business of any Group Company are vested
in or validly granted to such Group Company and are not subject to any limit as
to time or any other limitation, right of termination or restriction and all
renewal fees and steps required for their maintenance or protection have been
paid and taken.

 

  9.3.2 All rights in the Intellectual Property and all Business Information
owned, used by or otherwise required for the business of any Group Company is in
the possession of such Group Company and such Group Company is not a party to
any confidentiality or other agreement or subject to any duty which restricts
the free use or disclosure of any of such Business Information.

 

  9.3.3 No Group Company has granted or is obliged to grant any licence,
sub-licence or assignment in respect of any Intellectual Property owned, used by
or otherwise required for the business of such Group Company or has disclosed or
is obliged to disclose any Confidential Business Information owned, used by or
otherwise required for the business of such Group Company to any Person, other
than its employees or those of the other Group Companies for the purpose of
carrying on its business.

 

26



--------------------------------------------------------------------------------

  9.3.4 No Group Company nor any party with which such Group Company has
contracted is in breach of any licence, sub-licence or assignment granted to or
by it in respect of any Intellectual Property owned, used by or otherwise
required for the business of such Group Company or of any agreement under which
any Business Information was or is to be made available to it.

 

  9.3.5 There is no, nor has there been at any time any, unauthorized use or
infringement by any Person of any of the Intellectual Property or Confidential
Business Information owned, used by or otherwise required for the business of
any Group Company.

 

9.4 Processes etc.

To the best of the knowledge, information and belief of the Selling Shareholder,
the principal processes employed, the businesses conducted by each Group Company
and the principal products and services dealt in by each Group Company both now
and at any time within the last six years do and did not use, embody or infringe
any rights or interests of third parties in Intellectual Property and no claims
of infringement of any such rights or interests have been made by any third
party.

 

9.5 Licences

All licences and agreements (including, without limitation, all amendments,
novations, supplements or replacements to those licences and agreements)
necessary to carry out the business of each Group Company are in full force and
effect, no notice having been given on either side to terminate them; the
obligations of all parties thereto have been fully complied with; no disputes
have arisen or are foreseeable in respect thereof; and where such licences are
of such a nature that they could be registered with the appropriate authorities
and where such registration would have the effect of strengthening the Group
Company’s rights they have been so registered.

 

9.6 Patents

To the best of the knowledge, information and belief of the Selling Shareholder,
all patentable inventions made by employees of the Group Companies and used or
intended to be used in the business of any Group Company were made in the normal
course of the duties of the employees concerned and there are no outstanding or
potential claims against any Group Company under any contract or law providing
for employee compensation or ownership in respect of any rights or interests in
Intellectual Property.

 

27



--------------------------------------------------------------------------------

9.7 Sufficiency of Business IP

The Business IP comprises all the rights and interests in Intellectual Property
necessary or convenient for the carrying on of the business of each Group
Company in and to the extent which it is presently conducted.

 

28



--------------------------------------------------------------------------------

Schedule 5

Waiver

Capitalized terms used herein but not defined shall have the meanings assigned
thereto in the Deed of Undertaking.

The Sellers understand that Offeror is a recently organized blank check company
formed for the purpose of acquiring (an “Initial Business Combination”) one or
more operating businesses having their primary operations in Asia. The Sellers
further understand that the Offeror’s sole assets consist of the cash proceeds
of its initial public offering (the “IPO”) and related private placements of its
Securities, and that substantially all of those proceeds have been deposited in
a trust account at JPMorgan Chase with Continental Stock Transfer & Trust
Company, acting as trustee (the “Trust Account”) for the benefit of the Offeror,
certain of its shareholders and the underwriters of its IPO. The monies in the
Trust Account may be disbursed only (1) to the Offeror in limited amounts from
time to time (and in no event more than the amount described in paragraph 2(b)
of the Investment Management Trust Agreement by and between the Offeror and its
trustee, a copy of which will be made available to the Sellers upon their
request) in order to permit the Offeror to pay its operating expenses; (2) to
the Offeror from time to time as may be necessary timely to pay any taxes
incurred as a result of interest or other income earned on the property held in
the Trust Account; (3) if the Offeror completes an Initial Business Combination,
(a) to certain dissenting public shareholders (as such term is defined in the
agreement governing the Trust Account) and (b) to the underwriters in the amount
of underwriting discounts and commissions they earned in the IPO but whose
payment they have deferred, and then to the Offeror; and (4) if the Offeror
fails to complete an Initial Business Combination within the allotted time
period and liquidates, subject to the terms of the agreement governing the Trust
Account, to the Offeror in limited amounts to permit the Offeror to pay the
costs and expenses of its liquidation and dissolution, and then to the Offeror’s
public shareholders (as such term is defined in the agreement governing the
Trust Account).

For and in consideration of the Offeror’s agreement to enter into the Deed of
Undertaking, the Sellers hereby irrevocably and absolutely waive any right,
title, interest or claim of any kind (any “Claim”) the Sellers have or may have
in the future in or to any monies in the Trust Account and agree not to seek
recourse against the Trust Account or any funds distributed therefrom (except
amounts released to the Offeror as described in clause (1) of the preceding
paragraph) as a result of, or arising out of, any claims against the Offeror in
connection with contracts or agreements with the Offeror or in connection with
services performed for or products provided to the Offeror. This waiver is
intended and shall be binding on the Sellers and their subsidiaries, affiliated
entities, directors, officers, employees, shareholders, representatives,
advisors, all other associates and affiliates, and the Sellers’ respective
heirs, successors and assigns, as the case may be.

This waiver shall be governed by and construed and enforced in accordance with
the laws of the State of New York, without regard to any conflict of laws rule
or principle which might refer the governance or construction of this waiver to
the laws of another

 

1



--------------------------------------------------------------------------------

jurisdiction. This waiver may be amended only by a writing signed by the Selling
Shareholder and by the Offeror. The Sellers hereby irrevocably waive, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Schedule 5 or any
claim subject hereto.

 

2



--------------------------------------------------------------------------------

Schedule 6

Wang Wei Yao Non-Competition Agreement

THIS NON-COMPETITION DEED (the “Agreement”) is made on the      day of
             2008 (and shall be effective as of, and contingent upon, the
Effective Date)

BETWEEN:

 

(1) [NEWCO], a company incorporated in The British Virgin Islands with
registered number                      and having its registered office at
                    , Tortola, British Virgin Islands (“Parent”); and

 

(2) WANG WEI YAO (Passport No. [—]), of Room 302, Unit 1, Block 4, Jinguyuan
Small District, Danyang City, Jiangsu Province, People’s Republic of China, the
Non-Executive Chairman of the Board (the “Chairman”).

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 In this Agreement:

 

“Board”    means the Board of Directors of Parent. “Company”    means Bright
World Precision Machinery Limited, a company incorporated in the Republic of
Singapore (registration number 200409453N) and having its registered address at
c/o Shook Lin & Bok, 1 Robinson Road AIA Tower #18-00, Singapore 048542.
“Effective Date”    means the date on which Parent acquires no less than
77.42 per cent. of the issued shares of the Company. “Group”    means Parent,
the Company and all of their respective subsidiaries. “Group Company”    means
any of (i) Parent, (ii) the Company and (iii) any subsidiary of Parent or the
Company. “Person”    means any legal person, including any individual,
corporation, investment fund, partnership, limited partnership, limited
liability company, joint venture, joint stock company, association, trust,
unincorporated entity or other entity. “PRC” or “China”    means the People’s
Republic of China.

 

1



--------------------------------------------------------------------------------

“subsidiary”    shall be construed in accordance with section 4 of the BVI
Business Companies Act, 2004 (No. 16 of 2004) and includes regulations made
under such Act.

 

  1.2 Any reference in this Agreement to an Act of Parliament shall be deemed to
include any statutory modification or re-enactment thereof whenever made.

 

  1.3 The headings shall be disregarded in construing this Agreement.

 

2. NON-COMPETITION AND OTHER RESTRICTIVE COVENANTS

 

  2.1 The Chairman shall not during the period commencing upon the Effective
Date and ending on the fifth anniversary thereof (or in the case of
Section 2.1.4 only, at all times), do or permit any of the following without the
prior written consent of the Board:

 

  2.1.1 Either solely or jointly with or on behalf of any Person, directly or
indirectly, carry on or be engaged or interested in any business, trade or
occupation competing with the business or businesses of Parent or any other
Group Company, except as declared in writing to Parent prior to the date hereof;

 

  2.1.2 Either solely or jointly with or on behalf of any Person solicit the
business of any Person who is or has been at any time during the period of the
Chairman’s service as Non-Executive Chairman of the Board:

 

  (a) a customer, agent or correspondent of the Group or in the habit of dealing
with the Group;

 

  (b) in commercial negotiations with Parent or any other Group Company with a
view to placing business with Parent or such Group Company; or

 

  (c) visited by the Chairman on behalf of Parent or any other Group Company for
the purpose of ascertaining the possibility of such Person doing business with
Parent or any other Group Company, or for the purpose of offering to such Person
goods or services similar to or competing with those of the business or
businesses of Parent or any other Group Company;

 

  2.1.3 Either on the Chairman’s own account or in conjunction with or on behalf
of any other Person solicit or entice away, or attempt to solicit or entice
away, from the Group any Person who was employed in an executive, technical or
managerial capacity in the Group at the time of such solicitation, whether or
not such Person would commit a breach of his contract of employment by reason of
leaving such employment;

 

2



--------------------------------------------------------------------------------

  2.1.4 At any time hereafter in relation to any trade, business or company, use
a name in such a way as to be capable of being or likely to be confused with the
name of any Group Company (and the Chairman hereby agrees to use commercially
reasonable efforts to ensure that no such name shall be used by any Person with
whom the Chairman is or becomes so connected); or

 

  2.1.5 Cause or permit any Person directly or indirectly under his control or
in which he has any beneficial interests to do any of the foregoing acts or
things.

 

2.2 Each covenant contained in Section 2.1 shall be read and construed
independently of the other covenants therein contained so that if one or more
should be held to be invalid as an unreasonable restraint of trade or for any
other reason whatsoever then the remaining covenants shall be valid to the
extent that they are not held to be so invalid.

 

2.3 While the covenants in Section 2.1 are considered by Parent and the Chairman
to be reasonable in all the circumstances, if one or more provisions of
Section 2.1 should be held invalid as an unreasonable restraint of trade or for
any other reason whatsoever but would have been held valid if part of the
wording thereof had been deleted or the period thereof reduced or the range of
activities or area dealt with thereby reduced in scope, the said covenants shall
apply with such modifications as may be necessary to make them valid and
effective.

 

3. CONFIDENTIALITY

 

3.1 The Chairman shall keep secret and shall not at any time, for whatever
reason, use for his own or another’s advantage, or reveal to any Person, any of
the trade secrets, business methods or information which the Chairman knows or
ought reasonably to have known to be confidential concerning the business or
affairs of the Group so far as they shall have come to his knowledge during his
service as Non-Executive Chairman of the Board or of the Board of Directors of
the Company. The restrictions contained in this Section 3.1 shall not apply:

 

  3.1.1 To any disclosure or use authorized by the Board or required by law; or

 

  3.1.2 To any trade secrets, business methods or information which may lawfully
have come into the public domain other than by a breach of this Agreement.

 

3.2 For the purpose of this Section 3, “confidential information” includes but
is not limited to any documentation or information marked as confidential and
information received or developed by the Group which is not publicly available
and relates to processes, equipment and techniques used by the Group in the
course of the Group’s business including but not limited to designs for product
and manufacturing plant, technical data and marketing information such as
customer lists, financial information and business plans.

 

3



--------------------------------------------------------------------------------

4. MISCELLANEOUS

 

4.1 This Agreement constitutes the entire agreement and understanding between
the parties as to its subject matter and the parties acknowledge that neither of
them has entered into this Agreement in reliance upon any representation,
warranty or covenant which is not set out in this Agreement.

 

4.2 The various provisions of this Agreement are severable and if any provision
is held to be invalid or unenforceable by any court of competent jurisdiction
then such invalidity or unenforceability shall not affect the remaining
provisions of this Agreement.

 

4.3 The waiver by Parent of any breach of any term of this Agreement shall not
prevent the subsequent enforcement of that term and shall not be deemed a waiver
of any subsequent breach.

 

4.4 No variation or amendment of this Agreement or oral promise or commitment
related to it shall be valid unless made in writing and signed by or on behalf
of both the Chairman and Parent.

 

4.5 Except as provided in the last sentence of this Section 4.5, any dispute,
claim or controversy arising in connection with this Agreement shall be settled
by arbitration in Hong Kong in accordance with the [[UNCITRAL Arbitration Rules
and the Hong Kong International Arbitration Centre Procedures for the
Administration of International Arbitration] OR [the Domestic Arbitration Rules
of the Hong Kong International Arbitration Centre]] (except as modified herein).
Arbitration shall be the sole method of resolving disputes not settled by mutual
agreement. The determination of the arbitrators shall be final, not subject to
appeal, and binding on all parties and may be enforced by appropriate judicial
order of any court of competent jurisdiction. Notwithstanding the foregoing, in
the event of any claim or controversy arising in connection with this Agreement
for which the remedy is equitable or injunctive relief, the aggrieved party
shall be entitled to seek injunctive or other equitable relief from any court of
competent jurisdiction.

 

4.6 Any notice to be given hereunder to the Chairman may be served by personal
delivery or by registered mail to the Chairman at the Chairman’s address as set
out at the beginning of this Agreement (or such other address as the Chairman
may provide to Parent); and any notice to be given to Parent may be served by
being left at or sent by registered mail to Parent’s address as set out at the
beginning of this Agreement (or such other address as Parent provides to the
Chairman). Any notice served by hand shall be deemed to have been served on the
date of service, and any notice served by mail shall be deemed to have been
served on the day (excluding Sundays and public holidays) next following the
date of mailing.

 

4



--------------------------------------------------------------------------------

4.7 This Agreement shall be governed by and construed in accordance with the
laws of the British Virgin Islands.

 

4.8 Except as otherwise provided herein, a Person who is not a party has no
right to enforce or to enjoy the benefit of any term of this Agreement.

(Execution page follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS whereof this Non-Competition Agreement has been entered into on the
date stated at the beginning.

 

EXECUTED as a deed by:

 

SIGNED by  

 

for and on behalf of [NEWCO] EXECUTED as a deed by:

 

SIGNED by WANG WEI YAO



--------------------------------------------------------------------------------

Schedule 7

Right of First Refusal

The following right of first refusal shall be effective during the period
commencing on the date the firm intention on the part of the Offeror to make the
Offer is announced and terminating upon the earlier of (i) the fifth anniversary
thereof, (ii) the failure of the Offeror’s shareholders to approve the Offer,
the Merger and the issuance of the Offeror Shares or (iii) the lapsing of the
Selling Shareholder’s Obligations in accordance with paragraph 6.2 of the Deed
of Undertaking (the “Effective Period”). Capitalized terms used herein but not
defined shall have the meanings assigned thereto in the Deed of Undertaking.

If during the Effective Period, Mr. Wang Wei Yao or any of his Affiliates (the
“Transferor”) receive a Takeover Offer, then prior to the acceptance thereof,
the Transferor shall comply with the following procedures:

The Transferor shall deliver to Offeror a written proposal (the “Proposal”) to
consummate the Takeover Offer upon the terms set forth in this Schedule 7,
including (A) the name of the Transferor, (B) the name and address of the
proposed transferee (the “Transferee”), and (C) the terms and conditions of the
Takeover Offer, including a description of the assets and/or the number of
Securities to which the Proposal relates, if applicable, and the proposed amount
and type of consideration (including, if the consideration consists in whole or
in part of non-cash consideration, such information available to the Transferor
as may be reasonably necessary for the Offeror to properly analyze the economic
value and investment risk of such non-cash consideration), the terms and
conditions of payment that the Transferor intends to accept and a copy of any
agreement to be entered into in connection therewith. The Proposal shall remain
open and irrevocable for a period of 90 Business Days from the date of its
receipt by the Offeror (the “Acceptance Period”). At all times during the
Acceptance Period, Transferor shall afford to Offeror and its respective
representatives access upon reasonable prior notice during normal business hours
to the Transferor’s and its subsidiaries’ properties, contracts, commitments,
books and records and any report, schedule or other document filed or received
by it pursuant to the requirements of applicable laws. The Offeror shall have
the right and option to notify the Transferor, in a writing (the “Offeror
Acceptance”) delivered during the Acceptance Period, of the Offeror’s intent to
consummate the Takeover Proposal at the purchase price and on the terms and
conditions stated in the Proposal; provided, that if the consideration payable
by the proposed Transferee includes non-cash consideration, the Offeror may pay
cash based upon the Fair Market Value of such non-cash consideration.

After delivery of the Offeror Acceptance, the parties shall enter into a written
agreement on substantially the same terms as those contained in the Proposal
(the “Acquisition Agreement”). Within 30 days of the receipt of all regulatory
approvals and other conditions precedent set forth in the Acquisition Agreement,
the Transferor shall transfer to the Offeror, against receipt of payment
therefore, all assets and/or Securities as to which an Offeror Acceptance has
been timely given. If the proposed consideration by the

 

1



--------------------------------------------------------------------------------

Transferee includes consideration other than cash, the cash equivalent value of
the non-cash consideration will be determined in good faith by an independent
accounting firm selected jointly by the Offeror and Transferor, which
determination will be binding upon the Offeror and the Transferor, absent fraud
or manifest error. At such closing, all of the parties to the transaction shall
execute such additional documents that are otherwise reasonable necessary or
appropriate and, if applicable, shall deliver certificates or other instruments
evidencing such Securities duly endorsed for transfer and free and clear of all
liens, claims and other Encumbrances (other than those arising hereunder).

If the Offeror does not deliver the Offeror Acceptance prior to the termination
of the Acceptance Period, the Transferor may consummate the Takeover Proposal
with the Transferee, on terms and conditions no more favourable to the
Transferee than are described in the Proposal, within 90 days after expiration
of the Acceptance Period. If the Transferor and Transferee do not consummate the
Takeover Proposal within such 90-day period, and the Transferor still wishes to
consummate such Takeover Proposal, the Transferor must deliver a new Proposal to
the Offeror as set forth in this Schedule 7 and comply with the provisions of
this Schedule 7 with respect to such Proposal and proposed Takeover Offer.

As of the date of this Deed of Undertaking, Mr. Wang Wei Yao and the Offeror
have not agreed to any transactions regarding any World Group Company other than
those reflected in the Deed of Undertaking. Any future transaction involving any
World Group Company will be subject to the Offeror obtaining all required
approvals from its board of directors and shareholders and fairness opinions, as
applicable.

For purposes of this Schedule 7:

“Affiliates” with respect to any specified Person, means a Person that, directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, such specified Person.

“control” (and its derivatives) means the possession, directly or indirectly, of
50% or more of the voting Securities of a Person, or the power, directly or
indirectly, to vote 50% or more of the voting Securities of a Person.

“Fair Market Value” means, as of the date of determination, (a) in the case of
publicly-traded Securities, the average of their last sales prices on the
applicable trading exchange or quotation system in each trading day during the
twenty trading-day period ending on such date and (b) in the case of any other
Securities or property, the fair market value of such Securities or property, as
reasonably determined in good faith by an independent accounting firm selected
jointly by the Offeror and Transferor.

“Takeover Offer” means any bona fide proposal or offer made during the Effective
Period by any Person or Persons relating to (i) a merger, share exchange,
business combination, consolidation, liquidation, dissolution, recapitalization,
reorganization or other similar transaction involving any World Group Company
that would result in (x) the ownership of 20% or more of such World

 

2



--------------------------------------------------------------------------------

Group’s Securities by a third Person or (y) a transaction in which holders of
the Securities of such World Group Company prior to such transaction would own
less than 20% of the outstanding Securities of the resulting or surviving
entity, (ii) an acquisition of, directly or indirectly, 20% or more of any World
Group Company’s Securities or any business or assets that constitute 20% or more
of the consolidated net revenues, net income or net assets of the such World
Group Company, (iii) the issuance by any World Group Company of over 20% of such
World Group Company’s Securities as consideration for the assets or Securities
of another Person, (iv) any tender offer or exchange offer that if consummated
would result in any Person or Persons beneficially owning 20% or more of any
World Group Company’s outstanding Securities, or (v) any proposal or offer to
acquire, lease, exchange, mortgage, pledge, dispose of or otherwise transfer
(including through a joint venture), in any manner, directly or indirectly, 20%
or more of the consolidated net revenues, net income or net assets of any World
Group Company, in a single transaction or a series of related transactions, in
each case other than the transactions contemplated by the Deed of Undertaking.

“World Group Companies” mean that certain group of companies controlled by
Mr. Wang Wei Yao and his Affiliates, namely: (i) Bright World Precision
Machinery Limited, (ii) Jiangsu World Agricultural Machinery Co., Ltd.,
(iii) Jiangsu World Plant Protecting Machinery Co., Ltd., (iv) Jiangsu World
Machinery & Electronics Co., Ltd., and (v) Jiangsu World Engineer Machinery Co.,
Ltd.

 

3



--------------------------------------------------------------------------------

Schedule 8

Shao Jian Jun Employment Agreement

THIS SERVICE AGREEMENT (the “Agreement”) is made on the      day of             
2008 (and shall be effective as of, and contingent upon, the Effective Date)

BETWEEN:

 

(1) [NEWCO], a company incorporated in The British Virgin Islands with
registered number                      and having its registered office at
                    , Tortola, British Virgin Islands (“Parent”);

 

(2) BRIGHT WORLD PRECISION MACHINERY LIMITED, a company incorporated in the
Republic of Singapore (registration number 200409453N) and having its registered
address at c/o Shook Lin & Bok, 1 Robinson Road AIA Tower #18-00, Singapore
048542 (the “Company” and together with Parent, the “Employer”); and

 

(3) SHAO JIANJUN (Passport No. G08089029), of Yimin Road, Danyang, Jiangsu,
People’s Republic of China (“Executive”).

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 In this Agreement:

 

“Board”    means the Board of Directors of Parent. “Effective Date”    means the
date on which Parent acquires no less than 77.42 per cent. of the issued shares
of the Company. “Employment”    means the employment established by this
Agreement. “Group”    means Parent, the Company and all of their respective
subsidiaries. “Group Company”    means any of (i) Parent, (ii) the Company and
(iii) any subsidiary of Parent or the Company. “Person”    means any legal
person, including any individual, corporation, investment fund, partnership,
limited partnership, limited liability company, joint venture, joint stock
company, association, trust, unincorporated entity or other entity. “PRC” or
“China”    means the People’s Republic of China.



--------------------------------------------------------------------------------

“subsidiary”    shall be construed in accordance with section 4 of the BVI
Business Companies Act, 2004 (No. 16 of 2004) and includes regulations made
under such Act. “USD”    means the lawful currency of the United States of
America.

 

1.2 Any reference in this Agreement to an Act of Parliament shall be deemed to
include any statutory modification of re-enactment thereof whenever made.

 

1.3 The headings shall be disregarded in construing this Agreement.

 

2. EMPLOYMENT

Effective as of, and contingent upon, the Effective Date, the Employer shall
employ Executive, and Executive shall serve, as Chief Executive Officer of both
Parent and the Company. Executive also agrees to serve as an officer or director
of any Group Company as the Board may reasonably request. The Employment shall
be subject to the terms contained in this Agreement. The Employment shall,
subject to Sections 8.3 and 9, be for an initial period of five (5) years from
the Effective Date. Thereafter, the Employment shall automatically continue from
year to year unless terminated in accordance with Sections 8.3 or 9.

 

3. DUTIES

 

3.1 Executive shall be the Chief Executive Officer of both Parent and the
Company. Executive shall undertake such responsibilities and perform such duties
as may from time to time be assigned to him by or under the authority of the
Board. Executive’s duties shall include (but not be in any way restricted to):

3.1.1 Using his best endeavors to promote the interests and reputation of the
Group giving at all times the full benefit of his knowledge, expertise and
skill;

3.1.2 Faithfully and diligently exercising such powers and performing such
duties in relation to the Group’s business as the Board may from time to time
require;

3.1.3 Implementing policies established by the Board and translating them into
operational plans and day-to-day directives;

3.1.4 Keeping the operations of the Group under constant review and presenting
to the Board periodic statements, accounts, reports and statistics showing the
progress and performance of the Group;

3.1.5 Making plans for the future development and growth of the Group in
developed and developing markets for the Group’s services;

 

2



--------------------------------------------------------------------------------

3.1.6 Considering and implementing changes in the Group’s organizational
structure and in the allocation of the responsibilities that may be required to
provide for growth and changes on activities, the business environment and
personnel;

3.1.7 Representing the Group in relevant associations, trade and commercial
organizations, trade delegations, charities and public organizations which will
enhance the prestige and recognition of the Group; and

3.1.8 Maintaining and developing good relations with the governmental agencies
and public figures of any country which the Group operates.

 

3.2 Executive shall work such hours as are necessary and appropriate for the
proper and effective performance of Executive’s duties under this Agreement.

 

3.3 During the Employment, Executive shall (i) well and faithfully serve the
Group, (ii) use Executive’s best efforts to promote the Group’s interests, and
(iii) devote Executive’s time, attention and abilities to the affairs of the
Group.

 

4. PLACE OF WORK

 

4.1 Executive’s normal place of work will be at Parent’s offices in
                                ; although Executive may be required to work
from any of the Employer’s premises on a temporary basis should the need arise.
Executive may also be required to travel to clients’ sites and premises in the
course of Executive’s duties and on occasion to attend training sessions and
meetings elsewhere as the Board may determine.

 

5. ANNUAL REMUNERATION

 

5.1 During the Employment, Executive’s base salary shall be at the annual rate
of one million three hundred sixty three thousand three hundred sixty RMB yuan
(RMB1,363,360) (or at such other rate as may from time to time be agreed in
writing between the Employer and Executive). Executive’s base salary shall be
payable in 12 equal monthly installments on the fifteenth day of each month and
shall be deemed to accrue from day to day.

 

5.2 The rate of the Executive’s base salary specified in this Section 5 shall be
reviewed annually by the Board or a committee thereof for potential increases
(but not decreases). The Board is under no obligation to increase the base
salary following such a review.

 

5.3 In addition to the foregoing, the Employer shall pay to Executive for each
financial year of the Employer ending during the Employment, a bonus (the
“Bonus”) equal to one (1) month’s base salary.

 

5.4 The Employer reserves the right to deduct from the base salary and bonus all
such sums that the Employer is entitled and/or required under the laws of PRC or
other applicable law to deduct.

 

3



--------------------------------------------------------------------------------

6. EXPENSES

 

6.1 The Employer shall reimburse Executive any traveling, hotel, entertainment
and other out-of-pocket expenses reasonably incurred by him in the proper
performance of his duties, subject to the terms of the Employer’s expense
reimbursement policy then in effect.

 

7. OTHER BENEFITS

During the Employment, the Employer shall:

 

7.1 Extend such medical and dental benefits as may be approved by the Board to
Executive and Executive’s eligible dependents; and

 

7.2 Pay for the premiums due on such directors and officers liability insurance
coverage as may be approved by the Board from time to time.

 

8. HOLIDAYS AND SICKNESS

 

8.1 Executive shall be entitled in each calendar year to fifteen (15) working
days’ holiday with full salary (in addition to statutory holidays) to be taken
at such reasonable time or times as may be approved by the Board. Executive may
accumulate and carry forward up to fifteen (15) days’ holiday to the following
calendar year provided that all such holiday days shall be taken and cleared
prior to the end of such following calendar year. All holiday days not taken by
such time shall be forfeited. The entitlement to holiday and, on termination of
the Employment, holiday pay in lieu of holiday, shall accrue pro rata throughout
each calendar year of the Employment.

 

8.2 If during the Employment Executive is absent from work due to illness or
injury, Executive must notify the Employer as soon as possible and, if
practicable, on the first working day of incapacity. Executive is entitled to
the normal remuneration due to the Executive under this Agreement during any
period of absence (not exceeding thirty days unless specifically approved by the
Board) from work due to sickness or injury.

 

8.3 If the Executive becomes unable to perform his duties properly by reason of
illness or injury for a period or periods aggregating at least ninety (90) days
in any period of 12 consecutive calendar months then the Employer may terminate
Executive’s employment by giving him not less than one (1) month’s notice
provided that Parent shall withdraw any such notice if during the currency of
the notice Executive returns to full time duties and provides a medical
practitioner’s certificate satisfactory to Parent to the effect that Executive
has fully recovered and that no recurrence of his illness or injury can
reasonably be anticipated.

 

4



--------------------------------------------------------------------------------

9. TERMINATION

 

9.1 Except as otherwise provided in Sections 8.3 and 9.3, the Employment may be
terminated by either party giving the other not less than three (3) months’
notice in writing provided that the Employer shall have the option to pay salary
(pro-rated) in lieu of any required period of notice.

 

9.2 In the event that the Employment is terminated by the Employer under
Section 8.3 or by either party under Section 9.1, the Executive shall be
entitled to receive an amount equal to Bonus for the period commencing on the
first day of the financial year in which the Employment is terminated to the
last day of Employment.

 

9.3 Notwithstanding the other provisions of this Agreement, the Employer may
terminate the Employment forthwith without prior notice (but without prejudice
to the rights and remedies of the Employer for any breach of this Agreement by
Executive, including, but not limited to, Executive’s continuing obligations
under Sections 9.4, 9.5, 2, 3 and 13 hereof) in any of the following cases:

9.3.1 If Executive is convicted or otherwise found guilty by any court or
regulatory authority of any offense involving fraud or dishonesty;

9.3.2 If the Executive becomes bankrupt or has a receiving order made against
him or makes any general composition with his creditors;

9.3.3 If Executive is guilty of any act or omission that brings, or may
reasonably be expected to bring, serious discredit to the Employer or any Group
Company;

9.3.4 If Executive neglects or refuses, without reasonable cause, to attend to
the business of the Employer or any other Group Company;

9.3.5 If Executive flagrantly or persistently fails to observe and perform any
of the duties and responsibilities imposed by this Agreement or which are
imposed by applicable law; or

9.3.6 If Executive otherwise acts in breach of this Agreement so as materially
to prejudice the business of the Employer or any other Group Company.

 

9.4 The Executive shall not, at any time after termination of the Employment for
whatever reason, represent himself as being in any way connected with the
business of any Group Company.

 

9.5 Upon termination of the Employment for whatever reason the Executive shall
forthwith deliver to Parent or its authorized representative such of the
following as are in his possession or control:

9.5.1 All keys, security and computer passes, plans, statistics, documents,
records, papers, magnetic discs, tapes or other software storage media including
any copies thereof which belong to the Group or which relate to the business of
the Group including all copies, records and memoranda (whether or not recorded
in writing or on computer disk or tape) made by Executive of any confidential
information (as described in Section 3.2);

 

5



--------------------------------------------------------------------------------

9.5.2 all credit cards and charge cards provided for the Executive’s use by the
Employer; and

9.5.3 all other property of the Group not previously referred to in this
Section 9.5.

 

10. EXECUTIVE’S POSITION AS DIRECTOR

The rights and duties of Executive as a director of Parent, the Company or any
Group Company shall be subject to the Articles of Association and By-Laws, or
other constituent documents, of the relevant Group Company and shall be separate
from and additional to his rights and duties pursuant to the Employment.
Executive’s salary under this Agreement is inclusive of any remuneration to
which Executive may be entitled as a director of Parent, the Company or any
other Group Company. Upon termination of the Employment for any reason,
Executive shall take all necessary steps to resign as a director of each Group
Company for which Executive is then serving as a director.

 

11. NON-COMPETITION AND OTHER RESTRICTIVE COVENANTS

 

11.1 Executive shall not at any time during the period of the Employment and for
a period commencing upon the date of the termination of the Employment and
ending on the later of (i) the fifth anniversary of the Effective Date or
(ii) the second anniversary of the date of such termination (or in the case of
Section 11.1.4 only, at all times), do or permit any of the following without
the prior written consent of the Board:

11.1.1 Either solely or jointly with or on behalf of any Person, directly or
indirectly, carry on or be engaged or interested in any capacity in any other
business, trade or occupation whatsoever, except (a) in a business, trade or
occupation which does not compete with the business or businesses of the
Employer or any Group Company or (b) except as disclosed or declared in writing
to the Employer or any Group Company prior to the date hereof;

11.1.2 Either solely or jointly with or on behalf of any Person solicit the
business of any Person who is or has been at any time during the period of the
Employment:

(a) a customer, agent or correspondent of the Group or in the habit of dealing
with the Group;

(b) in commercial negotiations with the Employer or any Group Company with a
view to placing business with the Employer or such Group Company; or

 

6



--------------------------------------------------------------------------------

(c) visited by Executive on behalf of the Employer or any Group Company for the
purpose of ascertaining the possibility of such Person doing business with the
Employer or any Group Company, or for the purpose of offering to such Person
goods or services similar to or competing with those of the business or
businesses of the Employer or any Group Company;

11.1.3 Either on Executive’s own account or in conjunction with or on behalf of
any other Person solicit or entice away, or attempt to solicit or entice away,
from the Group any Person who was employed in an executive, technical or
managerial capacity in the Group at the time of such solicitation, whether or
not such Person would commit a breach of his contract of employment by reason of
leaving such employment;

11.1.4 At any time hereafter in relation to any trade, business or company, use
a name in such a way as to be capable of being or likely to be confused with the
name of any Group Company (and Executive hereby agrees to use commercially
reasonable efforts to ensure that no such name shall be used by any Person with
whom Executive is becomes so connected); or

11.1.5 Cause or permit any Person directly or indirectly under his control or in
which he has any beneficial interests to do any of the foregoing acts or things.

 

11.2 Each covenant contained in Section 11.1 shall be read and construed
independently of the other covenants therein contained so that if one or more
should be held to be invalid as an unreasonable restraint of trade or for any
other reason whatsoever then the remaining covenants shall be valid to the
extent that they are not held to be so invalid.

 

11.3 While the covenants in Section 11.1 are considered by the Employer and
Executive to be reasonable in all the circumstances, if one or more provisions
of Section 11.1 should be held invalid as an unreasonable restraint of trade or
for any other reason whatsoever but would have been held valid if part of the
wording thereof had been deleted or the period thereof reduced or the range of
activities or area dealt with thereby reduced in scope, the said covenants shall
apply with such modifications as may be necessary to make them valid and
effective.

 

12. CONFIDENTIALITY

 

12.1 Executive shall keep secret and shall not, during the period of Employment
or afterwards for whatever reason, use for his own or another’s advantage, or
reveal to any Person, any of the trade secrets, business methods or information
which Executive knows or ought reasonably to have known to be confidential
concerning the business or affairs of the Group so far as they shall have come
to his knowledge during the Employment. The restrictions contained in this
Section 12.1 shall not apply:

12.1.1 To any disclosure or use authorized by the Board or required by law; or

 

7



--------------------------------------------------------------------------------

12.1.2 To any trade secrets, business methods or information which may lawfully
have come into the public domain other than by a breach of this Agreement.

 

12.2 For the purpose of this Section 12, confidential information includes but
is not limited to any documentation or information marked as confidential and
information received or developed by the Group which is not publicly available
and relates to processes, equipment and techniques used by the Group in the
course of the Group’s business including but not limited to designs for product
and manufacturing plant, technical data and marketing information such as
customer lists, financial information and business plans.

 

13. INTELLECTUAL PROPERTY

 

13.1 Subject to Section 13.3, all intellectual property rights throughout the
world in the Information and the Inventions shall vest and be the absolute
property of the Group. Upon the request of the Employer, Executive shall at the
expense of the Employer execute all documents and do all such acts and things
required to vest or perfect the vesting of such intellectual property rights
legally and exclusively in the Group or any nominee or assignee of the Group.

 

13.2 The nature of any Inventions made or discovered by Executive which in any
way relates or may be related to any product, process, or business of any Group
Company shall forthwith be notified by Executive to the Employer.

 

13.3 In cases in which the Invention belongs to Executive, the Group shall be
entitled to negotiate with Executive with a view to acquiring all or any rights,
title and benefit in the Invention. Executive shall not, without the prior
consent in writing of the Board, disclose the same to any third party except to
a chartered patent agent for the purpose of seeking protection for the Invention
nor use the same for his own personal benefit or otherwise until the Board has
in writing declined to negotiate or acquire the Invention or upon the expiry of
three (3) months from the date of disclosure to the Board, whichever is the
sooner, except that if negotiations are entered into, no disclosure of the
Invention to any third party shall be made until the conclusion of such
negotiations except to the extent that such disclosure is authorized in writing
by the Board.

 

13.4 The copyright in any computer programs, drawings, diagrams or other works
made or originated by Executive at any time during the continuance of the
Agreement (whether during normal working hours or not) relating to or capable of
being used in the business of any Group Company shall vest in the Group (whether
or not the work was made by the direction of the Employer or was intended to
benefit the Group) and Executive shall, if called upon so to do by the Board, at
any time hereafter execute such documents and do all acts and things at the
Employer’s cost as the Board may require to establish to confirm the ownership
of such copyright in the Group.

 

8



--------------------------------------------------------------------------------

13.5 For the purpose of this Section 13, “Inventions” shall mean all patentable
and non-patentable inventions, discoveries and improvements, processes and
know-how, copyright works (including, without limitation, computer programs),
new designs and the like discovered or created by Executive in the course of the
Employment or for the Group or discovered or created as a result (whether
directly or indirectly) of anything done by him in pursuance of his duties
hereunder and/or based (directly or indirectly) on any item of the Information
or which in any way relates or may be related to any product, process or
business of any Group Company, and “Information” shall include all
communications and information, whether written, visual or oral and all other
material supplied to or obtained by Executive in the course of the Employment
and duties hereunder.

 

14. MISCELLANEOUS

 

14.1 This Agreement shall from the Effective Date operate in substitution for
any terms of service previously in force between the Company and Executive, but
without prejudice to the rights, liabilities and obligations (if any) of either
party accrued prior to that date. This Agreement constitutes the entire
agreement and understanding between the parties as to its subject matter and
both parties acknowledge that none of them has entered into this Agreement in
reliance upon any representation, warranty or covenant which is not set out in
this Agreement or referred to in this Agreement as forming part of the contract
of employment of Executive with the Employer.

 

14.2 The various provisions of this Agreement are severable and if any provision
is held to be invalid or unenforceable by any court of competent jurisdiction
then such invalidity or unenforceability shall not affect the remaining
provisions of this Agreement.

 

14.3 The waiver by the Employer of any breach of any term of this Agreement
shall not prevent the subsequent enforcement of that term and shall not be
deemed a waiver of any subsequent breach.

 

14.4 No variation or amendment of this Agreement or oral promise or commitment
related to it shall be valid unless made in writing and signed by or on behalf
of both Executive and the Employer.

 

14.5 Except as provided in the last sentence of this Section 14.5, any dispute,
claim or controversy arising in connection with this Agreement shall be settled
by arbitration in Hong Kong in accordance with the [[UNCITRAL Arbitration Rules
and the Hong Kong International Arbitration Centre Procedures for the
Administration of International Arbitration] OR [the Domestic Arbitration Rules
of the Hong Kong International Arbitration Centre]] (except as modified herein).
Arbitration shall be the sole method of resolving disputes not settled by mutual
agreement. The determination of the arbitrators shall be final, not subject to
appeal, and binding on all parties and may be enforced by appropriate judicial
order of any court of competent jurisdiction. Notwithstanding the foregoing, in
the event of any claim or controversy arising in connection with this Agreement
for which the remedy is equitable or injunctive relief, the aggrieved party
shall be entitled to seek injunctive or other equitable relief from any court of
competent jurisdiction.

 

9



--------------------------------------------------------------------------------

14.6 Any notice to be given hereunder to Executive may be served by personal
delivery or by registered mail to Executive at Executive’s address as set out at
the beginning of this Agreement (or such other address as Executive may provide
to Parent); and any notice to be given to the Employer may be served by being
left at or sent by registered mail to Parent’s address as set out at the
beginning of this Agreement (or such other address as Parent provides to
Executive). Any notice served by hand shall be deemed to have been served on the
date of service, and any notice served by mail shall be deemed to have been
served on the day (excluding Sundays and public holidays) next following the
date of mailing.

 

14.7 This Agreement shall be governed by and construed in accordance with the
laws of the British Virgin Islands.

 

14.8 Except as otherwise provided herein, a person who is not a party has no
right to enforce or to enjoy the benefit of any term of this Agreement.

(Execution page follows)

 

10



--------------------------------------------------------------------------------

IN WITNESS whereof this Service Agreement has been entered into on the date
stated at the beginning.

 

 

SIGNED by  

 

  for and on behalf of [NEWCO]    

 

SIGNED by  

 

  for and on behalf of

BRIGHT WORLD PRECISION MACHINERY LIMITED

SIGNED by SHAO JIAN JUN

 

11



--------------------------------------------------------------------------------

Schedule 9

TERRITORY OF THE BRITISH VIRGIN ISLANDS

THE BVI BUSINESS COMPANIES ACT, 2004

MEMORANDUM OF ASSOCIATION

OF

[COMPANY NAME ]

A COMPANY LIMITED BY SHARES

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Memorandum of Association and the attached Articles of Association,
if not inconsistent with the subject or context:

“Act” means the BVI Business Companies Act, 2004 (No. 16 of 2004) and includes
the regulations made under the Act;

“Articles” means the attached Articles of Association of the Company;

“Board of Directors” means the board of directors of the Company;

“business day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close;

“by electronic means” means by any form of communication, not directly involving
the physical transmission of paper, that creates a record that may be retained,
retrieved and reviewed by a recipient thereof, and that may be directly
reproduced in paper form by such a recipient through an automated process,
including but not limited to transmission by telex, facsimile telecommunication,
electronic mail, telegram and cablegram;

“Chairman of the Board” has the meaning specified in Regulation 12;

“Deed of Undertaking” means that certain Deed of Undertaking, dated July 20,
2009, between China Holdings Acquisition Inc., on the one hand, and World
Sharehold Limited, Mr. Wang Wei Yao and Mr. Shao Jian Jun, on the other hand.

“Direct Registration System” means a system which provides for electronic direct
registration of eligible securities in a Shareholder’s name on the books of the
transfer agent and allows shares to be transferred between a transfer agent and
broker electronically, thereby eliminating the need for share certificates;



--------------------------------------------------------------------------------

“Distribution” in relation to a distribution by the Company to a Shareholder
means the direct or indirect transfer of an asset, other than Shares, to or for
the benefit of the Shareholder, or the incurring of a debt to or for the benefit
of a Shareholder, in relation to Shares held by a Shareholder, and whether by
means of the purchase of an asset, the purchase, redemption or other acquisition
of Shares, a transfer of indebtedness or otherwise, and includes a dividend;

“Eligible Person” or “Person” means individuals, corporations, trusts, the
estates of deceased individuals, partnerships and unincorporated associations of
persons;

“fair market value” means, as of the date of determination, in the case of the
Shares, the average of the last sales prices on the Stock Exchange in each
trading day during the five trading-day period ending on such date.

“immediate family member” means any child, stepchild, parent, stepparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law.

“Memorandum” means this Memorandum of Association of the Company;

“Registrar” means the Registrar of Corporate Affairs appointed under section 229
of the Act;

“Resolution of Directors” means either:

 

  (a) a resolution approved at a duly convened and constituted meeting of
directors of the Company or of a committee of directors of the Company by the
affirmative vote of a majority of the directors present at the meeting who voted
except that where a director is given more than one vote, he shall be counted by
the number of votes he casts for the purpose of establishing a majority; or

 

  (b) a resolution consented to in writing by all directors or by all members of
a committee of directors of the Company, as the case may be;

“Resolution of Shareholders” means a resolution approved at a duly convened and
constituted meeting of the Shareholders of the Company by the affirmative vote
of a majority of in excess of 50% of the votes of the Shares entitled to vote
thereon which were present at the meeting and were voted;

“Seal” means any seal which has been duly adopted as the common seal of the
Company;

 

2



--------------------------------------------------------------------------------

“Securities” means Shares and debt obligations of every kind of the Company, and
including without limitation options, warrants and rights to acquire Shares or
debt obligations;

“Share” means a share issued or to be issued by the Company;

“Shareholder” means an Eligible Person whose name is entered in the register of
members of the Company as the holder of one or more Shares or fractional Shares;

“Stock Exchange” means the applicable trading exchange or quotation system,
including the New York Stock Exchange or any successor body carrying on its
functions;

“Treasury Share” means a Share that was previously issued but was repurchased,
redeemed or otherwise acquired by the Company and not cancelled; and

“written” or any term of like import includes information generated, sent,
received or stored by electronic, electrical, digital, magnetic, optical,
electromagnetic, biometric or photonic means, including electronic data
interchange, electronic mail, telegram, telex or telecopy, and “in writing”
shall be construed accordingly.

 

1.2 In the Memorandum and the Articles, unless the context otherwise requires a
reference to:

 

  (a) a “Regulation” is a reference to a regulation of the Articles;

 

  (b) a “Clause” is a reference to a clause of the Memorandum;

 

  (c) voting by Shareholders is a reference to the casting of the votes attached
to the Shares held by the Shareholder voting;

 

  (d) the Act, the Memorandum or the Articles is a reference to the Act or those
documents as amended or, in the case of the Act any re-enactment thereof; and

 

  (e) the singular includes the plural and vice versa.

 

1.3 Any words or expressions defined in the Act unless the context otherwise
requires bear the same meaning in the Memorandum and the Articles unless
otherwise defined herein.

 

1.4 Headings are inserted for convenience only and shall be disregarded in
interpreting the Memorandum and the Articles.

 

3



--------------------------------------------------------------------------------

2. NAME

The name of the Company is [ COMPANY NAME ].

 

3. STATUS

The Company is a company limited by shares.

 

4. REGISTERED OFFICE AND REGISTERED AGENT

 

4.1 The first registered office of the Company is at Craigmuir Chambers, Road
Town, Tortola, British Virgin Islands, the office of the first registered agent.

 

4.2 The first registered agent of the Company is Harneys Corporate Services
Limited of Craigmuir Chambers, P.O. Box 71, Road Town, Tortola, British Virgin
Islands.

 

4.3 The Company may by Resolution of Shareholders or by Resolution of Directors
change the location of its registered office or change its registered agent.

 

4.4 Any change of registered office or registered agent will take effect on the
registration by the Registrar of a notice of the change filed by the existing
registered agent or a legal practitioner in the British Virgin Islands acting on
behalf of the Company.

 

5. CAPACITY AND POWERS

 

5.1 Subject to the Act and any other British Virgin Islands legislation, the
Company has, irrespective of corporate benefit:

 

  (a) full capacity to carry on or undertake any business or activity, do any
act or enter into any transaction; and

 

  (b) for the purposes of paragraph (a), full rights, powers and privileges.

 

5.2 For the purposes of section 9(4) of the Act, there are no limitations on the
business that the Company may carry on.

 

6. NUMBER AND CLASSES OF SHARES

 

6.1 Shares in the Company shall be issued in United States Dollars.

 

6.2 The Company is authorised to issue a maximum of              Shares of a
single class, with a par value of $0.001 per share.

 

6.3 The Company may issue fractional Shares and a fractional Share shall have
the corresponding fractional rights, obligations and liabilities of a whole
share of the same class or series of shares.

 

6.4 Shares may be issued in one or more series of Shares as the directors may by
Resolution of Directors determine from time to time.

 

4



--------------------------------------------------------------------------------

7. RIGHTS OF SHARES

 

7.1 Each Share in the Company confers upon the Shareholder:

 

  (a) the right to one vote at a meeting of the Shareholders or on any
Resolution of Shareholders;

 

  (b) the right to an equal share in any dividend paid by the Company; and

 

  (c) the right to an equal share in the distribution of the surplus assets of
the Company on its liquidation.

 

7.2 The Company may by Resolution of Directors redeem, purchase or otherwise
acquire all or any of the Shares in the Company subject to Regulation 3 of the
Articles.

 

8. VARIATION OF RIGHTS

If at any time the Shares are divided into different classes, the rights
attached to any class may only be varied, whether or not the Company is in
liquidation, with the consent in writing of or by a resolution passed at a
meeting by the holders of not less than 50% of the issued Shares in that class.

 

9. RIGHTS NOT VARIED BY THE ISSUE OF SHARES PARI PASSU

The rights conferred upon the holders of the Shares of any class shall not,
unless otherwise expressly provided by the terms of issue of the Shares of that
class, be deemed to be varied by the creation or issue of further Shares ranking
pari passu therewith.

 

10. REGISTERED SHARES

 

10.1 The Company shall issue registered Shares only.

 

10.2 The Company is not authorised to issue bearer Shares, convert registered
Shares to bearer Shares or exchange registered Shares for bearer Shares.

 

11. TRANSFER OF SHARES

 

11.1 Subject to Sub-Regulations 6.3 and 6.4 of the Articles, the Company shall,
on receipt of an instrument of transfer complying with Sub-Regulation 6.1 of the
Articles, enter the name of the transferee of a Share in the register of members
unless the directors resolve to refuse or delay the registration of the transfer
for reasons that shall be specified in a Resolution of Directors.

 

11.2 The directors may not resolve to refuse or delay the transfer of a Share
unless the Shareholder has failed to pay an amount due in respect of the Share.

 

5



--------------------------------------------------------------------------------

12. AMENDMENT OF THE MEMORANDUM AND THE ARTICLES

 

12.1 Subject to Clause 8, the Company may amend the Memorandum or the Articles
by Resolution of Shareholders.

 

12.2 Any amendment of the Memorandum or the Articles will take effect on the
registration by the Registrar of a notice of amendment, or restated Memorandum
and Articles, filed by the registered agent.

Signed for HARNEYS CORPORATE SERVICES LIMITED of Craigmuir Chambers, Road Town,
Tortola, British Virgin Islands for the purpose of incorporating a BVI Business
Company under the laws of the British Virgin Islands on [ INCORP DATE ]:

 

Incorporator

 

[ INCORPORATOR ] Authorised Signatory HARNEYS CORPORATE SERVICES LIMITED

 

6



--------------------------------------------------------------------------------

[ This page has been intentionally left blank ]



--------------------------------------------------------------------------------

TERRITORY OF THE BRITISH VIRGIN ISLANDS

THE BVI BUSINESS COMPANIES ACT, 2004

ARTICLES OF ASSOCIATION

OF

[ COMPANY NAME ]

A COMPANY LIMITED BY SHARES

 

1. REGISTERED SHARES

 

1.1 Every Shareholder is entitled to a certificate signed by a director or
officer of the Company, or any other Eligible Person authorised by Resolution of
Directors, or under the Seal specifying the number of Shares held by him and the
signature of the director, officer or authorised Eligible Person and the Seal
may be facsimiles.

 

2. SHARES

 

2.1 Shares and other Securities may be issued at such times, to such Eligible
Persons, for such consideration and on such terms as the directors may by
Resolution of Directors determine.

 

2.2 Section 46 of the Act (Pre-emptive rights) does not apply to the Company.

 

2.3 A Share may be issued for consideration in any form, including money, a
promissory note, or other written obligation to contribute money or property,
real property, personal property (including goodwill and know-how), services
rendered or a contract for future services.

 

2.4 The consideration for a Share with par value shall not be less than the par
value of the Share. If a Share with par value is issued for consideration less
than the par value, the Eligible Person to whom the Share is issued is liable to
pay to the Company an amount equal to the difference between the issue price and
the par value.

 

2.5 No Shares may be issued for a consideration other than money, unless a
Resolution of Directors has been passed stating:

 

  (a) the amount to be credited for the issue of the Shares;

 

  (b) the determination of the directors of the reasonable present cash value of
the non-money consideration for the issue; and

 

1



--------------------------------------------------------------------------------

  (c) that, in the opinion of the directors, the present cash value of the
non-money consideration for the issue is not less than the amount to be credited
for the issue of the Shares.

 

2.6 The Company shall keep a register (the “register of members”) containing:

 

  (a) the names and addresses of the Eligible Persons who hold Shares;

 

  (b) the number of each class and series of Shares held by each Shareholder;

 

  (c) the date on which the name of each Shareholder was entered in the register
of members; and

 

  (d) the date on which any Eligible Person ceased to be a Shareholder.

 

2.7 The register of members may be in any such form as the directors may
approve, but if it is in magnetic, electronic or other data storage form, the
Company must be able to produce legible evidence of its contents. Until the
directors otherwise determine, the magnetic, electronic or other data storage
form shall be the original register of members.

 

2.8 A Share is deemed to be issued when the name of the Shareholder is entered
in the register of members.

 

2.9 Nothing in these Articles shall require title to any Shares or other
securities of the Company to be evidenced by a certificate if the Act and the
rules of the Stock Exchange permit otherwise.

 

2.10 Subject to the Act and the rules of the Stock Exchange, the Board without
further consultation with the holders of any Shares or securities of the Company
may resolve that any class or series of Shares or other securities of the
Company from time to time in issue or to be issued (including Shares in issue at
the date of the adoption of these Articles) may be issued, held, registered,
converted to, transferred or otherwise dealt with in uncertificated form in
accordance with the regulations and practices instituted by the operator of the
Direct Registration System and no provision of these Articles will apply to any
uncertificated Share or other securities of the Company to the extent that they
are inconsistent with the holding of such Shares or other securities in
uncertificated form or the transfer of title to any such Shares or other
securities by means of a Direct Registration System or any provision of such
Direct Registration System’s regulations.

 

2.11

Conversion of Shares held in certificated form into shares held in
uncertificated form, and vice versa, may be made in such manner as the Board of
Directors may, in its absolute discretion, think fit (subject always to the
regulations and the requirements of the Direct Registration System concerned).
The Company shall enter on the register of members how many Shares are held by
each Shareholder in uncertificated form and in certificated form and shall
maintain the register of members in each case as is required by the regulations
of the Direct Registration System concerned. Notwithstanding any provision of

 

2



--------------------------------------------------------------------------------

 

these Articles, a class or series of Shares shall not be treated as two classes
by virtue only of that class or series comprising both certificated Shares and
uncertificated Shares or as a result of any provision of these Articles or the
Regulations which apply only in respect of certificated or uncertificated
Shares.

 

2.12 Any Shareholder receiving a share certificate for certificated Shares shall
indemnify and hold the Company and its directors and officers harmless from any
loss or liability which it or they may incur by reason of any wrongful or
fraudulent use or representation made by any Eligible Person by virtue of the
possession thereof.

 

2.13 Subject to the provisions of Sub-Regulation 6.2, if a share certificate for
certificated Shares is defaced, worn out, lost or destroyed it may be replaced
without fee but on such terms (if any) as to evidence and indemnity and to
payment of any exceptional out-of-pocket expenses of the Company in
investigating such evidence and preparing such indemnity as the Board of
Directors may think fit and, in case of defacement or wearing out, on delivery
up of the old certificate to the Company.

 

2.14 All forms of certificate for Shares or loan capital or other securities of
the Company (other than letters of allotment, scrip certificates and other like
documents) shall be issued under the Seal or in such other manner as the Board
of Directors may authorise. The Board of Directors may by Resolution of
Directors determine, either generally or in any particular case or cases, that
any signatures on any such certificate need not be autographic but may be
affixed to such certificate by some mechanical or electronic means or may be
printed thereon or that such certificate need not be signed by any Eligible
Person.

 

2.15 If several Eligible Persons are registered as joint holders of any Shares,
any one of such Eligible Persons may give an effectual receipt for any dividend
or other Distribution payable in respect of such Shares.

 

3. REDEMPTION OF SHARES AND TREASURY SHARES

 

3.1 The Company may purchase, redeem or otherwise acquire and hold its own
Shares save that the Company may not, except pursuant to Sub-Regulation 3.7,
purchase, redeem or otherwise acquire its own Shares without the consent of
Shareholders whose Shares are to be purchased, redeemed or otherwise acquired
unless the Company is permitted by the Act or any other provision in the
Memorandum or Articles to purchase, redeem or otherwise acquire the Shares
without their consent.

 

3.2 The Company may only offer to purchase, redeem or otherwise acquire Shares
if the Resolution of Directors authorising the purchase, redemption or other
acquisition contains a statement that the directors are satisfied, on reasonable
grounds, that immediately after the acquisition the value of the Company’s
assets will exceed its liabilities and the Company will be able to pay its debts
as they fall due.

 

3



--------------------------------------------------------------------------------

3.3 Sections 60 (Process for acquisition of own shares), 61 (Offer to one or
more shareholders) and 62 (Shares redeemed otherwise than at the option of
company) of the Act shall not apply to the Company.

 

3.4 Shares that the Company purchases, redeems or otherwise acquires pursuant to
this Regulation may be cancelled or held as Treasury Shares except to the extent
that such Shares are in excess of 50% of the issued Shares in which case they
shall be cancelled but they shall be available for reissue.

 

3.5 All rights and obligations attaching to a Treasury Share are suspended and
shall not be exercised by the Company while it holds the Share as a Treasury
Share.

 

3.6 Treasury Shares may be transferred by the Company on such terms and
conditions (not otherwise inconsistent with the Memorandum and the Articles) as
the Company may by Resolution of Directors determine.

 

3.7 Where:

 

  (a) the Company undertakes any division of the issued Shares pursuant to
section 40A of the Act, and

 

  (b) pursuant such division a Shareholder holds a total number of Shares which
includes a fractional Share,

the Company may compulsorily redeem such fractional Share so that (subsequent to
such redemption) the Shareholder holds a whole number of Shares. Where the
Company compulsorily redeems a fractional Share under this Regulation, the price
at which such fractional Share is redeemed shall be calculated on the basis of
the fair market value per Share (rounded up to the nearest tenth).

 

4. MORTGAGES AND CHARGES OF SHARES

 

4.1 Shareholders may mortgage or charge their Shares.

 

4.2 There may be entered in the register of members at the written request of
the Shareholder:

 

  (a) a statement that the Shares held by him are mortgaged or charged;

 

  (b) the name of the mortgagee or chargee; and

 

  (c) the date on which the particulars specified in subparagraphs (a) and
(b) are entered in the register of members.

 

4



--------------------------------------------------------------------------------

4.3 Where particulars of a mortgage or charge are entered in the register of
members, such particulars may be cancelled:

 

  (a) with the written consent of the named mortgagee or chargee or anyone
authorised to act on his behalf; or

 

  (b) upon evidence satisfactory to the directors of the discharge of the
liability secured by the mortgage or charge and the issue of such indemnities as
the directors shall consider necessary or desirable.

 

4.4 Whilst particulars of a mortgage or charge over Shares are entered in the
register of members pursuant to this Regulation:

 

  (a) no transfer of any Share the subject of those particulars shall be
effected;

 

  (b) the Company may not purchase, redeem or otherwise acquire any such Share;
and

 

  (c) no replacement certificate shall be issued in respect of such Shares,

without the written consent of the named mortgagee or chargee.

 

5. FORFEITURE

 

5.1 Shares that are not fully paid on issue are subject to the forfeiture
provisions set forth in this Regulation and for this purpose Shares issued for a
promissory note, other written obligation to contribute money or property or a
contract for future services are deemed to be not fully paid.

 

5.2 A written notice of call specifying the date for payment to be made shall be
served on the Shareholder who defaults in making payment in respect of the
Shares.

 

5.3 The written notice of call referred to in Sub-Regulation 5.2 shall name a
further date not earlier than the expiration of 14 days from the date of service
of the notice on or before which the payment required by the notice is to be
made and shall contain a statement that in the event of non-payment at or before
the time named in the notice the Shares, or any of them, in respect of which
payment is not made will be liable to be forfeited.

 

5.4 Where a written notice of call has been issued pursuant to
Sub-Regulation 5.3 and the requirements of the notice have not been complied
with, the directors may, at any time before tender of payment, forfeit and
cancel the Shares to which the notice relates.

 

5.5 The Company is under no obligation to refund any moneys to the Shareholder
whose Shares have been cancelled pursuant to Sub-Regulation 5.4 and that
Shareholder shall be discharged from any further obligation to the Company.

 

5



--------------------------------------------------------------------------------

6. TRANSFER OF SHARES

 

6.1 Shares of the Company shall be transferable in the manner prescribed by law,
the Memorandum and these Articles. Transfers of Shares shall be made on the
books of the Company only by the Person named in the certificate or by his
attorney lawfully constituted in writing and upon the surrender of the
certificate therefor, which shall be canceled before a new certificate shall be
issued. Upon surrender to the Company or the transfer agent of the Company of a
certificate for shares duly endorsed or accompanied by proper evidence of
succession, assignment or authority to transfer, it shall be the duty of the
Company to issue a new certificate (or uncertificated shares) to the Person
entitled thereto, cancel the old certificate and record the transactions upon
its books, unless the Company has a duty to inquire as to adverse claims with
respect to such transfer which has not been discharged. The Company shall have
no duty to inquire into adverse claims with respect to such transfer unless
(a) the Company has received a written notification of an adverse claim at a
time and in a manner which affords the Company a reasonable opportunity to act
on it prior to the issuance of a new, reissued or re-registered share
certificate and the notification identifies the claimant, the registered owner
and the issue of which the Share or Shares is a part and provides an address for
communications directed to the claimant; or (b) the Company has required and
obtained, with respect to a fiduciary, a copy of a will, trust, indenture,
articles of co-partnership, bylaws or other controlling instruments, for a
purpose other than to obtain appropriate evidence of the appointment or
incumbency of the fiduciary, and such documents indicate, upon reasonable
inspection, the existence of an adverse claim. The Company may discharge any
duty of inquiry by any reasonable means, including notifying an adverse claimant
by registered or certified mail at the address furnished by him or, if there be
no such address, at his residence or regular place of business that the security
has been presented for registration of transfer by a named Person, and that the
transfer will be registered unless within thirty days from the date of mailing
the notification, either (a) an appropriate restraining order, injunction or
other process issues from a court of competent jurisdiction; or (b) an indemnity
bond, sufficient in the Company’s judgment to protect the Company and any
transfer agent, registrar or other agent of the Company involved from any loss
which it or they may suffer by complying with the adverse claim, is filed with
the Company.

Upon the receipt of proper transfer instructions from the registered owner of
uncertificated shares, such uncertificated shares shall be cancelled, issuance
of new equivalent uncertificated shares or certificated shares shall be made to
the Shareholder entitled thereto and the transaction shall be recorded upon the
books of the Company. If the Company has a transfer agent or registrar acting on
its behalf, the signature of any officer or representative thereof may be in
facsimile.

The Board of Directors may appoint a transfer agent and one or more co-transfer
agents and registrar and one or more co-registrars and may make or authorize
such agent to make all such rules and regulations deemed expedient concerning
the issue, transfer and registration of shares of stock.

 

6



--------------------------------------------------------------------------------

6.2 The Board of Directors may direct a new certificate or uncertificated Shares
be issued in place of any certificate or certificates theretofore issued by the
Company alleged to have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the Person claiming the certificate of stock to be
lost, stolen or destroyed. When authorizing such issue of a new certificate, the
Board of Directors may, in its discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen or destroyed
certificate, or his legal representative, to advertise the same in such manner
as the Board of Directors shall require and/or to give the Company a bond in
such sum as it may direct as indemnity against any claim that may be made
against the Company with respect to the certificate alleged to have been lost,
stolen or destroyed.

 

6.3 In the case of uncertificated Shares, and subject to the Act, a Shareholder
shall be entitled to transfer its Shares and other securities by means of a
Direct Registration System and the operator of the Direct Registration System
shall act as agent of the Shareholders for the purposes of the transfer of
Shares or other securities.

 

6.4 Any provision in these Articles in relation to the Shares shall not apply to
any uncertified Shares to the extent that they are inconsistent with the holding
of any Shares in uncertificated form, the transfer of title to any Shares by
means of a Direct Registration System and any provision of such Direct
Registration System’s regulations.

 

6.5 The transfer of a Share is effective when the name of the transferee is
entered on the register of members.

 

7. MEETINGS AND CONSENTS OF SHAREHOLDERS

 

7.1 Place of Meetings. All meetings of the Shareholders shall be held at such
time and place as shall be designated from time to time by the Board of
Directors, within or outside the British Virgin Islands, and stated in the
notice of the meeting or in a duly executed waiver of notice thereof.

 

7.2 Annual Meetings.

 

  (a) A meeting of the Shareholders may be designated as an “annual meeting”.
Such annual meeting of Shareholders shall be held on such date and at such time
as may be fixed by the Board of Directors and stated in the notice of the
meeting, for the purpose of electing directors and for the transaction of only
such other business as is properly brought before the meeting in accordance with
these Articles.

 

  (b) Written notice of an annual meeting stating the place, date and hour of
the meeting, shall be given to each Shareholder entitled to vote at such meeting
not less than ten (10) nor more than sixty (60) days before the date of the
annual meeting.

 

7



--------------------------------------------------------------------------------

 

(c)

To be properly brought before the annual meeting, business must be either
(i) specified in the notice of annual meeting (or any supplement or amendment
thereto) given by or at the direction of the Board of Directors, (ii) otherwise
brought before the annual meeting by or at the direction of the Board of
Directors, or (iii) otherwise properly brought before the annual meeting by a
Shareholder. In addition to any other applicable requirements, for business to
be properly brought before an annual meeting by a Shareholder, the Shareholder
must have given timely notice thereof in writing to the secretary of the
Company. To be timely, a Shareholder’s notice must be delivered to or mailed and
received at the principal executive offices of the Company not later than the
close of business on the 60th day nor earlier than the opening of business on
the 90th day before the anniversary date of the immediately preceding annual
meeting of Shareholders; provided, however, that in the event that the annual
meeting is called for a date that is not within 30 days before or after such
anniversary date, notice by the Shareholder to be timely must be so received not
earlier than the opening of business on the 90th day before the meeting and not
later than the later of (i) the close of business on the 60th day before the
meeting or (ii) the close of business on the tenth day following the day on
which public announcement of the date of the annual meeting of Shareholders is
first made by the Company. A Shareholder’s notice to the secretary shall set
forth (a) as to each matter the Shareholder proposes to bring before the annual
meeting (i) a brief description of the business desired to be brought before the
annual meeting and the reasons for conducting such business at the annual
meeting, and (ii) any material interest of the Shareholder in such business, and
(b) as to the Shareholder giving the notice (i) the name and record address of
the Shareholder and (ii) the class, series and number of Shares of the Company
which are beneficially owned by the Shareholder. Notwithstanding anything in
these Articles to the contrary, no business shall be conducted at the annual
meeting except in accordance with the procedures set forth in this
Sub-Regulation 7.2(c). The officer of the Company presiding at an annual meeting
shall, if the facts warrant, determine and declare to the annual meeting that
business was not properly brought before the annual meeting in accordance with
the provisions of this Sub-Regulation 7.2(c), and if such officer should so
determine, such officer shall so declare to the annual meeting and any such
business not properly brought before the meeting shall not be transacted.

 

7.3 Special Meetings.

 

  (a)

A meeting of the Shareholders may be designated as a “special meeting”. Such
special meetings of the Shareholders, for any purpose or purposes, unless
otherwise prescribed by the Act, Memorandum or by the Articles, may only be
called

 

8



--------------------------------------------------------------------------------

 

by a majority of the entire Board of Directors, or the Chief Executive Officer,
and shall be called by the secretary at the request in writing of Shareholders
owning at least 30% of the shares in the Company issued and outstanding and
entitled to vote. Such request shall state the purpose or purposes of the
proposed meeting.

 

  (b) Unless otherwise provided by law, written notice of a special meeting of
Shareholders, stating the time, place and purpose or purposes thereof, shall be
given to each Shareholder entitled to vote at such meeting, not less than
ten (10) or more than sixty (60) days before the date fixed for the meeting.
Business transacted at any special meeting of Shareholders shall be limited to
the purposes stated in the notice.

 

7.4 Fixing Record Date. In order that the Company may determine the Shareholders
entitled to notice or to vote at any meeting of Shareholders or any adjournment
thereof, or entitled to receive payment of any dividend or other Distribution or
allotment of any rights, or entitled to exercise any rights in respect of any
change, conversion or exchange of Shares or for the purpose of any other lawful
action, the Board of Directors may fix a record date, which record date shall
not precede the date upon which the Resolution of Directors fixing the record is
adopted by the Board of Directors, and which record date shall not be more than
sixty (60) nor less than ten (10) days before the date of such meeting, nor more
than ten (10) days after the date upon which the resolution fixing the record
date of action with a meeting is adopted by the Board of Directors, nor more
than sixty (60) days prior to any other action. If no record date is fixed:

 

  (a) The record date for determining Shareholders entitled to notice of or to
vote at a meeting of Shareholders shall be at the close of business on the day
next preceding the day on which notice is given, or, if notice is waived in
accordance with Sub-Regulation 7.5, at the close of business on the day next
preceding the day on which the meeting is held.

 

  (b) The record date for determining Shareholders for any other purpose shall
be at the close of business on the day on which the Board of Directors adopts
the resolution relating thereto.

A determination of Shareholders of record entitled to notice of or to vote at a
meeting of Shareholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.

 

7.5 A meeting of Shareholders held in contravention of the requirement to give
notice is valid if Shareholders holding at least 90% of the total voting rights
on all the matters to be considered at the meeting have waived notice of the
meeting and, for this purpose, the presence of a Shareholder at the meeting
shall constitute waiver in relation to all the Shares which that Shareholder
holds.

 

9



--------------------------------------------------------------------------------

7.6 Notwithstanding anything herein to the contrary, the inadvertent failure of
a director who convenes a meeting to give notice of a meeting to a Shareholder
or another director, or the fact that a Shareholder or another director has not
received notice, does not invalidate the meeting.

 

7.7 A Shareholder may be represented at a meeting of Shareholders by a proxy who
may speak and vote on behalf of the Shareholder.

 

7.8 The instrument appointing a proxy shall be produced at the place designated
for the meeting before the time for holding the meeting at which the Person
named in such instrument proposes to vote. The notice of the meeting may specify
an alternative or additional place or time at which the proxy shall be
presented.

 

7.9 The instrument appointing a proxy shall be in such form as the chairman of
the meeting shall accept as properly evidencing the wishes of the Shareholder
appointing the proxy.

 

7.10 The following applies where Shares are jointly owned:

 

  (a) if two or more Eligible Persons hold Shares jointly each of them may be
present in person or by proxy at a meeting of Shareholders and may speak as a
Shareholder;

 

  (b) if only one of the joint owners is present in person or by proxy he may
vote on behalf of all joint owners; and

 

  (c) if two or more of the joint owners are present in person or by proxy they
must vote as one.

 

7.11 A Shareholder shall be deemed to be present at a meeting of Shareholders if
he participates by telephone or other electronic means and all Shareholders
participating in the meeting are able to hear each other.

 

7.12 A meeting of Shareholders is duly constituted if, at the commencement of
the meeting, there are present in person or by proxy not less than 50% of the
votes of the Shares entitled to vote on Resolutions of Shareholders to be
considered at the meeting. A quorum may comprise a single Shareholder or proxy
and then such Person may pass a Resolution of Shareholders and a certificate
signed by such Person accompanied where such Person be a proxy by a copy of the
proxy instrument shall constitute a valid Resolution of Shareholders.

 

7.13 If a quorum is not present within two hours after the time appointed for
the meeting, the meeting, if convened upon the requisition of Shareholders,
shall be dissolved; in any other case it shall stand adjourned to the next
business day in the jurisdiction in which the meeting was to have been held at
the same time and place or to such other time and place as the directors may
determine, and if at the adjourned meeting there are present within one hour
from the time appointed for the meeting in person or by proxy not less than one
third of the votes of the Shares or each class or series of Shares entitled to
vote on the matters to be considered by the meeting, those present shall
constitute a quorum but otherwise the meeting shall be dissolved.

 

10



--------------------------------------------------------------------------------

7.14 Organization. At every meeting of Shareholders, the Chairman of the Board
shall preside as chairman of the meeting. The Board of Directors may designate
any other officer or director of the Company to act as chairman of any meeting
in the absence of the Chairman of the Board of Directors, and the Board of
Directors may further provide for determining who shall act as chairman of any
Shareholders meeting in the absence of the Chairman of the Board and such
designee.

The secretary of the Company shall act as secretary of all meetings of the
Shareholders, but in the absence of the secretary the presiding officer may
appoint any other person to act as secretary of any meeting.

 

7.15 The chairman may, with the consent of the meeting, adjourn any meeting from
time to time, and from place to place, but no business shall be transacted at
any adjourned meeting other than the business left unfinished at the meeting
from which the adjournment took place.

 

7.16 At any meeting of the Shareholders the chairman is responsible for deciding
in such manner as he considers appropriate whether any resolution proposed has
been carried or not and the result of his decision shall be announced to the
meeting and recorded in the minutes of the meeting. If the chairman has any
doubt as to the outcome of the vote on a proposed resolution, he shall cause a
poll to be taken of all votes cast upon such resolution. If the chairman fails
to take a poll then any Shareholder present in person or by proxy who disputes
the announcement by the chairman of the result of any vote may immediately
following such announcement demand that a poll be taken and the chairman shall
cause a poll to be taken. If a poll is taken at any meeting, the result shall be
announced to the meeting and recorded in the minutes of the meeting.

 

7.17 Subject to the specific provisions contained in this Regulation for the
appointment of representatives of Eligible Persons other than individuals the
right of any individual to speak for or represent a Shareholder shall be
determined by the law of the jurisdiction where, and by the documents by which,
the Eligible Person is constituted or derives its existence. In case of doubt,
the directors may in good faith seek legal advice from any qualified person and
unless and until a court of competent jurisdiction shall otherwise rule, the
directors may rely and act upon such advice without incurring any liability to
any Shareholder or the Company.

 

7.18 Any Eligible Person other than an individual which is a Shareholder may by
resolution of its directors or other governing body authorise such individual as
it thinks fit to act as its representative at any meeting of Shareholders or of
any class of Shareholders, and the individual so authorised shall be entitled to
exercise the same rights on behalf of the Shareholder which he represents as
that Shareholder could exercise if it were an individual.

 

11



--------------------------------------------------------------------------------

7.19 The chairman of any meeting at which a vote is cast by proxy or on behalf
of any Eligible Person other than an individual may call for a notarially
certified copy of such proxy or authority which shall be produced within 7 days
of being so requested or the votes cast by such proxy or on behalf of such
Eligible Person shall be disregarded.

 

7.20 Directors of the Company may attend and speak at any meeting of
Shareholders and at any separate meeting of the holders of any class or series
of Shares.

 

8. DIRECTORS

 

8.1 The first directors of the Company shall be appointed by the first
registered agent within 6 months of the date of incorporation of the Company;
and thereafter, the directors shall be elected by a plurality of the votes cast
by the Shareholders present in person or represented by proxy at the meeting and
entitled to vote thereon or subject to Sub-Regulation 8.7, by Resolution of
Directors.

 

8.2 No person shall be appointed as a director of the Company unless he has
consented in writing to be a director.

 

8.3 Subject to Sub-Regulation 8.1, the minimum number of directors shall not be
less than five (5) and the maximum number of directors shall not exceed
nine (9). Subject to the foregoing, the number of directors which shall
constitute the Board of Directors may increase to such number of members as the
Board of Directors may determine from time to time.

 

8.4 Each director holds office for the term, if any, fixed by the Resolution of
Shareholders appointing him, or until his earlier death, resignation, removal
from office or incapacity. If no term is fixed on the appointment of a director,
the director serves indefinitely until his earlier death, resignation, removal
from office or incapacity.

 

8.5 A director may be removed from office,

 

  (a) with or without cause, by Resolution of Shareholders passed at a meeting
of Shareholders called for the purposes of removing the director or for purposes
including the removal of the director; or

 

  (b) with cause, by Resolution of Directors passed at a meeting of directors
called for the purpose of removing the director or for purposes including the
removal of the director.

 

8.6 A director may resign his office by giving written notice of his resignation
to the Company and the resignation has effect from the date the notice is
received by the Company or from such later date as may be specified in the
notice. A director shall resign forthwith as a director if he is, or becomes,
disqualified from acting as a director under the Act.

 

12



--------------------------------------------------------------------------------

8.7 The directors may at any time appoint any person to be a director either to
fill a vacancy or as an addition to the existing directors. Where the directors
appoint a person as a director to fill a vacancy, or as an additional director
the term shall not exceed the term that remained when the person who has ceased
to be a director ceased to hold office or until the next annual meeting of
Shareholders (where such appointment shall be approved by the Shareholders)
whenever is earlier.

 

8.8 A vacancy in relation to directors occurs if a director dies or otherwise
ceases to hold office prior to the expiration of his term of office.

 

8.9

Nominations. Nominations of persons for election to the Board of Directors of
the Company at a meeting of Shareholders of the Company may be made at such
meeting by or at the direction of the Board of Directors, by any committee or
persons appointed by the Board of Directors or by any Shareholder entitled to
vote for the election of directors at the meeting who complies with the notice
procedures set forth in this Sub-Regulation 8.9. Such nominations by any
Shareholder shall be made pursuant to timely notice in writing to the secretary
of the Company. To be timely, a Shareholder’s notice shall be delivered to or
mailed and received at the principal executive offices of the Company (i) in the
case of an annual meeting, not later than the close of business on the 60th day
nor earlier than the opening of business on the 90th day before the anniversary
date of the immediately preceding annual meeting of Shareholders; provided,
however, that in the event that the annual meeting is called for a date that is
not within 30 days before or after such anniversary date, notice by the
Shareholder to be timely must be so received not earlier than the opening of
business on the 90th day before the meeting and not later than the later of
(x) the close of business on the 60th day before the meeting or (y) the close of
business on the tenth day following the day on which public announcement of the
date of the annual meeting was first made by the Company; and (ii) in the case
of a special meeting of Shareholders called for the purpose of electing
directors, not later than the close of business on the tenth day following the
day on which public announcement of the date of the special meeting is first
made by the Company.

 

8.10

Such Shareholder’s notice to the secretary shall set forth (i) as to each person
whom the Shareholder proposes to nominate for election or reelection as a
director, (a) the name, age, business address and residence address of the
person, (b) the principal occupation or employment of the person, (c) the class
and number of shares of capital stock of the Company which are beneficially
owned by the person, and (d) any other information relating to the person that
is required to be disclosed in solicitations for proxies for election of
directors pursuant to the rules and regulations of the United States Securities
and Exchange Commission under Section 14 of the Securities Exchange Act of 1934,
as amended, and (ii) as to the Shareholder giving the notice (a) the name and
record address of the Shareholder and (b) the class and number of shares of
capital stock of

 

13



--------------------------------------------------------------------------------

 

the Company which are beneficially owned by the Shareholder. The Company may
require any proposed nominee to furnish such other information as may reasonably
be required by the Company to determine the eligibility of such proposed nominee
to serve as a director of the Company. No person shall be eligible for election
as a director of the Company unless nominated in accordance with the procedures
set forth herein. The officer of the Company presiding at an annual meeting
shall, if the facts warrant, determine and declare to the meeting that a
nomination was not made in accordance with the foregoing procedure, and if he
should so determine, he shall so declare to the meeting and the defective
nomination shall be disregarded.

 

8.11 The Company shall keep a register of directors containing:

 

  (a) the names and addresses of the persons who are directors of the Company;

 

  (b) the date on which each person whose name is entered in the register was
appointed as a director of the Company;

 

  (c) the date on which each person named as a director ceased to be a director
of the Company; and

 

  (d) such other information as may be prescribed by the Act.

 

8.12 The register of directors may be kept in any such form as the directors may
approve, but if it is in magnetic, electronic or other data storage form, the
Company must be able to produce legible evidence of its contents. Until a
Resolution of Directors determining otherwise is passed, the magnetic,
electronic or other data storage shall be the original register of directors.

 

8.13 The directors may, by Resolution of Directors, fix the emoluments of
directors with respect to services to be rendered in any capacity to the
Company.

 

8.14 A director is not required to hold a Share as a qualification to office.

 

9. POWERS OF DIRECTORS

 

9.1 The business and affairs of the Company shall be managed by, or under the
direction or supervision of, the directors of the Company. The directors of the
Company have all the powers necessary for managing, and for directing and
supervising, the business and affairs of the Company. The directors may pay all
expenses incurred preliminary to and in connection with the incorporation of the
Company and may exercise all such powers of the Company as are not by the Act or
by the Memorandum or the Articles required to be exercised by the Shareholders.

 

14



--------------------------------------------------------------------------------

9.2 Each director shall exercise his powers for a proper purpose and shall not
act or agree to the Company acting in a manner that contravenes the Memorandum,
the Articles or the Act. Each director, in exercising his powers or performing
his duties, shall act honestly and in good faith in what the director believes
to be the best interests of the Company.

 

9.3 If the Company is the wholly owned subsidiary of a holding company, a
director of the Company may, when exercising powers or performing duties as a
director, act in a manner which he believes is in the best interests of the
holding company even though it may not be in the best interests of the Company.

 

9.4 The continuing directors may act notwithstanding any vacancy in their body.

 

9.5 The directors may by Resolution of Directors exercise all the powers of the
Company to incur indebtedness, liabilities or obligations and to secure
indebtedness, liabilities or obligations whether of the Company or of any third
party.

 

9.6 All cheques, promissory notes, drafts, bills of exchange and other
negotiable instruments and all receipts for moneys paid to the Company shall be
signed, drawn, accepted, endorsed or otherwise executed, as the case may be, in
such manner as shall from time to time be determined by Resolution of Directors.

 

9.7 For the purposes of Section 175 (Disposition of assets) of the Act, the
directors may by Resolution of Directors determine that any sale, transfer,
lease, exchange or other disposition is in the usual or regular course of the
business carried on by the Company and such determination is, in the absence of
fraud, conclusive.

 

9.8 The directors may be paid their expenses, if any, of attendance at each
meeting of the Board of Directors and may be paid a fixed amount (in cash or
other form of consideration) for attendance at each meeting of the Board of
Directors or a stated salary (in cash or other form of consideration) as
director. No such payment shall preclude any director from serving the Company
in any other capacity and receiving compensation therefor. Members of special or
standing committees may be allowed like compensation for attending committee
meetings.

 

9.9 Members of the Board of Directors or any committee designated by the Board
of Directors may participate in a meeting of the Board of Directors or of a
committee of the Board of Directors by means of conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in a meeting pursuant to this
Sub-Regulation shall constitute presence in person at such meeting.

 

10. PROCEEDINGS OF DIRECTORS

 

10.1 Any one director of the Company may call a meeting of the directors by
sending a written notice to each other director.

 

15



--------------------------------------------------------------------------------

10.2 The directors of the Company or any committee thereof may meet at such
times and in such manner and places within or outside the British Virgin Islands
as the directors may determine to be necessary or desirable.

 

10.3 A director is deemed to be present at a meeting of directors if he
participates by telephone or other electronic means and all directors
participating in the meeting are able to hear each other.

 

10.4 A director shall be given not less than one (1) day’s notice of meetings of
directors, but a meeting of directors held without one (1) day’s notice having
been given to all directors shall be valid if all the directors entitled to vote
at the meeting who do not attend waive notice of the meeting, and for this
purpose the presence of a director at a meeting shall constitute waiver by that
director. The inadvertent failure to give notice of a meeting to a director, or
the fact that a director has not received the notice, does not invalidate the
meeting.

 

10.5 A meeting of directors is duly constituted for all purposes if at the
commencement of the meeting there are present in person not less than one-half
of the total number of directors.

 

10.6 At meetings of directors at which the Chairman of the Board is present, he
shall preside as chairman of the meeting. If there is no Chairman of the Board
or if the Chairman of the Board is not present, the directors present shall
choose one of their number to be chairman of the meeting.

 

10.7 An action that may be taken by the directors or a committee of directors at
a meeting may also be taken by a Resolution of Directors or a resolution of a
committee of directors consented to in writing by all directors or by all
members of the committee, as the case may be, without the need for any notice.
The consent may be in the form of counterparts each counterpart being signed by
one or more directors. If the consent is in one or more counterparts, and the
counterparts bear different dates, then the resolution shall take effect on the
date upon which the last director has consented to the resolution by signed
counterparts.

 

11. COMMITTEES

 

11.1 The directors may, by Resolution of Directors, designate one or more
committees, each consisting of one or more directors, and delegate one or more
of their powers, including the power to affix the Seal, to the committee. In the
absence or disqualification of a member of a committee, the member or members
thereof present at any meeting and not disqualified from voting, whether or not
he or they constitute a quorum, may unanimously appoint another member of the
Board of Directors to act at the meeting in the place of any such absent or
disqualified member.

 

16



--------------------------------------------------------------------------------

11.2 The directors have no power to delegate to a committee of directors any of
the following powers:

 

  (a) to amend the Memorandum or the Articles;

 

  (b) to designate committees of directors;

 

  (c) to delegate powers to a committee of directors;

 

  (d) to appoint or remove directors;

 

  (e) to appoint or remove an agent;

 

  (f) to approve a plan of merger, consolidation or arrangement;

 

  (g) to make a declaration of solvency or to approve a liquidation plan; or

 

  (h) to make a determination that immediately after a proposed Distribution the
value of the Company’s assets will exceed its liabilities and the Company will
be able to pay its debts as they fall due.

 

11.3 Sub-Regulation 11.2(b) and (c) do not prevent a committee of directors,
where authorised by the Resolution of Directors appointing such committee or by
a subsequent Resolution of Directors, from appointing a sub-committee and
delegating powers exercisable by the committee to the sub-committee.

 

11.4 The meetings and proceedings of each committee of directors consisting of
two (2) or more directors shall be governed mutatis mutandis by the provisions
of the Articles regulating the proceedings of directors so far as the same are
not superseded by any provisions in the Resolution of Directors establishing the
committee. Each committee shall keep regular minutes of its meetings and report
the same to the Board of Directors when required.

 

11.5 Where the directors delegate their powers to a committee of directors they
remain responsible for the exercise of that power by the committee, unless they
believed on reasonable grounds at all times before the exercise of the power
that the committee would exercise the power in conformity with the duties
imposed on directors of the Company under the Act.

 

12. OFFICERS AND AGENTS

 

12.1 The Company may by Resolution of Directors appoint officers of the Company
at such times as may be considered necessary or expedient. Such officers may
consist of a Chairman of the Board of Directors, a chief executive officer, and
one or more vice-presidents, secretaries and treasurers and such other officers
as may from time to time be considered necessary or expedient. Any number of
offices may be held by the same person.

 

17



--------------------------------------------------------------------------------

12.2 The officers shall perform such duties as are prescribed at the time of
their appointment subject to any modification in such duties as may be
prescribed thereafter by Resolution of Directors. In the absence of any specific
prescription of duties it shall be the responsibility of the Chairman of the
Board to preside at meetings of directors and Shareholders, the chief executive
officer to manage the day to day affairs of the Company, the vice-presidents to
act in order of seniority in the absence of the chief executive officer but
otherwise to perform such duties as may be delegated to them by the chief
executive officer, the secretaries to maintain the register of members, minute
books and records (other than financial records) of the Company and to ensure
compliance with all procedural requirements imposed on the Company by applicable
law, and the treasurer to be responsible for the financial affairs of the
Company.

 

12.3 The emoluments of all officers shall be fixed by Resolution of Directors.

 

12.4 The officers of the Company shall hold office until their successors are
duly appointed, but any officer elected or appointed by the directors may be
removed at any time, with or without cause, by Resolution of Directors. Any
vacancy occurring in any office of the Company may be filled by Resolution of
Directors.

 

12.5 An officer may resign his office by giving written notice of his
resignation to the Company and the resignation has effect from the date the
notice is received by the Company or from such later date as may be specified in
the notice.

 

12.6 The directors may, by Resolution of Directors, appoint any person,
including a person who is a director or officer, to be an agent of the Company.

 

12.7 An agent of the Company shall have such powers and authority of the
directors, including the power and authority to affix the Seal, as are set forth
in the Articles or in the Resolution of Directors appointing the agent, except
that no agent has any power or authority with respect to the following:

 

  (a) to amend the Memorandum or the Articles;

 

  (b) to change the registered office or agent;

 

  (c) to designate committees of directors;

 

  (d) to delegate powers to a committee of directors;

 

  (e) to appoint or remove directors;

 

  (f) to appoint or remove an agent;

 

  (g) to fix emoluments of directors;

 

  (h) to approve a plan of merger, consolidation or arrangement;

 

18



--------------------------------------------------------------------------------

  (i) to make a declaration of solvency or to approve a liquidation plan;

 

  (j) to make a determination that immediately after a proposed Distribution the
value of the Company’s assets will exceed its liabilities and the Company will
be able to pay its debts as they fall due; or

 

  (k) to authorise the Company to continue as a company incorporated under the
laws of a jurisdiction outside the British Virgin Islands.

 

12.8 The Resolution of Directors appointing an agent may authorise the agent to
appoint one or more substitutes or delegates to exercise some or all of the
powers conferred on the agent by the Company.

 

12.9 The directors may remove an agent appointed by the Company and may revoke
or vary a power conferred on him.

 

13. RELATED PARTY TRANSACTIONS

 

13.1 The Company shall not enter into any Related Party Transaction (as defined
in Sub-Regulation 13.6) unless (a) a majority of disinterested directors of the
Board of Directors, or (b) the audit committee of the Company, which shall
consist solely of independent directors, approves such transaction in accordance
with the guidelines set forth in this Regulation 13.

 

13.2 No member of the Board of Directors or of the audit committee, as
applicable, shall participate in the review or approval of any Related Party
Transaction with respect to which such member is a Related Party (as defined in
Sub-Regulation 13.5). In reviewing and approving any Related Party Transaction,
the audit committee or majority of disinterested directors, as applicable,
shall:

 

  (a) satisfy itself that it has been fully informed as to the material facts of
the Related Party’s relationship and interest and as to the material facts of
the proposed Related Party Transaction, and

 

  (b) determine that the Related Party Transaction is fair to the Company.

 

13.3 If management becomes aware of a proposed Related Party Transaction or an
existing Related Party Transaction that has not been pre-approved by the audit
committee, management shall promptly notify the chairman of the audit committee
and such transactions shall be submitted to the audit committee for their
review, consideration and determination of whether to approve or ratify, as
applicable, such transaction if the audit committee determines it is fair to the
Company.

 

13.4 A director or executive officer of the Company shall, forthwith after
becoming aware of the fact that he is a Related Party with respect to a Related
Party Transaction entered into or to be entered into by the Company, disclose
the interest to all other directors of the Company.

 

19



--------------------------------------------------------------------------------

13.5 For these purposes, a “Related Party” is:

 

  (a) any person who is, or at any time since the beginning of the Company’s
current fiscal year was, an “executive officer” of the Company (as defined in
Rule 405 promulgated under the Securities Act of 1933, as amended, and Rule 3b-7
promulgated under the Securities Exchange Act of 1934, as amended);

 

  (b) any person who is, or at any time since the beginning of the Company’s
current fiscal year was, a director of the Company or a nominee for director of
the Company;

 

  (c) a person (including an entity or group) known to the Company to be the
beneficial owner of more than 5% of any class of the Company’s voting securities
(a “5% shareholder”);

 

  (d) an individual who is an “immediate family member” of a person listed in
(a), (b), or (c) above;

 

  (e) an entity that is, directly or indirectly, owned or controlled by a person
listed in (a), (b), (c), or (d) above;

 

  (f) an entity in which a person listed in (a), (b), (c), or (d) above serves
as director or executive officer or principal or in a similar position, or in
the case of a partnership, serves as a general partner or holds any position
other than that of a limited partner; or

 

  (g) an entity in which a person listed in (a), (b), (c), or (d) above,
together with all other persons specified in (a), (b), (c), or (d) above, owns
10% or more of the equity interest, or in the case of a partnership, 10% or more
of the interest.

 

13.6 For these purposes, a “Related Party Transaction” is a transaction
(including any financial transaction, arrangement or relationship (including any
indebtedness or guarantee of indebtedness)), or series of related transactions,
or any material amendment to any such transaction, involving a Related Party and
in which the Company or any of its subsidiaries is a participant. The Board has
determined that the following do not create a material direct or indirect
interest on behalf of the Related Person and are therefore not “Related Party
Transactions” for purposes of this Regulation 13:

 

  (a) a transaction involving compensation of directors;

 

  (b) a transaction involving compensation of an executive officer or involving
an employment agreement, severance arrangement, change in control provision or
agreement or special supplemental benefit of an executive officer;

 

20



--------------------------------------------------------------------------------

  (c) a transaction with a Related Party involving less than $120,000; or

 

  (d) a transaction in which the interest of the Related Party arises solely
from the ownership of a class of the Company’s equity securities and all holders
of that class receive the same benefit on a pro rata basis.

 

13.7 No contract or transaction between the Company and a Related Party, shall
be void or voidable solely for this reason, if (i) the material facts as to the
Related Party’s relationship or interest and as to the contract or transaction
are disclosed or are known to the Board of Directors or the audit committee, and
the Board of Directors or audit committee in good faith authorizes the contract
or transaction by the affirmative vote of a majority of the disinterested
directors, even though the disinterested directors be less than a quorum, or the
audit committee; or (ii) the material facts as to his or their relationship or
interest and as to the contract or transaction are disclosed or are known to the
Shareholders entitled to vote thereon, and the contract or transaction is
specifically approved in good faith by a Resolution of Shareholders; or
(iii) the contract or transaction is fair as to the Company as of the time it is
authorized, approved or ratified, by the Board of Directors, the audit committee
thereof or the Shareholders. A director that is a Related Party with respect to
the Related Party Transaction in question may be counted in determining the
presence of a quorum at a meeting of the Board of Directors or of the audit
committee which authorizes such Related Party Transaction. Subject to compliance
with the Act, no director or officer shall by reason of his office be
accountable to the Company for any benefit which he derives from such
transaction.

 

13.8 All of the Company’s rights under the Deed of Undertaking, including,
without limitation, the right to seek indemnification from the other parties
thereto, shall be exercised solely by (a) a majority of disinterested directors
of the Board of Directors, or (b) the audit committee of the Company.

 

14. INDEMNIFICATION

 

14.1 Subject to the limitations hereinafter provided the Company shall indemnify
against all expenses, including legal fees, and against all judgments, fines and
amounts paid in settlement and reasonably incurred in connection with legal,
administrative or investigative proceedings any person who:

 

  (a) is or was a party or is threatened to be made a party to any threatened,
pending or completed proceedings, whether civil, criminal, administrative or
investigative, by reason of the fact that the person is or was a director of the
Company; or

 

  (b) is or was, at the request of the Company, serving as a director of, or in
any other capacity is or was acting for, another body corporate or a
partnership, joint venture, trust or other enterprise.

 

21



--------------------------------------------------------------------------------

14.2 The indemnity in Sub-Regulation 14.1 only applies if the person acted
honestly and in good faith with a view to the best interests of the Company and,
in the case of criminal proceedings, the person had no reasonable cause to
believe that their conduct was unlawful.

 

14.3 For the purposes of Sub-Regulation 14.2, a director acts in the best
interests of the Company if he acts in the best interests of

 

  (a) the Company’s holding company; or

 

  (b) a Shareholder or Shareholders of the Company;

in either case, in the circumstances specified in Sub-Regulation 9.3 or the Act,
as the case may be.

 

14.4 The decision of the directors as to whether the person acted honestly and
in good faith and with a view to the best interests of the Company and as to
whether the person had no reasonable cause to believe that his conduct was
unlawful is, in the absence of fraud, sufficient for the purposes of the
Articles, unless a question of law is involved.

 

14.5 The termination of any proceedings by any judgment, order, settlement,
conviction or the entering of a nolle prosequi does not, by itself, create a
presumption that the person did not act honestly and in good faith and with a
view to the best interests of the Company or that the person had reasonable
cause to believe that his conduct was unlawful.

 

14.6 Expenses, including legal fees, incurred by a director in defending any
legal, administrative or investigative proceedings may be paid by the Company in
advance of the final disposition of such proceedings upon receipt of an
undertaking by or on behalf of the director to repay the amount if it shall
ultimately be determined that the director is not entitled to be indemnified by
the Company in accordance with Sub-Regulation 14.1.

 

14.7 Expenses, including legal fees, incurred by a former director in defending
any legal, administrative or investigative proceedings may be paid by the
Company in advance of the final disposition of such proceedings upon receipt of
an undertaking by or on behalf of the former director to repay the amount if it
shall ultimately be determined that the former director is not entitled to be
indemnified by the Company in accordance with Sub-Regulation 14.1 and upon such
terms and conditions, if any, as the Company deems appropriate.

 

14.8 The indemnification and advancement of expenses provided by, or granted
pursuant to, this Regulation is not exclusive of any other rights to which the
person seeking indemnification or advancement of expenses may be entitled under
any agreement, Resolution of Shareholders, resolution of disinterested directors
or otherwise, both as to acting in the person’s official capacity and as to
acting in another capacity while serving as a director of the Company.

 

22



--------------------------------------------------------------------------------

14.9 If a person referred to in Sub-Regulation 14.1 has been successful in
defence of any proceedings referred to in Sub-Regulation 14.1, the person is
entitled to be indemnified against all expenses, including legal fees, and
against all judgments, fines and amounts paid in settlement and reasonably
incurred by the person in connection with the proceedings.

 

14.10 The Company may purchase and maintain insurance in relation to any person
who is or was a director, officer or liquidator of the Company, or who at the
request of the Company is or was serving as a director, officer or liquidator
of, or in any other capacity is or was acting for, another body corporate or a
partnership, joint venture, trust or other enterprise, against any liability
asserted against the person and incurred by the person in that capacity, whether
or not the Company has or would have had the power to indemnify the person
against the liability as provided in the Articles.

 

15. RECORDS

 

15.1 The Company shall keep the following documents at the office of its
registered agent:

 

  (a) the Memorandum and the Articles;

 

  (b) the register of members, or a copy of the register of members;

 

  (c) the register of directors, or a copy of the register of directors; and

 

  (d) copies of all notices and other documents filed by the Company with the
Registrar of Corporate Affairs in the previous 10 years.

 

15.2 Until the directors determine otherwise by Resolution of Directors the
Company shall keep the original register of members and original register of
directors at the office of its registered agent.

 

15.3 If the Company maintains only a copy of the register of members or a copy
of the register of directors at the office of its registered agent, it shall:

 

  (a) within 15 days of any change in either register, notify the registered
agent in writing of the change; and

 

  (b) provide the registered agent with a written record of the physical address
of the place or places at which the original register of members or the original
register of directors is kept.

 

15.4 The Company shall keep the following records at the office of its
registered agent or at such other place or places, within or outside the British
Virgin Islands, as the directors may determine:

 

  (a) minutes of meetings and Resolutions of Shareholders and classes of
Shareholders; and

 

23



--------------------------------------------------------------------------------

  (b) minutes of meetings and Resolutions of Directors and committees of
directors.

 

15.5 Where any original records referred to in this Regulation are maintained
other than at the office of the registered agent of the Company, and the place
at which the original records is changed, the Company shall provide the
registered agent with the physical address of the new location of the records of
the Company within 14 days of the change of location.

 

15.6 The records kept by the Company under this Regulation shall be in written
form or either wholly or partly as electronic records complying with the
requirements of the Electronic Transactions Act, 2001 (No. 5 of 2001) as from
time to time amended or re-enacted.

 

16. REGISTER OF CHARGES

The Company shall maintain at the office of its registered agent a register of
charges in which there shall be entered the following particulars regarding each
mortgage, charge and other encumbrance created by the Company:

 

  (a) the date of creation of the charge;

 

  (b) a short description of the liability secured by the charge;

 

  (c) a short description of the property charged;

 

  (d) the name and address of the trustee for the security or, if there is no
such trustee, the name and address of the chargee;

 

  (e) unless the charge is a security to bearer, the name and address of the
holder of the charge; and

 

  (f) details of any prohibition or restriction contained in the instrument
creating the charge on the power of the Company to create any future charge
ranking in priority to or equally with the charge.

 

17. SEAL

The Company shall have a Seal an impression of which shall be kept at the office
of the registered agent of the Company. The Company may have more than one Seal
and references herein to the Seal shall be references to every Seal which shall
have been duly adopted by Resolution of Directors. The directors shall provide
for the safe custody of the Seal and for an imprint thereof to be kept at the
registered office. Except as otherwise expressly provided herein the Seal when
affixed to any written instrument shall be witnessed and attested to by the
signature of any one director or other person so authorised from time to

 

24



--------------------------------------------------------------------------------

time by Resolution of Directors. Such authorisation may be before or after the
Seal is affixed, may be general or specific and may refer to any number of
sealings. The directors may provide for a facsimile of the Seal and of the
signature of any director or authorised person which may be reproduced by
printing or other means on any instrument and it shall have the same force and
validity as if the Seal had been affixed to such instrument and the same had
been attested to as hereinbefore described.

 

18. DISTRIBUTIONS BY WAY OF DIVIDEND

 

18.1 The directors of the Company may, by Resolution of Directors, authorise a
Distribution by way of dividend at a time and of an amount they think fit if
they are satisfied, on reasonable grounds, that, immediately after the
Distribution, the value of the Company’s assets will exceed its liabilities and
the Company will be able to pay its debts as they fall due.

 

18.2 Dividends may be paid in money, shares, or other property.

 

18.3 Notice of any dividend that may have been declared shall be given to each
Shareholder as specified in Sub-Regulation 20.1 and all dividends unclaimed for
3 years after having been declared may be forfeited by Resolution of Directors
for the benefit of the Company.

 

18.4 No dividend shall bear interest as against the Company and no dividend
shall be paid on Treasury Shares.

 

19. ACCOUNTS AND AUDIT

 

19.1 The Company shall keep records that are sufficient to show and explain the
Company’s transactions and that will, at any time, enable the financial position
of the Company to be determined with reasonable accuracy.

 

19.2 The Company may by Resolution of Shareholders call for the directors to
prepare periodically and make available a profit and loss account and a balance
sheet. The profit and loss account and balance sheet shall be drawn up so as to
give respectively a true and fair view of the profit and loss of the Company for
a financial period and a true and fair view of the assets and liabilities of the
Company as at the end of a financial period.

 

19.3 The Company may by Resolution of Shareholders call for the accounts to be
examined by auditors.

 

19.4 The first auditors shall be appointed by Resolution of Directors;
subsequent auditors shall be appointed by Resolution of Shareholders or by
Resolution of Directors.

 

25



--------------------------------------------------------------------------------

19.5 The auditors may be Shareholders, but no director or other officer shall be
eligible to be an auditor of the Company during their continuance in office.

 

19.6 The remuneration of the auditors of the Company may be fixed by Resolution
of Directors.

 

19.7 The auditors shall examine each profit and loss account and balance sheet
required to be laid before a meeting of the Shareholders or otherwise given to
Shareholders and shall state in a written report whether or not:

 

  (a) in their opinion the profit and loss account and balance sheet give a true
and fair view respectively of the profit and loss for the period covered by the
accounts, and of the assets and liabilities of the Company at the end of that
period; and

 

  (b) all the information and explanations required by the auditors have been
obtained.

 

19.8 The report of the auditors shall be annexed to the accounts and shall be
read at the meeting of Shareholders at which the accounts are laid before the
Company or shall be otherwise given to the Shareholders.

 

19.9 Every auditor of the Company shall have a right of access at all times to
the books of account and vouchers of the Company, and shall be entitled to
require from the directors and officers of the Company such information and
explanations as he thinks necessary for the performance of the duties of the
auditors.

 

19.10 The auditors of the Company shall be entitled to receive notice of, and to
attend any meetings of Shareholders at which the Company’s profit and loss
account and balance sheet are to be presented.

 

20. NOTICES

 

20.1 Any notice, information or written statement to be given by the Company to
Shareholders may be given by personal service or by mail addressed to each
Shareholder at the address shown in the register of members.

 

20.2 Any summons, notice, order, document, process, information or written
statement to be served on the Company may be served by leaving it, or by sending
it by registered mail addressed to the Company, at its registered office, or by
leaving it with, or by sending it by registered mail to, the registered agent of
the Company.

 

20.3 Service of any summons, notice, order, document, process, information or
written statement to be served on the Company may be proved by showing that the
summons, notice, order, document, process, information or written statement was
delivered to the registered office or the registered agent of the Company or
that it was mailed in such time as to admit to its being delivered to the
registered office or the registered agent of the Company in the normal course of
delivery within the period prescribed for service and was correctly addressed
and the postage was prepaid.

 

26



--------------------------------------------------------------------------------

20.4 Whenever any notice is required to be given under the provisions of the
Act, the Memorandum or these Articles, a written waiver, signed by the Person or
Persons entitled to notice, whether before or after the time stated therein,
shall be deemed equivalent to notice. Notwithstanding anything herein to the
contrary, attendance of a Person at a meeting shall not constitute a waiver of
notice of such meeting when the Person attends a meeting for the express purpose
of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any regular, or special
meeting of the Shareholders, directors, or members of a committee of directors
need be specified in any written waiver of notice.

 

21. GENERAL PROVISIONS

 

21.1 Reliance on Books and Records. Each director, each member of any committee
designated by the Board of Directors, and each officer of the Company, shall, in
the performance of his duties, be fully protected in relying in good faith upon
the books of account or other records of the Company, including reports made to
the Company by any of its officers, by an independent certified public
accountant, or by an appraiser selected with reasonable care.

 

21.2 Annual Statement. The Board of Directors shall present at each annual
meeting, and at any special meeting of the Shareholders when called for by vote
of the Shareholders, a full and clear statement of the business and condition of
the Company.

 

21.3 Fiscal Year. The fiscal year of the Company shall be as determined by the
Board of Directors. If the Board of Directors shall fail to do so, the chief
executive officer shall fix the fiscal year.

 

21.4 Interpretation of Articles. All words, terms and provisions of these
Articles shall be interpreted and defined by and in accordance with the Act, and
as amended from time to time hereafter.

 

22. VOLUNTARY LIQUIDATION

The Company may by Resolution of Shareholders or by Resolution of Directors
appoint a voluntary liquidator.

 

23. CONTINUATION

The Company may by Resolution of Shareholders or by a resolution passed
unanimously by all directors of the Company continue as a company incorporated
under the laws of a jurisdiction outside the British Virgin Islands in the
manner provided under those laws.

 

27



--------------------------------------------------------------------------------

Signed for HARNEYS CORPORATE SERVICES LIMITED of Craigmuir Chambers, Road Town,
Tortola, British Virgin Islands for the purpose of incorporating a BVI Business
Company under the laws of the British Virgin Islands on [ INCORP DATE ]:

Incorporator

 

 

[ INCORPORATOR ]

Authorised Signatory

HARNEYS CORPORATE SERVICES LIMITED

 

28



--------------------------------------------------------------------------------

Schedule 10

Collectively-Owned Land Parcel

Pursuant to the Certificate of Collectively-Owned Land Use Right coded Dan Ji
Yong (2002) Zi No. 018 issued by the Danyang Municipal People’s Government dated
January 24, 2002, the Collectively-Owned Land is located in the south village,
Picheng Town, Danyang with an total area of 46,300 square meters. The approved
user is Jiangsu Fuhao Machinery Manufactory Co., Ltd., which is the predecessor
of Jiangsu World Machine Tool Co., Ltd.

Particulars of Collectively-Owned Land Buildings

 

No.

  

Usage of the Building

  

Name of the Building

  

Number of House Ownership Certificate

  1

   Production Workshop    Runner Block Workshop    Dan Fang Quan Zheng Pi Cheng
Zi No. 04000543

  2

   Production Workshop    Machine Bodyframe Workshop    Dan Fang Quan Zheng Pi
Cheng Zi No. 04000546

  3

   Production Workshop    Jointing and Heat Treatment Work Shop    N/A

  4

   Production Workshop    Spare Part (1) Workshop    N/A

  5

   Production Workshop    Steel Warehouse    N/A

  6

   Production Workshop    Lay Off Workshop    N/A

  7

   Production Workshop    Sheet Metal Workshop    N/A

  8

   Production Workshop    Heat Treatment Workshop    N/A

  9

   Production Auxiliary Facility    Air Compressor Room (1)    N/A

10

   Production Auxiliary Facility    Electricity Room (1)    N/A

 

1



--------------------------------------------------------------------------------

11

   Production Management    Measuring Room and Office for Equipment Section   
N/A

12

   Dining Room    Dining Room for Staff    Dan Fang Quan Zheng Pi Cheng Zi
No. 04000603

 

2